Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED

CREDIT AGREEMENT

DATED AS OF NOVEMBER 28, 2007

AMONG

PATTERSON COMPANIES, INC.,

AS THE COMPANY

THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

(SUCCESSOR BY MERGER TO BANK ONE, NA (MAIN OFFICE CHICAGO)),

AS ADMINISTRATIVE AGENT

BANK OF AMERICA, N.A.,

AS SYNDICATION AGENT

AND

SUNTRUST BANK,

THE NORTHERN TRUST COMPANY, AND

U.S. BANK NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------

J. P. MORGAN SECURITIES INC.,

AS LEAD ARRANGER AND SOLE BOOK RUNNER

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

   DEFINITIONS    1

1.1.

   Certain Defined Terms    1

1.2.

   Plural Forms    22

ARTICLE II

   THE CREDITS    22

2.1.

   [RESERVED]    22

2.2.

   Revolving Loans    22

2.3.

   Swing Line Loans    22

2.4.

   Determination of Dollar Amounts; Required Payments; Termination    24

2.5.

   Commitment Fee; Aggregate Revolving Loan Commitment    25

2.6.

   Minimum Amount of Each Advance    27

2.7.

   Optional Principal Payments    27

2.8.

   Method of Selecting Types and Interest Periods for New Advances    28

2.9.

   Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurocurrency Advances After Default    28

2.10.

   Method of Borrowing    29

2.11.

   Changes in Interest Rate, etc    30

2.12.

   Rates Applicable After Default    30

2.13.

   Method of Payment; Non-availability of Original Currency    30

2.14.

   Advances to be Made in euro    32

2.15.

   Noteless Agreement; Evidence of Indebtedness    32

2.16.

   Telephonic Notices    33

2.17.

   Interest Payment Dates; Interest and Fee Basis    33

2.18.

   Notification of Advances, Interest Rates, Prepayments and Commitment
Reduction    33

2.19.

   Lending Installations    34

2.20.

   Non-Receipt of Funds by the Agent    34

2.21.

   Market Disruption    35

2.22.

   Judgment Currency    35

2.23.

   Replacement of Lender    36

2.24.

   Facility LCs    36

2.25.

   Subsidiary Borrowers    42

ARTICLE III

   YIELD PROTECTION; TAXES    43

3.1.

   Yield Protection    43

3.2.

   Changes in Capital Adequacy Regulations    44

3.3.

   Availability of Types of Advances    44

3.4.

   Funding Indemnification    44

3.5.

   Taxes    45

3.6.

   Lender Statements; Survival of Indemnity    47

3.7.

   Alternative Lending Installation    47

 

i



--------------------------------------------------------------------------------

ARTICLE IV

   CONDITIONS PRECEDENT    48

4.1.

   Effectiveness of this Agreement    48

4.2.

   Each Credit Extension    49

4.3.

   Initial Advance to Each New Subsidiary Borrower    49

ARTICLE V

   REPRESENTATIONS AND WARRANTIES    50

5.1.

   Existence and Standing    50

5.2.

   Authorization and Validity    51

5.3.

   No Conflict; Government Consent    51

5.4.

   Financial Statements    51

5.5.

   Material Adverse Change    51

5.6.

   Taxes    52

5.7.

   Litigation and Contingent Obligations    52

5.8.

   Subsidiaries    52

5.9.

   ERISA    52

5.10.

   Accuracy of Information    52

5.11.

   Regulation U    53

5.12.

   Material Agreements    53

5.13.

   Compliance With Laws    53

5.14.

   Ownership of Properties    53

5.15.

   Plan Assets; Prohibited Transactions    53

5.16.

   Environmental Matters    53

5.17.

   Investment Company Act    54

5.18.

   [RESERVED]    54

5.19.

   Insurance    54

5.20.

   Solvency    54

5.21.

   No Default or Unmatured Default    54

5.22.

   Reportable Transaction    54

5.23.

   Post-Retirement Benefits    54

ARTICLE VI

   COVENANTS    54

6.1.

   Financial Reporting    55

6.2.

   Use of Proceeds    56

6.3.

   Notice of Default    57

6.4.

   Conduct of Business    57

6.5.

   Taxes    57

6.6.

   Insurance    57

6.7.

   Compliance with Laws    57

6.8.

   Maintenance of Properties    58

6.9.

   Inspection; Keeping of Books and Records    58

6.10.

   Dividends    58

6.11.

   Merger    58

6.12.

   Sale of Assets    59

6.13.

   Investments and Acquisitions    60

6.14.

   Indebtedness    63

6.15.

   Liens    64

6.16.

   Affiliates    67

6.17.

   Financial Contracts    67

 

ii



--------------------------------------------------------------------------------

6.18.

   Subsidiary Covenants    68

6.19.

   Contingent Obligations    68

6.20.

   Leverage Ratio    68

6.21.

   Interest Expense Coverage Ratio    68

6.22.

   [RESERVED]    68

6.23.

   Additional Subsidiary Guarantors    68

6.24.

   Foreign Subsidiary Investments    69

6.25.

   Subordinated Indebtedness    69

6.26.

   Sale of Accounts    69

ARTICLE VII

   DEFAULTS    69

ARTICLE VIII

   ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES    72

8.1.

   Acceleration    72

8.2.

   Amendments    73

8.3.

   Preservation of Rights    74

ARTICLE IX

   GENERAL PROVISIONS    75

9.1.

   Survival of Representations    75

9.2.

   Governmental Regulation    75

9.3.

   Headings    75

9.4.

   Entire Agreement    75

9.5.

   Several Obligations; Benefits of this Agreement    75

9.6.

   Expenses; Indemnification    75

9.7.

   Numbers of Documents    76

9.8.

   Accounting    76

9.9.

   Severability of Provisions    77

9.10.

   Nonliability of Lenders    77

9.11.

   Confidentiality    77

9.12.

   Lenders Not Utilizing Plan Assets    78

9.13.

   Nonreliance    78

9.14.

   Disclosure    78

9.15.

   Performance of Obligations    78

9.16.

   Relations Among Lenders    79

9.17.

   USA Patriot Act Notification    80

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT

   80

ARTICLE X

   THE AGENT    80

10.1.

   Appointment; Nature of Relationship    80

10.2.

   Powers    80

10.3.

   General Immunity    80

10.4.

   No Responsibility for Loans, Recitals, etc    81

10.5.

   Action on Instructions of Lenders    81

10.6.

   Employment of Agents and Counsel    81

10.7.

   Reliance on Documents; Counsel    81

10.8.

   Agent’s Reimbursement and Indemnification    82

 

iii



--------------------------------------------------------------------------------

10.9.

   Notice of Default    82

10.10.

   Rights as a Lender    82

10.11.

   Lender Credit Decision    83

10.12.

   Successor Agent    83

10.13.

   Agent and Arranger Fees    83

10.14.

   Delegation to Affiliates    84

10.15.

   No Duties Imposed on Syndication Agent, Documentation Agents or Arranger   
84

ARTICLE XI

   SETOFF; RATABLE PAYMENTS    84

11.1.

   Setoff    84

11.2.

   Ratable Payments    84

ARTICLE XII

   BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS    85

12.1.

   Successors and Assigns; Designated Lenders    85

12.2.

   Participations    87

12.3.

   Assignments    88

12.4.

   Dissemination of Information    90

12.5.

   Tax Certifications    90

ARTICLE XIII

   NOTICES    91

13.1.

   Notices; Effectiveness; Electronic Communication    91

13.2.

   Change of Address, Etc    92

ARTICLE XIV

   COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION    92

14.1.

   Counterparts; Effectiveness    92

14.2.

   Electronic Execution of Assignments    92

ARTICLE XV

   CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL    93

15.1

   CHOICE OF LAW    93

15.2

   CONSENT TO JURISDICTION    93

15.3

   WAIVER OF JURY TRIAL    93

ARTICLE XVI

   CO-BORROWER PROVISIONS    94

16.1.

   Appointment    94

16.2.

   Separate Actions    94

16.3.

   Co-Borrower Obligations Absolute and Unconditional    94

16.4.

   Waivers and Acknowledgements    95

16.5.

   Contribution Among Borrowers    96

16.6.

   Subrogation    97

16.7.

   Subordination    97

ARTICLE XVII

   AMENDMENT AND RESTATEMENT    98

17.1.

   Amendment and Restatement of the Existing Credit Agreement    98

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Commitment Schedule

Pricing Schedule

Mandatory Cost Schedule

Schedule 1.1.1

  –      Eurocurrency Payment Office of the Agent

Schedule 5.8

  –      Subsidiaries

Schedule 6.13

  –      Investments

Schedule 6.14

  –      Indebtedness

Schedule 6.15

  –      Liens EXHIBITS

Exhibit A

  –      Form of the Credit Parties’ Counsel’s Opinion

Exhibit B

  –      Form of Compliance Certificate

Exhibit C

  –      Form of Assignment and Assumption Agreement

Exhibit D

  –      Form of Promissory Note for Revolving Loan (if requested)

Exhibit E

  –      Form of Designation Agreement

Exhibit F

  –      List of Closing Documents

Exhibit G

  –      Form of Assumption Letter

Exhibit H

  –      Form of Guaranty

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This Amended and Restated Credit Agreement, dated as of November 28, 2007 (as it
may be further amended, restated, supplemented or otherwise modified from time
to time, this “Agreement”), is entered into by and among Patterson Companies,
Inc., a Minnesota corporation, as the Company, the Subsidiary Borrowers from
time to time parties hereto, the Lenders and JPMorgan Chase Bank, National
Association (successor by merger to Bank One, NA (Main Office Chicago)), as
administrative agent, (in such capacity, and together with its branches and
affiliates, the “Administrative Agent”).

PRELIMINARY STATEMENTS

WHEREAS, the Company, the Subsidiary Borrowers, the lenders party thereto and
JPMorgan Chase Bank, National Association (successor by merger to Bank One, NA
(Main Office Chicago)) in its capacity as administrative agent are currently
party to that certain Credit Agreement, dated as of November 25, 2003 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “Existing Credit Agreement”).

WHEREAS, the Company, the Subsidiary Borrower, the Lenders and the Agent now
desire to amend and restate in its entirety the provisions of the Existing
Credit Agreement to make certain other modifications and amendments, all as more
particularly described herein.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Company and the other credit parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree, subject to the satisfaction
of the conditions set forth in Article IV, that the Existing Credit Agreement is
hereby amended and restated in its entirety as of the date hereof as follows:

ARTICLE I

DEFINITIONS

1.1. Certain Defined Terms. As used in this Agreement:

“Accounting Changes” is defined in Section 9.8 hereof.

“Accounts” means the Company’s or a Subsidiary’s right to the payment of money
from the sale, lease or other disposition of goods or other assets by the
Company or a Subsidiary, a rendering of services by the Company or a Subsidiary,
a loan by the Company or a Subsidiary, the overpayment of taxes or other
liabilities of the Company, or otherwise, however such right to payment may be
evidenced, together with all other rights and interests (including all liens and



--------------------------------------------------------------------------------

security interests) that the Company or Subsidiary may at any time have against
any account debtor or other party obligated thereon or against any of the
property of such account debtor or other party.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going concern business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires from one or
more Persons (in one transaction or as the most recent transaction in a series
of transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
ownership interests of a partnership or limited liability company of any Person.

“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Revolving Loans (i) made by some or all of the Lenders on the same
Borrowing Date, or (ii) converted or continued by the Lenders on the same date
of conversion or continuation, consisting, in either case, of the aggregate
amount of the several Loans of the same Type and, in the case of Eurocurrency
Loans, in the same Agreed Currency and for the same Interest Period. The term
“Advance” shall include Swing Line Loans unless otherwise expressly provided.

“Affected Lenders” is defined in Section 2.23.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of 10% or more of any class of voting securities (or other ownership
interests) of the controlled Person or possesses, directly or indirectly, the
power to direct or cause the direction of the management or policies of the
controlled Person, whether through ownership of voting securities, by contract
or otherwise.

“Agent” means JPMorgan Chase Bank, National Association, including its branches
and affiliates, in its capacity as contractual representative of the Lenders
pursuant to Article X, and not in its individual capacity as a Lender, as
Administrative Agent, and any successor Agent appointed pursuant to Article X.

“Aggregate Outstanding Revolving Credit Exposure” means, at any time, the
aggregate of the Outstanding Revolving Credit Exposure of all the Lenders.

“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof. The initial Aggregate Revolving Loan Commitment is
Three Hundred Million and 00/100 Dollars ($300,000,000).

“Agreed Currencies” means (i) Dollars, (ii) so long as such currencies remain
Eligible Currencies, British Pounds Sterling, Canadian Dollars and euro, and
(iii) any other Eligible Currency which the applicable Borrower requests the
Agent to include as an Agreed Currency hereunder and which is acceptable to all
of the Lenders. For the purposes of this definition, each

 

2



--------------------------------------------------------------------------------

of the specific currencies referred to in clause (ii) (except for euro), above,
shall mean and be deemed to refer to the lawful currency of the jurisdiction
referred to in connection with such currency, e.g., “Canadian Dollars” means the
lawful currency of Canada.

“Agreement” means this Amended and Restated Credit Agreement, as it may be
further amended, restated, supplemented or otherwise modified and as in effect
from time to time.

“Agreement Accounting Principles” means generally accepted accounting principles
as in effect in the United States from time to time, applied in a manner
consistent with that used in preparing the financial statements of the Company
referred to in Section 5.4; provided, however, that except as provided in
Section 9.8, with respect to the calculation of the financial covenants set
forth in Sections 6.20, 6.21 and 6.22 (and the defined terms used in such
Sections), “Agreement Accounting Principles” means generally accepted accounting
principles as in effect in the United States as of the Closing Date, applied in
a manner consistent with that used in preparing the financial statements of the
Company referred to in Section 5.4 hereof.

“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the higher of (i) the Prime Rate for such day and (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.5% ) per annum.

“Applicable Fee Rate” means, with respect to the Commitment Fee at any time, the
percentage rate per annum which is applicable at such time with respect to such
fee as set forth in the Pricing Schedule.

“Applicable Margin” means, with respect to Advances of any Type at any time, the
percentage rate per annum which is applicable at such time with respect to
Advances of such Type as set forth in the Pricing Schedule.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Approximate Equivalent Amount” of any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars on or as of such date, rounded up to the nearest amount of
such currency as determined by the Agent from time to time.

“Arranger” means J.P. Morgan Securities Inc. and its successors, in its capacity
as Lead Arranger and Sole Book Runner.

“Article” means an article of this Agreement unless another document is
specifically referenced.

“Assignment Agreement” is defined in Section 12.3.1.

“Assumption Letter” means a letter of a Domestic Subsidiary that is a
Wholly-Owned Subsidiary of the Company addressed to the Agent and the Lenders,
acknowledged by the Agent and consented to by each then existing Borrower, in
substantially the form of Exhibit G hereto, pursuant to which such Subsidiary
agrees to become a “Subsidiary Borrower” and agrees to be bound by the terms and
conditions hereof.

 

3



--------------------------------------------------------------------------------

“Authorized Officer” means, for any Person, any of the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
assistant treasurer of such Person, acting singly.

“Available Aggregate Revolving Loan Commitment” means, at any time, the
Aggregate Revolving Loan Commitment then in effect minus the Aggregate
Outstanding Revolving Credit Exposure at such time.

“Borrower” means any of the Company or any of the Subsidiary Borrowers, and
“Borrowers” shall mean the Company and the Subsidiary Borrowers.

“Borrowing Date” means a date on which an Advance is made hereunder.

“Borrowing Notice” is defined in Section 2.8.

“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Eurocurrency Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Chicago, Illinois for the conduct of
substantially all of their commercial lending activities, interbank wire
transfers can be made on the Fedwire system and dealings in Dollars and the
other Agreed Currencies are carried on in the London interbank market (and, if
the Advances which are the subject of such borrowing, payment or rate selection
are denominated in euro, a day upon which such clearing system as is determined
by the Agent to be suitable for clearing or settlement of euro is open for
business) and (ii) for all other purposes, a day (other than a Saturday or
Sunday) on which banks generally are open in Chicago, Illinois for the conduct
of substantially all of their commercial lending activities and interbank wire
transfers can be made on the Fedwire system.

“Capitalized Lease” of a Person means any lease of Property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.

“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be shown as a liability on a
balance sheet of such Person prepared in accordance with Agreement Accounting
Principles.

“Cash Equivalent Investments” means (i) short-term obligations of, or fully
guaranteed by, the United States of America, (ii) commercial paper rated A-1 or
better by S&P or P-1 or better by Moody’s, (iii) demand deposit accounts
maintained in the ordinary course of business, (iv) certificates of deposit
issued by and time deposits with commercial banks (whether domestic or foreign)
having capital and surplus in excess of $100,000,000, and (v) money market funds
investing primarily in assets of the type described in clauses (i) and (ii) of
this definition; provided in each case that the same provides for payment of
both principal and interest (and not principal alone or interest alone) and is
not subject to any contingency regarding the payment of principal or interest.

 

4



--------------------------------------------------------------------------------

“Change in Capital Adequacy Regulations” is defined in Section 3.2.

“Change in Control” means (i) the acquisition by any Person, or two or more
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the SEC under the Securities Exchange Act of 1934) of 30% or more of
the outstanding shares of voting stock of the Company; (ii) other than pursuant
to a transaction otherwise permitted under this Agreement, the Company shall
cease to own, directly or indirectly and free and clear of all Liens or other
encumbrances, all of the outstanding shares of voting stock of the Subsidiary
Borrowers and the other Guarantors on a fully diluted basis; (iii) the majority
of the Board of Directors of any Borrower fails to consist of Continuing
Directors or (iv) any “Change of Control” (or similar term) under (and as
defined in) the Note Purchase Agreement or the Senior Notes shall have occurred.

“Change in Law” is defined in Section 3.1.

“Closing Date” means November 28, 2007.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time, and any rule or regulation issued
thereunder.

“Collateral Shortfall Amount” is defined in Section 8.1.

“Commitment Fee” is defined in Section 2.5.1.

“Commitment Schedule” means the Schedule identifying each Lender’s Revolving
Loan Commitment as of the Closing Date attached hereto and identified as such.

“Company” means Patterson Companies, Inc., a Minnesota corporation, and its
permitted successors and assigns (including, without limitation, a debtor in
possession on its behalf).

“Computation Date” is defined in Section 2.4.1.

“Consolidated Adjusted EBITDA” means, as to any Person for any period, the sum
of Consolidated EBIT for such period plus consolidated depreciation and
amortization for such period. For Persons acquired by the Company or any
Subsidiary during the relevant measurement period, their EBITDA results will be
included in the calculation of Consolidated Adjusted EBITDA as if those Persons
were owned by the Company or such Subsidiary for the entire reporting period.
Consolidated Adjusted EBITDA will be calculated on a rolling four-quarter basis.

“Consolidated Adjusted Net Income” means, as to any Person for any period, the
Consolidated Net Income of such Person, provided that, for Persons acquired by
the Company or any Subsidiary during the relevant measurement period, their
Consolidated Net Income will be included in the calculation of Consolidated
Adjusted Net Income as if those Persons were owned by the Company or such
Subsidiary for the entire reporting period. Consolidated Adjusted Net Income
will be calculated on a rolling four-quarter basis.

 

5



--------------------------------------------------------------------------------

“Consolidated EBIT” means, as to any Person and with reference to any period,
Consolidated Net Income plus, to the extent deducted from revenues in
determining Consolidated Net Income, (i) Consolidated Interest Expense, and
(ii) expense for federal, state, local and foreign income and franchise taxes
paid or accrued, all calculated for such Person and its Subsidiaries on a
consolidated basis.

“Consolidated Interest Expense” means, as to any Person and with reference to
any period, the interest expense of such Person and its Subsidiaries calculated
on a consolidated basis for such period including, without limitation, such
interest expense as may be attributable to capitalized leases, receivables
transaction financing costs, the discount or implied interest component of
off-balance sheet liabilities, all commissions, discounts and other fees and
charges owed with respect to Letters of Credit and Net Mark-to-Market Exposure.

“Consolidated Net Income” means as to any Person and with reference to any
period, the net income (or loss) of such Person and its Subsidiaries calculated
on a consolidated basis for such period, excluding any non-cash charges or gains
which are unusual, non-recurring or extraordinary.

“Consolidated Total Debt” means (i) all indebtedness of the Company and its
Subsidiaries, on a consolidated basis, reflected on a balance sheet prepared in
accordance with Agreement Accounting Principles, plus, without duplication
(ii) the face amount of all outstanding Letters of Credit in respect of which
the Company or any Subsidiary has any reimbursement obligation and the principal
amount of all Contingent Obligations of the Company and its Subsidiaries, plus
Capitalized Lease Obligations, plus obligations arising from the sale of
accounts receivable and other forms of off-balance sheet financing, including
Off-Balance Sheet Liabilities.

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract, application for a Letter of Credit or the
obligations of any such Person as general partner of a partnership with respect
to the liabilities of the partnership.

“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (i) was a
member of such board of directors on the Closing Date, or (ii) was nominated for
election or elected to such board of directors with the approval of the required
majority of the Continuing Directors who were members of such board at the time
of such nomination or election; provided that if any individual who is so
elected or nominated in connection with a merger, consolidation, acquisition or
similar transaction and who was not a Continuing Director prior thereto,
together with all other individuals so elected or nominated in connection with
such merger, consolidation, acquisition or similar transaction who were not
Continuing Directors prior thereto, constitute a majority of the members of the
board of directors of such Person, such individual shall not be a Continuing
Director.

 

6



--------------------------------------------------------------------------------

“Controlled Group” means all members of a controlled group of corporations or
other business entities and all trades or businesses (whether or not
incorporated) under common control which, together with the Company or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Code.

“Conversion/Continuation Notice” is defined in Section 2.9.

“Credit Extension” means the making of an Advance or the issuance of a Facility
LC hereunder.

“Credit Extension Date” means the Borrowing Date for an Advance or the issuance
date for a Facility LC.

“Credit Party” means, collectively, the Borrowers and each of the Guarantors.

“Default” means an event described in Article VII.

“Dental Holdings” means Patterson Dental Holdings, Inc., a Minnesota
corporation.

“Designated Lender” means, with respect to each Designating Lender, each
Eligible Designee designated by such Designating Lender pursuant to
Section 12.1.2.

“Designating Lender” means, with respect to each Designated Lender, the Lender
that designated such Designated Lender pursuant to Section 12.1.2.

“Designation Agreement” is defined in Section 12.1.2.

“Disqualified Stock” means any preferred or other capital stock that, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
redeemable at the option of the holder thereof, in whole or in part, on or prior
to the date that is ninety-one (91) days after the Revolving Loan Termination
Date.

“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount if such
currency is any Eligible Currency other than Dollars.

“Dollar” and “$” means the lawful currency of the United States of America.

“Domestic Subsidiary” means any Subsidiary of any Person that is not a Foreign
Subsidiary.

“Eligible Currency” means any currency other than Dollars (i) that is readily
available, (ii) that is freely traded, (iii) in which deposits are customarily
offered to banks in the London interbank market, (iv) which is convertible into
Dollars in the international interbank market and (v) as to which an Equivalent
Amount may be readily calculated. If, after the designation by the Lenders of
any Eligible Currency as an Agreed Currency, (x) currency control or other
exchange regulations are imposed in the country in which such currency is issued
with the result that

 

7



--------------------------------------------------------------------------------

different types of such currency are introduced, (y) such currency is, in the
determination of the Agent, no longer readily available or freely traded or
(z) in the determination of the Agent, an Equivalent Amount of such currency is
not readily calculable, the Agent shall promptly notify the Lenders and the
Company, and such currency shall no longer be an Agreed Currency until such time
as all of the Lenders agree to reinstate such currency as an Agreed Currency and
promptly, but in any event within five Business Days of receipt of such notice
from the Agent, the Borrowers shall repay all Loans in such affected currency or
convert such Loans into Loans in Dollars or another Agreed Currency, subject to
the other terms set forth in Article II.

“Eligible Designee” means a special purpose corporation, partnership, trust,
limited partnership or limited liability company that is administered by the
respective Designating Lender or an Affiliate of such Designating Lender and
(i) is organized under the laws of the United States of America or any state
thereof, (ii) is engaged primarily in making, purchasing or otherwise investing
in commercial loans in the ordinary course of its business and (iii) issues (or
the parent of which issues) commercial paper rated at least A-1 or the
equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s.

“Environmental Laws” means any and all applicable federal, state, local and
foreign statutes, laws, judicial decisions, regulations, ordinances, rules,
judgments, orders, decrees, plans, injunctions, permits, concessions, grants,
franchises, licenses, agreements and other governmental restrictions relating to
(i) the protection of the environment, (ii) the effect of the environment on
human health, (iii) emissions, discharges or releases of pollutants,
contaminants, hazardous substances or wastes into surface water, ground water or
land, or (iv) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants, hazardous
substances or wastes or the clean-up or other remediation thereof.

“Equivalent Amount” of any Eligible Currency with respect to any amount of
Dollars at any date shall mean the equivalent in such currency of such amount of
Dollars, calculated on the basis of the arithmetical mean of the buy and sell
spot rates of exchange of the Agent for such other currency at 11:00 a.m.,
London time, on the date on or as of which such amount is to be determined.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rules or regulations promulgated thereunder.

“euro” means the euro referred to in Council Regulation (EC) No. 1103/97 dated
June 17, 1997 passed by the Council of the European Union, or, if different, the
then lawful currency of the member states of the European Union that participate
in the third stage of Economic and Monetary Union.

“Eurocurrency Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Loan” means a Revolving Loan which, except as otherwise provided
in Section 2.12, bears interest at the applicable Eurocurrency Rate.

“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, the office, branch, affiliate or correspondent bank of the Agent
specified as the

 

8



--------------------------------------------------------------------------------

“Eurocurrency Payment Office” for such currency in Schedule 1.1.1 hereto or such
other office, branch, affiliate or correspondent bank of the Agent as it may
from time to time specify to the Borrowers and each Lender as its Eurocurrency
Payment Office.

“Eurocurrency Rate” means, with respect to a Eurocurrency Advance for the
relevant Interest Period, the sum of (i) the result of (a) the Eurocurrency
Reference Rate applicable to such Interest Period, divided by (b) one minus the
Reserve Requirement (expressed as a decimal) applicable to such Interest Period,
if any, multiplied by (c) the Statutory Reserve Rate, plus, without duplication,
(ii) the then Applicable Margin, changing as and when the Applicable Margin
changes and (iii) in the case of Advances by a Lender from its office or branch
in the United Kingdom, the Mandatory Cost.

“Eurocurrency Reference Rate” means, with respect to a Eurocurrency Advance for
the relevant Interest Period, the applicable British Bankers’ Association
Interest Settlement Rates for deposits in the applicable Agreed Currency as
reflected on the applicable Reuters screen as of 11:00 a.m. (London time) on the
first day of such Interest Period with respect to British Pounds Sterling and
two (2) Business Days prior to the first day of such Interest Period with
respect to all other Agreed Currencies, and having a maturity equal to such
Interest Period, provided that, if no such British Bankers’ Association LIBOR
rate is available to the Agent, the applicable Eurocurrency Reference Rate for
the relevant Interest Period shall instead be the rate determined by the Agent
to be the rate at which JPMorgan or one of its affiliate banks offers to place
deposits in the applicable Agreed Currency with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) on the first day of
such Interest Period with respect to British Pounds Sterling and two
(2) Business Days prior to the first day of such Interest Period with respect to
all other Agreed Currencies, in the approximate amount of JPMorgan’s relevant
Eurocurrency Loan and having a maturity equal to such Interest Period.

“Excluded Taxes” means, in the case of each Lender or applicable Lending
Installation and the Agent, taxes imposed on its overall net income, and
franchise taxes imposed on it, by (i) the jurisdiction under the laws of which
such Lender or the Agent is incorporated or organized or any political
combination or subdivision or taxing authority thereof or (ii) the jurisdiction
in which the Agent’s or such Lender’s principal executive office or such
Lender’s applicable Lending Installation is located.

“Exhibit” refers to an exhibit to this Agreement, unless another document is
specifically referenced.

“Existing Credit Agreement” is defined in the Preliminary Statements.

“Facility LC” is defined in Section 2.24.1.

“Facility LC Application” is defined in Section 2.24.3.

“Facility LC Collateral Account” is defined in Section 2.24.11.

“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such

 

9



--------------------------------------------------------------------------------

day (or, if such day is not a Business Day, for the immediately preceding
Business Day) by the Federal Reserve Bank of New York, or, if such rate is not
so published for any day which is a Business Day, the average of the quotations
at approximately 10:00 a.m. (Chicago time) on such day on such transactions
received by the Agent from three (3) Federal funds brokers of recognized
standing selected by the Agent in its sole discretion.

“Floating Rate” means, for any day, a rate per annum equal to the sum of (i) the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes plus (ii) the then Applicable Margin, changing as and when the
Applicable Margin changes.

“Floating Rate Advance” means an Advance which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Floating Rate Loan” means a Loan which, except as otherwise provided in
Section 2.12, bears interest at the Floating Rate.

“Foreign Subsidiary” means (i) any Subsidiary of any Person that is not
organized under the laws of a jurisdiction located in the United States of
America and (ii) any Subsidiary of a Person described in clause (i) hereof that
is organized under the laws of a jurisdiction located in the United States of
America.

“Foreign Subsidiary Investment” means the sum, without duplication, of (i) the
aggregate outstanding principal amount of all intercompany loans made on or
after the Closing Date from any Credit Party to any Foreign Subsidiary; (ii) all
outstanding Investments made on or after the Closing Date by any Credit Party in
any Foreign Subsidiary; and (iii) an amount equal to the net benefit derived by
the Foreign Subsidiaries resulting from any non-arm’s-length transactions, or
any other transfer of assets conducted, in each case entered into on or after
the Closing Date, between any Credit Party, on the one hand, and such Foreign
Subsidiaries, on the other hand, other than (a) transactions in the ordinary
course of business and (b) in respect of legal, accounting, reporting, listing
and similar administrative services provided by any Credit Party to any such
Foreign Subsidiary in the ordinary course of business consistent with past
practice.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Guarantor” means each of the Company’s Material Domestic Subsidiaries which
become Guarantors in satisfaction of the provisions of Section 6.23, in each
case, together with their respective permitted successors and assigns.

“Guaranty” means the Guaranty, in substantially the form of Exhibit H, entered
into by each Guarantor in favor of the Agent for the benefit of the Holders of
Obligations, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Holders of Obligations” means the holders of the Obligations and the Rate
Management Obligations and shall refer to (i) each Lender in respect of its
Loans, (ii) the LC Issuers in respect of Reimbursement Obligations, (iii) the
Agent, the Lenders and the LC Issuers in respect of all other present and future
obligations and liabilities of the Company or any of its Domestic

 

10



--------------------------------------------------------------------------------

Subsidiaries of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iv) each Person benefiting from
indemnities made by the Company or any Subsidiary hereunder or under other Loan
Documents in respect of the obligations and liabilities of the Company or such
Subsidiary to such Person, (v) each Lender, in respect of all Rate Management
Obligations owing to any Person in such Person’s capacity as exchange party or
counterparty under any Rate Management Transaction so long as such Person is
(or, at the time such Person entered into such Rate Management Transaction, was)
a Lender or an affiliate of a Lender, and (vi) their respective permitted
successors, transferees and assigns.

“Indebtedness” of a Person means, at any time, without duplication, such
Person’s (i) obligations for borrowed money, (ii) obligations representing the
deferred purchase price of Property or services (other than current accounts
payable arising in the ordinary course of such Person’s business payable on
terms customary in the trade), (iii) obligations, whether or not assumed,
secured by Liens or payable out of the proceeds or production from Property now
or hereafter owned or acquired by such Person, (iv) obligations which are
evidenced by notes, bonds, debentures, acceptances, or other instruments,
(v) obligations to purchase securities or other Property arising out of or in
connection with the sale of the same or substantially similar securities or
Property, (vi) Capitalized Lease Obligations, (vii) Contingent Obligations of
such Person, (viii) reimbursement obligations under letters of credit, bankers’
acceptances, surety bonds and similar instruments (ix) Off-Balance Sheet
Liabilities, (x) obligations under Sale and Leaseback Transactions, (xi) Net
Mark-to-Market Exposure under Rate Management Transactions, (xii) Disqualified
Stock, and (xiii) any other obligation for borrowed money or other financial
accommodation which in accordance with Agreement Accounting Principles would be
shown as a liability on the consolidated balance sheet of such Person.

“Indemnification Letter” means a written agreement pursuant to which the
Borrowers agree to indemnify the Agent and the Lenders in accordance with
Section 3.4 of this Agreement in the event any Eurocurrency Advance is not made
on the Closing Date for any reason.

“Interest Expense Coverage Ratio” is defined in Section 6.21.

“Interest Period” means, with respect to a Eurocurrency Advance, a period of
one, two, three or six months, or, to the extent available to all of the
Lenders, nine or twelve months, commencing on a Business Day selected by the
applicable Borrower pursuant to this Agreement. Such Interest Period shall end
on but exclude the day which corresponds numerically to such date one, two,
three or six months, or if applicable nine or twelve months, thereafter,
provided, however, that if there is no such numerically corresponding day in
such next, second, third, sixth, ninth or twelfth succeeding month, such
Interest Period shall end on the last Business Day of such next, second, third,
sixth, ninth or twelfth succeeding month. If an Interest Period would otherwise
end on a day which is not a Business Day, such Interest Period shall end on the
next succeeding Business Day, provided, however, that if said next succeeding
Business Day falls in a new calendar month, such Interest Period shall end on
the immediately preceding Business Day.

“Investment” of a Person means any loan, advance (other than commission, travel,
relocation and similar advances to directors, officers and employees made in the
ordinary course of business), extension of credit (other than accounts
receivable arising in the ordinary course of business on terms customary in the
trade) or contribution of capital by such Person; stocks,

 

11



--------------------------------------------------------------------------------

bonds, mutual funds, partnership interests, notes, debentures or other
securities owned by such Person; any deposit accounts and certificates of
deposit owned by such Person; and structured notes, derivative financial
instruments and other similar instruments or contracts owned by such Person.

“JPMorgan” means JPMorgan Chase Bank, National Association (successor by merger
to Bank One, NA (Main Office Chicago)), in its individual capacity, and its
successors.

“LC Draft” means a draft drawn on an LC Issuer pursuant to a Facility LC.

“LC Fee” is defined in Section 2.24.4.

“LC Issuer” means JPMorgan (or any subsidiary or affiliate of JPMorgan
designated by JPMorgan) or any of the other Lenders, as applicable, in its
respective capacity as issuer of Facility LCs hereunder.

“LC Obligations” means, at any time, the sum, without duplication, of (i) the
aggregate undrawn amount under all Facility LCs outstanding at such time plus
(ii) the aggregate unpaid amount at such time of all Reimbursement Obligations.

“LC Payment Date” is defined in Section 2.24.5.

“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns. Unless otherwise
specified, the term “Lenders” includes the Swing Line Lender and the LC Issuers.

“Lending Installation” means, with respect to a Lender or the Agent, the office,
branch, subsidiary or affiliate of such Lender or the Agent with respect to each
Agreed Currency listed on the signature pages hereof or on the administrative
information sheets provided to the Agent in connection herewith or on a Schedule
or otherwise selected by such Lender or the Agent pursuant to Section 2.19.

“Letter of Credit” of a Person means a letter of credit or similar instrument
which is issued upon the application of such Person or upon which such Person is
an account party or for which such Person is in any way liable.

“Leverage Ratio” means, as the end of any of the Company’s fiscal quarters, the
ratio of Consolidated Total Debt as of the end of such fiscal quarter to
Consolidated Adjusted EBITDA for the four consecutive fiscal quarters then
ended; provided, that the Leverage Ratio shall be calculated, with respect to
Permitted Acquisitions, on a pro forma basis using historical financial
statements and containing reasonable adjustments satisfactory to the Agent,
broken down by fiscal quarter in the Company’s reasonable judgment.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement, and, in
the case of stock, stockholders agreements, voting trust agreements and all
similar arrangements).

 

12



--------------------------------------------------------------------------------

“Loan” means, with respect to a Lender, such Lender’s loan made pursuant to
Article II (or any conversion or continuation thereof), whether constituting a
Revolving Loan or a Swing Line Loan.

“Loan Documents” means this Agreement, the Existing Credit Agreement (as amended
and restated by this Agreement), each Assumption Letter, the Facility LC
Applications, the Guaranty, and all other documents, instruments, notes
(including any Notes issued pursuant to Section 2.15 (if requested)) and
agreements executed in connection herewith or therewith or contemplated hereby
or thereby, as the same may be amended, restated or otherwise modified and in
effect from time to time.

“Mandatory Cost” is described in the Mandatory Cost Schedule.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise), operations or results of
operations, performance or prospects of the Company and its Subsidiaries taken
as a whole, (ii) the ability of the Company or any Subsidiary to perform its
obligations under the Loan Documents, (iii) the validity or enforceability of
any of the Loan Documents or (iv) the rights or remedies of the Agent, the LC
Issuers or the Lenders under any of the Loan Documents.

“Material Domestic Subsidiary” means (i) PDSI, Webster, Webster Management,
Patterson Medical, Medical Holdings and Dental Holdings, and (ii) any other
Domestic Subsidiary of the Company (other than an SPV) that meets one or both of
the following criteria: (i) such Domestic Subsidiary’s total assets, determined
on a consolidated basis with its Subsidiaries is greater than or equal to
fifteen percent (15%) of the consolidated total assets of the Company and its
Subsidiaries; or (ii) such Domestic Subsidiary’s Consolidated Adjusted Net
Income is greater than or equal to fifteen percent (15%) of the Company’s
Consolidated Adjusted Net Income, in each case for the four consecutive fiscal
quarters most recently ended.

“Material Indebtedness” means any Indebtedness in an outstanding principal
amount of $10,000,000 or more in the aggregate (or the equivalent thereof in any
currency other than Dollars).

“Material Indebtedness Agreement” means any agreement under which any Material
Indebtedness was created or is governed or which provides for the incurrence of
Indebtedness in an amount which would constitute Material Indebtedness (whether
or not an amount of Indebtedness constituting Material Indebtedness is
outstanding thereunder).

“Medical Holdings” means Patterson Medical Holdings, Inc., a Delaware
corporation.

“Modify” and “Modification” are defined in Section 2.24.1.

“Moody’s” means Moody’s Investors Services, Inc. and any successor thereto.

 

13



--------------------------------------------------------------------------------

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, which is covered by Title IV of ERISA and to which
the Company or any member of the Controlled Group is obligated to make
contributions.

“National Currency Unit” means the unit of currency (other than a euro unit) of
each member state of the European Union that participates in the third stage of
Economic and Monetary Union.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Rate Management Transactions. “Unrealized
losses” means the fair market value of the cost to such Person of replacing such
Rate Management Transaction as of the date of determination (assuming the Rate
Management Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain to such Person of replacing
such Rate Management Transaction as of the date of determination (assuming such
Rate Management Transaction were to be terminated as of that date).

“Non-U.S. Lender” is defined in Section 3.5(iv).

“Note” is defined in Section 2.15.

“Note Purchase Agreement” means, collectively, any one or more agreements
entered into by the Company with respect to the Company’s issuance and private
placement of the Company’s senior unsecured debt securities (the “Senior
Notes”), as such Note Purchase Agreement may be amended, modified or
supplemented from time to time in a manner that is not materially adverse to the
interests of the Lenders.

“Obligations” means all Loans, all Reimbursement Obligations, advances, debts,
liabilities, obligations, covenants and duties owing by any Borrower or any
Subsidiary to the Agent, any Lender, the Swing Line Lender, any LC Issuer, the
Arranger, any affiliate of the Agent, any Lender, the Swing Line Lender, any LC
Issuer or the Arranger, or any indemnitee under the provisions of Section 9.6 or
any other provisions of the Loan Documents, in each case of any kind or nature,
present or future, arising under this Agreement or any other Loan Document,
whether or not evidenced by any note, guaranty or other instrument, whether or
not for the payment of money, whether arising by reason of an extension of
credit, loan, foreign exchange risk, guaranty, indemnification, or in any other
manner, whether direct or indirect (including those acquired by assignment),
absolute or contingent, due or to become due, now existing or hereafter arising
and however acquired. The term includes, without limitation, all interest,
charges, expenses, fees, attorneys’ fees and disbursements, paralegals’ fees (in
each case whether or not allowed), and any other sum chargeable to the Company
or any Subsidiary under this Agreement or any other Loan Document.

“Off-Balance Sheet Liability” of a Person means the principal component of
(i) any repurchase obligation or liability of such Person with respect to
accounts or notes receivable sold by such Person, (ii) any liability under any
Sale and Leaseback Transaction which is not a Capitalized Lease, (iii) any
liability under any so-called “synthetic lease” or “tax ownership operating
lease” transaction entered into by such Person, (iv) any Receivables Purchase
Facility

 

14



--------------------------------------------------------------------------------

or (v) any obligation arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheets of such Person, but
excluding from this clause (v) all Operating Leases.

“Off-Balance Sheet Trigger Event” is defined in Section 7.17.

“Operating Lease” of a Person means any lease of Property (other than a
Capitalized Lease) by such Person as lessee which has an original term
(including any required renewals and any renewals effective at the option of the
lessor) of one year or more.

“Original Closing Date” means November 25, 2003, the initial effective date of
the Existing Credit Agreement.

“Other Taxes” is defined in Section 3.5(ii).

“Outstanding Revolving Credit Exposure” means, as to any Lender at any time, the
sum of (i) the aggregate principal amount of its Revolving Loans outstanding at
such time, plus (ii) an amount equal to its ratable obligation to purchase
participations in the aggregate principal amount of Swing Line Loans outstanding
at such time, plus (iii) an amount equal to its ratable obligation to purchase
participations in the LC Obligations at such time.

“Overnight Foreign Currency Rate” means, for any amount payable in an Agreed
Currency other than Dollars, the rate of interest per annum as determined by the
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three Business Days, then for such
other period of time as the Agent may elect) for delivery in immediately
available and freely transferable funds would be offered by the Agent to major
banks in the interbank market upon request of such major banks for the relevant
currency as determined above and in an amount comparable to the unpaid principal
amount of the related Advance, Letter of Credit issuance or payment by the LC
Issuer pursuant to a Letter of Credit, or any of the foregoing, plus any taxes,
levies, imposts, duties, deductions, charges or withholdings imposed upon, or
charged to, the Agent by any relevant correspondent bank in respect of such
amount in such relevant currency.

“Participants” is defined in Section 12.2.1.

“Patterson Medical” means Patterson Medical Supply, Inc., a Minnesota
corporation.

“Payment Date” means the last day of each March, June, September and December
and the Revolving Loan Termination Date.

“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.

“PDSI” means Patterson Dental Supply, Inc., a Minnesota corporation.

“Permitted Acquisition” is defined in Section 6.13.5.

“Permitted Purchase Money Indebtedness” is defined in Section 6.14.5.

 

15



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee pension benefit plan, excluding any Multiemployer Plan,
which is covered by Title IV of ERISA or subject to the minimum funding
standards under Section 412 of the Code as to which the Company or any member of
the Controlled Group may have any liability.

“Pricing Schedule” means the Schedule identifying the Applicable Margin and
Applicable Fee Rate attached hereto and identified as such.

“Prime Rate” means a rate per annum equal to the rate of interest announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City, changing when and as said prime rate changes.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“Purchase Price” means the total consideration and other amounts payable in
connection with any Acquisition, including, without limitation, any portion of
the consideration payable in cash, all Indebtedness, liabilities and contingent
obligations incurred or assumed in connection with such Acquisition and all
transaction costs and expenses incurred in connection with such Acquisition, but
exclusive of the value of any capital stock or other equity interests of the
Company or any Subsidiary issued as consideration for such Acquisition.

“Purchasers” is defined in Section 12.3.1.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered into by the Company or a
Subsidiary which is a rate swap, basis swap, forward rate transaction, commodity
swap, commodity option, equity or equity index swap, equity or equity index
option, bond option, interest rate option, foreign exchange transaction, cap
transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency option
or any other similar transaction (including any option with respect to any of
these transactions) or any combination thereof, whether linked to one or more
interest rates, foreign currencies, commodity prices, equity prices or other
financial measures.

“Receivables Purchase Documents” means each of (i) that certain Receivables Sale
Agreement, dated as of May 10, 2002, among the originators named therein and PDC
Funding Company, LLC, as buyer and that certain Receivables Purchase Agreement
dated as of May 10,

 

16



--------------------------------------------------------------------------------

2002, among PDC Funding Company, LLC, the Company, Preferred Receivables Funding
Corporation, the financial institutions party thereto and JPMorgan (successor by
merger to Bank One, NA (Main Office Chicago)), as agent, as such agreements may
be amended, restated, extended or otherwise modified from time to time,
(ii) that certain Contract Purchase Agreement, dated as of April 27, 2007, among
PDC Funding Company II, LLC, the Company, the financial institutions party
thereto and U.S. Bank National Association, as agent, and that certain
Receivables Sale Agreement, dated as of April 27, 2007, among the originators
named therein and PDC Funding Company II, LLC, as purchaser, which agreements
amend and restate that certain Third Amended and Restated Contract Purchase
Agreement, dated as of June 19, 2002, among the Company, PDSI, Webster, U.S.
Bank National Association, individually and as agent, and certain buyers
identified therein, as such agreements may be amended, restated, extended or
otherwise modified from time to time and (iii) any comparable additional or
replacement facility made available to the Company or any Subsidiary, provided
that any such facility: (a) provides for the sale by the Company or such
Subsidiary of rights to payment; (b) evidences the intent of the parties that
for accounting and all other purposes, such sale is to be treated as a sale by
the Company or a Subsidiary, as the case may be, and a purchase by the
transferee (and not as a lending transaction); (c) provides for the delivery of
such true sale, non-consolidation and other opinions of outside counsel as are
then customary or required in connection with such a transaction; (d) the
parties to such transaction treat such transaction as a sale for all other
accounting purposes; and (e) such sale is without recourse to the Company or
such Subsidiary, except to the extent of normal and customary conditions and
rights of limited recourse that are consistent with the opinions referred to in
clause (c) and with the treatment of such sale as a true sale for accounting
purpose.

“Receivables Purchase Facility” means (i) the transactions contemplated by the
Receivables Purchase Documents and (ii) other sales (including licenses), with
limited recourse, or no recourse, by PDSI, Webster, Webster Management,
Patterson Medical, or Medical Holdings of Accounts derived from sales on
contract of furnishings and equipment (but not, however, (a) open account sales
of supplies or (b) Accounts derived from provisions of services).

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the purpose
of purchasing or carrying margin stocks applicable to member banks of the
Federal Reserve System.

“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).

 

17



--------------------------------------------------------------------------------

“Reimbursement Obligations” means, at any time, with respect to any LC Issuer,
the aggregate of all obligations of the Borrowers then outstanding under
Section 2.24 to reimburse such LC Issuer for amounts paid by such LC Issuer in
respect of any one or more drawings under Facility LCs issued by such LC Issuer;
or, as the context may require, all such Reimbursement Obligations then
outstanding to reimburse all of the LC Issuers.

“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan subject to
Title IV of ERISA, excluding, however, such events as to which the PBGC has by
regulation waived the requirement of Section 4043(a) or (b) of ERISA that it be
notified within 30 days of the occurrence of such event, provided, however, that
a failure to meet the minimum funding standard of Section 412 of the Code and of
Section 302 of ERISA shall be a Reportable Event regardless of the issuance of
any such waiver of the notice requirement in accordance with either
Section 4043(a) or (b) of ERISA or Section 412(d) of the Code.

“Required Lenders” means Lenders in the aggregate having more than 50% of the
Aggregate Revolving Loan Commitment (or, if all of the Revolving Loan
Commitments are terminated pursuant to the terms of this Agreement, the
Aggregate Outstanding Revolving Credit Exposure).

“Reserve Requirement” means, with respect to an Interest Period, the maximum
aggregate reserve requirement (including all basic, supplemental, marginal and
other reserves) which is imposed under Regulation D on “Eurocurrency
liabilities” (as defined in Regulation D).

“Revolving Loan” means, with respect to a Lender, such Lender’s loan made
pursuant to its commitment to lend set forth in Section 2.2 (and any conversion
or continuation thereof).

“Revolving Loan Commitment” means, for each Lender, including without
limitation, each LC Issuer, such Lender’s obligation to make Revolving Loans to,
and participate in Facility LCs issued upon the application of, the Borrowers in
an aggregate amount not exceeding the amount set forth for such Lender on the
Commitment Schedule or in any Assignment Agreement delivered pursuant to
Section 12.3, as such amount may be modified from time to time pursuant to the
terms hereof.

“Revolving Loan Pro Rata Share” means, with respect to any Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Loan Commitment at
such time by (ii) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Revolving Loan Pro Rata Share”
means the percentage obtained by dividing (a) such Lender’s Outstanding
Revolving Credit Exposure at such time by (b) the Aggregate Outstanding
Revolving Credit Exposure at such time.

“Revolving Loan Termination Date” means the earlier of (i) November 28, 2012,
and (ii) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.5.2 hereof or the Revolving Loan Commitments
pursuant to Section 8.1 hereof.

“Risk-Based Capital Guidelines” is defined in Section 3.2.

 

18



--------------------------------------------------------------------------------

“S&P” means Standard and Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Leaseback Transaction” means any sale or other transfer of Property by
any Person with the intent to lease such Property as lessee.

“Schedule” refers to a specific schedule to this Agreement, unless another
document is specifically referenced.

“SEC” means the United States Securities and Exchange Commission, and any
successor thereto.

“Section” means a numbered section of this Agreement, unless another document is
specifically referenced.

“Senior Notes” is defined in the definition of “Note Purchase Agreement”.

“Single Employer Plan” means a Plan maintained by the Company or any member of
the Controlled Group for employees of the Company or any member of the
Controlled Group.

“Solvent” means, when used with respect to any Person, that at the time of
determination:

 

  (i) the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and

 

  (ii) it is then able and expects to be able to pay its debts as they mature;
and

 

  (iii) it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.

With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can reasonably be expected to become an actual or
matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset, fees or similar requirements (including any marginal,
special, emergency or supplemental reserves or other requirements) established
by any central bank, monetary authority, the Board of Governors of the Federal
Reserve System, the Financial Services Authority, the European Central Bank or
other governmental authority for any category of deposits or liabilities
customarily used to fund loans in such currency, expressed in the case of each
such requirement as a decimal. Such reserve

 

19



--------------------------------------------------------------------------------

percentages shall, in the case of Dollar denominated Loans, include those
imposed pursuant to Regulation D. Eurocurrency Loans shall be deemed to be
subject to such reserve, liquid asset or similar requirements without benefit of
or credit for proration, exemptions or offsets that may be available from time
to time to any Lender under any applicable law, rule or regulation, including
Regulation D. The Statutory Reserve Rate shall be adjusted automatically on and
as of the effective date of any change in any reserve, liquid asset or similar
requirement.

“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Obligations to the
written satisfaction of the Required Lenders.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, limited liability company, association, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of the Company.

“Subsidiary Borrower” means each of the Company’s Domestic Subsidiaries that are
Wholly-Owned Subsidiaries listed on the signature pages of this Agreement, and
any other Domestic Subsidiary that is a Wholly-Owned Subsidiary of the Company
duly designated by the Company pursuant to Section 2.25 to request Credit
Extensions hereunder, which Domestic Subsidiary shall have delivered to the
Agent an Assumption Letter in accordance with Section 2.25 and such other
documents as may be required pursuant to this Agreement, in each case, together
with its permitted successors and assigns, including a debtor-in-possession on
behalf of such Subsidiary Borrower. The initial Subsidiary Borrowers are Medical
Holdings, Patterson Medical, Dental Holdings, PDSI, Webster and Webster
Management.

“Substantial Portion” means, with respect to the Property of the Company and its
Subsidiaries, Property which represents more than 10% of the consolidated assets
of the Company and its Subsidiaries or property which is responsible for more
than 10% of the consolidated net sales or of the Consolidated Net Income of the
Company and its Subsidiaries, in each case, as would be shown in the
consolidated financial statements of the Company and its Subsidiaries as at the
end of the four fiscal quarter period ending with the fiscal quarter immediately
prior to the fiscal quarter in which such determination is made (or if financial
statements have not been delivered hereunder for that fiscal quarter which ends
the four fiscal quarter period, then the financial statements delivered
hereunder for the quarter ending immediately prior to that quarter).

“Swing Line Borrowing Notice” is defined in Section 2.3.2.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $20,000,000 at any one time
outstanding.

 

20



--------------------------------------------------------------------------------

“Swing Line Lender” means JPMorgan or such other Lender which may succeed to its
rights and obligations as Swing Line Lender pursuant to the terms of this
Agreement.

“Swing Line Loan” means a Loan made available to the Company by the Swing Line
Lender pursuant to Section 2.3.

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and any and all liabilities with respect to
the foregoing, but excluding Excluded Taxes and Other Taxes.

“Transferee” is defined in Section 12.4.

“Type” means, with respect to any Advance, its nature as a Floating Rate Advance
or a Eurocurrency Advance and with respect to any Loan, its nature as a Floating
Rate Loan or a Eurocurrency Loan.

“UK Development” is defined in Section 6.14.13.

“Unfunded Liabilities” means the amount (if any) by which the present value of
all vested and unvested accrued benefits under each Single Employer Plan subject
to Title IV of ERISA exceeds the fair market value of all such Plan’s assets
allocable to such benefits, all determined as of the then most recent valuation
date for such Plan for which a valuation report is available, using PBGC
actuarial assumptions for single employer plan terminations.

“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute a Default.

“Webster” means Webster Veterinary Supply, Inc., a Minnesota corporation.

“Webster Management” means Webster Management, LP, a Minnesota limited
partnership.

“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required scheduled payments of principal,
including payment at final maturity, in respect thereof, by (b) the number of
years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Wholly-Owned Subsidiary” of a Person means (i) any Subsidiary all of the
outstanding voting securities (other than directors’ qualifying shares) of which
shall at the time be owned or controlled, directly or indirectly, by such Person
or one or more Wholly-Owned Subsidiaries of such Person, or by such Person and
one or more Wholly-Owned Subsidiaries of such Person, or (ii) any partnership,
limited liability company, association, joint venture or similar business
organization 100% of the ownership interests having ordinary voting power of
which shall at the time be so owned or controlled.

 

21



--------------------------------------------------------------------------------

1.2. Plural Forms. The foregoing definitions shall be equally applicable to both
the singular and plural forms of the defined terms.

ARTICLE II

THE CREDITS

2.1. [RESERVED].

2.2. Revolving Loans. From and including the Closing Date and prior to the
Revolving Loan Termination Date, upon the satisfaction of the conditions
precedent set forth in Sections 4.1, 4.2 and 4.3, as applicable, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to (i) make Revolving Loans to the Borrowers in Agreed Currencies
from time to time and (ii) participate in Facility LCs issued upon the request
of the Borrowers, in each case in Dollar Amounts not to exceed in the aggregate
such Lender’s Revolving Loan Pro Rata Share of the Available Aggregate Revolving
Loan Commitment; provided that (i) at no time shall the Aggregate Outstanding
Revolving Credit Exposure hereunder exceed the Aggregate Revolving Loan
Commitment, (ii) all Floating Rate Loans shall be made in Dollars, and (iii) at
no time shall the aggregate outstanding Dollar Amount of all Revolving Loans
denominated in Agreed Currencies other than Dollars exceed $100,000,000. Unless
the Borrowers have delivered to the Agent an Indemnification Letter on or before
the third (3rd) Business Day prior to the Closing Date with respect to all
Revolving Loans requested to be made as Eurocurrency Advances on the Closing
Date or on or before the third (3rd) Business Day thereafter, the Revolving
Loans made on the Closing Date or on or before the third (3rd) Business Day
thereafter shall initially be Floating Rate Loans and thereafter may be
continued as Floating Rate Loans or converted into Eurocurrency Loans in the
manner provided in Section 2.8 and subject to the other conditions and
limitations therein set forth and set forth in this Article II and set forth in
the definition of Interest Period. Revolving Loans made after the third
(3rd) Business Day after the Closing Date shall be, at the option of the
applicable Borrower, selected in accordance with Section 2.8, either Floating
Rate Loans or Eurocurrency Loans. Each Advance under this Section 2.2 shall
consist of Revolving Loans made by each Lender ratably in proportion to such
Lender’s respective Revolving Loan Pro Rata Share. The LC Issuers will issue
Facility LCs hereunder on the terms and conditions set forth in Section 2.24.
Subject to the terms of this Agreement, the Borrowers may borrow, repay and
reborrow Revolving Loans at any time prior to the Revolving Loan Termination
Date. On the Revolving Loan Termination Date, the commitment of each Lender to
lend hereunder shall automatically expire and the Borrowers shall repay in full
the outstanding principal balance of the Revolving Loans. Additionally, the
Borrowers shall make the mandatory prepayments prescribed in Section 2.4.

2.3. Swing Line Loans.

2.3.1 Amount of Swing Line Loans. Upon the satisfaction of the conditions
precedent set forth in Section 4.1 and Section 4.2, if applicable, from and
including the Closing Date and prior to the Revolving Loan Termination Date, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make Swing

 

22



--------------------------------------------------------------------------------

Line Loans, in Dollars, to the Company from time to time in an aggregate
principal amount not to exceed the Swing Line Commitment, provided that (i) the
Aggregate Outstanding Revolving Credit Exposure shall not at any time exceed the
Aggregate Revolving Loan Commitment, and (ii) at no time shall the sum of
(a) the Swing Line Loans then outstanding, plus (b) the outstanding Revolving
Loans made by the Swing Line Lender pursuant to Section 2.2 (including its
participation in any Facility LCs), exceed the Swing Line Lender’s Revolving
Loan Commitment at such time. Subject to the terms of this Agreement, the
Company may borrow, repay and reborrow Swing Line Loans at any time prior to the
Revolving Loan Termination Date.

2.3.2 Borrowing Notice. The Company shall deliver to the Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
12:00 noon (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business Day
and which may be the same day as the date the Swing Line Borrowing Notice was
given), and (ii) the aggregate amount of the requested Swing Line Loan which
shall be an amount not less than $100,000 (and increments of $100,000 if in
excess thereof). The Swing Line Loans shall bear interest at the Floating Rate
or such other rate per annum as shall be agreed to by the Swing Line Lender and
the Company.

2.3.3 Making of Swing Line Loans. Promptly after receipt of a Swing Line
Borrowing Notice, the Agent shall notify each Lender by fax or other similar
form of transmission, of the requested Swing Line Loan. Not later than 2:00 p.m.
(Chicago time) on the applicable Borrowing Date, the Swing Line Lender shall
make available the Swing Line Loan, in funds immediately available in Chicago,
to the Agent at its address specified pursuant to Article XIII. The Agent will
promptly make the funds so received from the Swing Line Lender available to the
Company on the Borrowing Date at the Agent’s aforesaid address.

2.3.4 Repayment of Swing Line Loans. Each Swing Line Loan shall be paid in full
by the Company on or before the fifth (5th) Business Day after the Borrowing
Date for such Swing Line Loan. In addition, the Swing Line Lender (i) may at any
time in its sole discretion with respect to any outstanding Swing Line Loan, or
(ii) shall, on the fifth (5th) Business Day after the Borrowing Date of any
Swing Line Loan, require each Lender (including the Swing Line Lender) to make a
Revolving Loan in the amount of such Lender’s Revolving Loan Pro Rata Share of
such Swing Line Loan (including, without limitation, any interest accrued and
unpaid thereon), for the

 

23



--------------------------------------------------------------------------------

purpose of repaying such Swing Line Loan. Not later than 12:00 noon (Chicago
time) on the date of any notice received pursuant to this Section 2.3.4, each
Lender shall make available its required Revolving Loan, in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIII. Revolving Loans made pursuant to this Section 2.3.4 shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Loans in the manner provided in Section 2.9 and
subject to the other conditions and limitations set forth in this Article II.
Unless a Lender shall have notified the Swing Line Lender, prior to its making
any Swing Line Loan, that any applicable condition precedent set forth in
Sections 4.1 or 4.2 had not then been satisfied, such Lender’s obligation to
make Revolving Loans pursuant to this Section 2.3.4 to repay Swing Line Loans
shall be unconditional, continuing, irrevocable and absolute and shall not be
affected by any circumstances, including, without limitation, (a) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Agent, the Swing Line Lender or any other Person, (b) the occurrence
or continuance of a Default or Unmatured Default, (c) any adverse change in the
condition (financial or otherwise) of the Company, or (d) any other
circumstances, happening or event whatsoever. In the event that any Lender fails
to make payment to the Agent of any amount due under this Section 2.3.4, the
Agent shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied. In addition to the foregoing, if for any reason any Lender
fails to make payment to the Agent of any amount due under this Section 2.3.4,
such Lender shall be deemed, at the option of the Agent, to have unconditionally
and irrevocably purchased from the Swing Line Lender, without recourse or
warranty, an undivided interest and participation in the applicable Swing Line
Loan in the amount of such Revolving Loan, and such interest and participation
may be recovered from such Lender together with interest thereon at the Federal
Funds Effective Rate for each day during the period commencing on the date of
demand and ending on the date such amount is received. On the Revolving Loan
Termination Date, the Company shall repay in full the outstanding principal
balance of the Swing Line Loans.

2.4. Determination of Dollar Amounts; Required Payments; Termination.

2.4.1 Determination of Dollar Amounts. The Agent will determine the Dollar
Amount of: (a) each Advance as of the date three (3) Business Days prior to the
Borrowing Date or, if applicable, date of conversion/continuation of such
Advance, and (b) all

 

24



--------------------------------------------------------------------------------

outstanding Advances on and as of the last Business Day of each calendar quarter
and on any other Business Day elected by the Agent in its discretion or upon
instruction by the Required Lenders. Each day upon or as of which the Agent
determines Dollar Amounts as described in the preceding clauses (a) and (b) is
herein described as a “Computation Date” with respect to each Advance for which
a Dollar Amount is determined on or as of such date. If at any time the Dollar
Amount of the sum of the aggregate principal amount of all outstanding Advances
(calculated, with respect to those Advances denominated in Agreed Currencies
other than Dollars, as of the most recent Computation Date with respect to each
such Advance) exceeds $50,000,000, the Borrowers shall immediately repay
Advances in an aggregate principal amount sufficient to eliminate any such
excess.

2.4.2 Required Payments; Terminations. Any outstanding Revolving Loans shall be
paid in full by the Borrowers on the Revolving Loan Termination Date and all
other unpaid Obligations shall be paid in full by the Borrowers on the Revolving
Loan Termination Date. Notwithstanding the termination of the Revolving Loan
Commitments under this Agreement on the Revolving Loan Termination Date, until
all of the Obligations (other than contingent indemnity obligations) shall have
been fully paid and satisfied and all financing arrangements among the Borrowers
and the Lenders hereunder and under the other Loan Documents shall have been
terminated, all of the rights and remedies under this Agreement and the other
Loan Documents shall survive.

2.4.3 Mandatory Prepayments of Aggregated Outstanding Revolving Credit Exposure.
If at any time and for any reason, the amount of the Aggregate Outstanding
Revolving Credit Exposure is greater than the Aggregate Revolving Loan
Commitment, the Borrowers shall immediately make a mandatory prepayment of the
Aggregate Outstanding Revolving Credit Exposure in an amount equal to such
excess.

2.5. Commitment Fee; Aggregate Revolving Loan Commitment.

2.5.1 The Commitment Fee. The Company shall pay to the Agent, for the account of
the Lenders in accordance with their Revolving Loan Pro Rata Shares, from and
after the Closing Date until the date on which the Aggregate Revolving Loan
Commitment shall be terminated in whole, a commitment fee (the “Commitment Fee”)
accruing at the rate of the then Applicable Fee Rate on the daily average
Available Aggregate Revolving Loan Commitment (provided that, for purposes of
determining the Commitment Fee, all outstanding Swing Line Loans shall be
excluded from the calculation of the Available Aggregate Revolving Loan
Commitment). All such

 

25



--------------------------------------------------------------------------------

Commitment Fees payable hereunder shall be payable quarterly in arrears on each
Payment Date; provided, that if any Lender continues to have Outstanding
Revolving Credit Exposure after the termination of its Revolving Loan
Commitment, then the Commitment Fee shall continue to accrue and be due and
payable pursuant to the terms hereof until such Outstanding Revolving Credit
Exposure is reduced to zero. On the Closing Date, the Borrowers shall pay to the
Agent, for the ratable account of the Lenders then party to the Existing Credit
Agreement, the accrued and unpaid “Commitment Fees” (as such term is defined in
the Existing Credit Agreement before giving effect to this Agreement) under the
Existing Credit Agreement to but not including the Closing Date.

2.5.2 Reductions in Aggregate Revolving Loan Commitment. The Borrowers may
permanently reduce the Aggregate Revolving Loan Commitment in whole, or in part,
ratably among the Lenders in a minimum amount of $5,000,000 (and in multiples of
$1,000,000 if in excess thereof)(or the Approximate Equivalent Amount if
denominated in an Agreed Currency other than Dollars), upon at least three
(3) Business Days’ prior written notice to the Agent, which notice shall specify
the amount of any such reduction, provided, however, that the amount of the
Aggregate Revolving Loan Commitment may not be reduced below the Dollar Amount
of the Aggregate Outstanding Revolving Credit Exposure. All accrued Commitment
Fees shall be payable on the effective date of any termination of the Revolving
Loan Commitments hereunder and on the final date upon which all Revolving Loans
are repaid. For purposes of calculating the Commitment Fee hereunder, the
principal amount of each Advance made in an Agreed Currency other than Dollars
shall be at any time the Dollar Amount of such Advance as determined on the most
recent Computation Date with respect to such Advance.

2.5.3 Increase in Aggregate Revolving Loan Commitment. Subject to Section 2.5.1
and 2.5.2 and the other terms and conditions of this Agreement, at any time
prior to the Revolving Loan Termination Date, the Borrowers may, on the terms
set forth below, request that the initial Aggregate Revolving Loan Commitment
hereunder be increased by an amount up to $150,000,000; provided, however, that
(i) no such increase shall cause the Aggregate Revolving Loan Commitment to
exceed (x) $450,000,000 minus (y) any reduction in the Commitments under
Sections 2.2 or 2.5.2, (ii) an increase in the Aggregate Revolving Loan
Commitment hereunder may only be made at a time when no Default or Unmatured
Default shall have occurred and be continuing or would result therefrom and
(iii) no Lender’s Commitment shall be increased under this Section 2.5.3 without
its consent. In the event of such a requested increase in

 

26



--------------------------------------------------------------------------------

the Aggregate Revolving Loan Commitment, any financial institution which the
Borrowers and the Agent invite to become a Lender or to increase its Commitment
may set the amount of its Commitment at a level agreed to by the Borrowers, the
Agent and the LC Issuers. In the event that the Borrowers, the Agent, the LC
Issuers and one or more of the Lenders (or other financial institutions) shall
agree upon such an increase in the Aggregate Revolving Loan Commitment (i) the
Borrowers, the Agent, the LC Issuers and each Lender or other financial
institution increasing its Commitment or extending a new Commitment shall enter
into an amendment to this Agreement setting forth the amounts of the Commitments
as so increased, providing that the financial institutions extending new
Commitments shall be Lenders for all purposes under this Agreement, and setting
forth such additional provisions as the Agent shall consider reasonably
appropriate and (ii) the Borrowers shall execute, if requested, a new Note to
each financial institution that is extending a new Commitment or increasing its
Commitment. No such amendment shall require the approval or consent of any
Lender whose Commitment is not being increased. Upon the execution and delivery
of such amendment as provided above, and upon satisfaction of such other
conditions as the Agent may reasonably specify upon the request of the financial
institutions that are extending new Commitments (including, without limitation,
the Agent administering the reallocation of any outstanding Revolving Loans
ratably among the Lenders with Commitments after giving effect to each such
increase in the Aggregate Revolving Loan Commitment, and the delivery of
certificates, evidence of corporate authority and legal opinions on behalf of
the Borrowers), this Agreement shall be deemed to be amended accordingly.

2.6. Minimum Amount of Each Advance. Each Eurocurrency Advance shall be in the
minimum amount of $1,000,000 (and in multiples of $100,000 if in excess
thereof)(or the Approximate Equivalent Amounts if denominated in an Agreed
Currency other than Dollars), and each Floating Rate Advance (other than a Swing
Line Loan or an Advance to repay Swing Line Loans) shall be in the minimum
amount of $1,000,000 (and in multiples of $100,000 if in excess thereof),
provided, however, that any Floating Rate Advance may be in the amount of the
Available Aggregate Revolving Loan Commitment.

2.7. Optional Principal Payments. The Borrowers may from time to time pay,
without penalty or premium, all outstanding Floating Rate Advances (other than
Swing Line Loans), or any portion of the outstanding Floating Rate Advances
(other than Swing Line Loans), in a minimum aggregate amount of $1,000,000 or
any integral multiple of $1,000,000 in excess thereof, upon one (1) Business
Day’s prior notice to the Agent by 11:00 a.m. (Chicago time) on the date of any
anticipated repayment. The Company may at any time pay, without penalty or
premium, all outstanding Swing Line Loans, or, in a minimum amount of $100,000
and increments of $100,000 in excess thereof, any portion of the outstanding
Swing Line Loans, with notice to the Agent and the Swing Line Lender by 11:00
a.m. (Chicago time) on the date of

 

27



--------------------------------------------------------------------------------

repayment. The Borrowers may from time to time pay, subject to the payment of
any funding indemnification amounts required by Section 3.4 but without penalty
or premium, all outstanding Eurocurrency Advances, or, in a minimum aggregate
amount of $1,000,000 or any integral multiple of $1,000,000 in excess thereof
(or the Approximate Equivalent Amount if denominated in an Agreed Currency other
than Dollars), any portion of the outstanding Eurocurrency Advances upon three
(3) Business Days’ prior notice to the Agent for each Eurocurrency Advance
denominated in Dollars and four (4) Business Days prior notice to the Agent for
each Eurocurrency Advance denominated in an Agreed Currency other than Dollars.

2.8. Method of Selecting Types and Interest Periods for New Advances. The
applicable Borrower shall select the Type of Advance and, in the case of each
Eurocurrency Advance, the Interest Period and Agreed Currency applicable thereto
from time to time; provided that there shall be no more than 10 Interest Periods
in effect with respect to all of the Loans at any time, unless such limit has
been waived by the Agent in its sole discretion. The applicable Borrower shall
give the Agent irrevocable written notice (a “Borrowing Notice”) not later than
11:00 a.m. (Chicago time) on the Borrowing Date of each Floating Rate Advance
(other than a Swing Line Loan), three (3) Business Days before the Borrowing
Date for each Eurocurrency Advance denominated in Dollars and four (4) Business
Days before the Borrowing Date for each Eurocurrency Advance denominated in an
Agreed Currency other than Dollars, specifying:

 

  (a) the Borrowing Date, which shall be a Business Day, of such Advance,

 

  (b) the aggregate amount of such Advance,

 

  (c) the Type of Advance selected,

 

  (d) in the case of each Eurocurrency Advance, the Interest Period and Agreed
Currency applicable thereto, and

 

  (e) the payment instructions for the account of such Borrower to which such
Advance shall be credited.

The Borrowers may not select an Interest Period that ends after the Revolving
Loan Termination Date.

2.9. Conversion and Continuation of Outstanding Advances; No Conversion or
Continuation of Eurocurrency Advances After Default. Floating Rate Advances
(other than Swing Line Advances) shall continue as Floating Rate Advances unless
and until such Floating Rate Advances are converted into Eurocurrency Advances
pursuant to this Section 2.9 or are repaid in accordance with Section 2.7. Each
Eurocurrency Advance shall continue as a Eurocurrency Advance until the end of
the then applicable Interest Period therefor, at which time:

2.9.1 each such Eurocurrency Advance denominated in Dollars shall be
automatically converted into a Floating Rate Advance unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined

 

28



--------------------------------------------------------------------------------

below) requesting that, at the end of such Interest Period, such Eurocurrency
Advance either continue as a Eurocurrency Advance for the same or another
Interest Period or be converted into a Floating Rate Advance; and

2.9.2 each such Eurocurrency Advance denominated in an Agreed Currency other
than Dollars shall be automatically converted into a Eurocurrency Advance in the
same Agreed Currency with an Interest Period of one month unless (x) such
Eurocurrency Advance is or was repaid in accordance with Section 2.7 or (y) the
applicable Borrower shall have given the Agent a Conversion/Continuation Notice
(as defined below) requesting that, at the end of such Interest Period, such
Eurocurrency Advance continue as a Eurocurrency Advance for the same or another
Interest Period.

Subject to the terms of Section 2.6 and the payment of any funding
indemnification amounts required by Section 3.4, the applicable Borrower may
elect from time to time to convert all or any part of an Advance of any Type
(other than a Swing Line Advance) into any other Type or Types of Advances
denominated in the same or any other Agreed Currency; provided that any
conversion of any Eurocurrency Advance shall be made on, and only on, the last
day of the Interest Period applicable thereto. Notwithstanding anything to the
contrary contained in this Section 2.9 during the continuance of a Default or an
Unmatured Default, the Agent may (or shall at the direction of the Required
Lenders), by notice to the Borrowers, declare that no Advance may be made as,
converted to or, following the expiration of any Interest Periods then in
effect, continued as a Eurocurrency Advance. The applicable Borrower shall give
the Agent irrevocable notice (a “Conversion/Continuation Notice”) of each
conversion of an Advance or continuation of a Eurocurrency Advance not later
than 12:00 noon (Chicago time) on the same Business Day, in the case of a
conversion into a Floating Rate Advance, three (3) Business Days, in the case of
a conversion into or continuation of a Eurocurrency Advance denominated in
Dollars, or four (4) Business Days, in the case of a conversion into or
continuation of a Eurocurrency Advance denominated in an Agreed Currency other
than Dollars, prior to the date of the requested conversion or continuation,
specifying:

 

  (i) the requested date, which shall be a Business Day, of such conversion or
continuation, and

 

  (ii) the Agreed Currency, amount and Type(s) of Advance(s) into which such
Advance is to be converted or continued and, in the case of a conversion into or
continuation of a Eurocurrency Advance, the duration of the Interest Period
applicable thereto.

2.10. Method of Borrowing. On each Borrowing Date, each Lender shall make
available its Loan or Loans, if any, (i) if such Loan is denominated in Dollars,
not later than 12:00 noon, Chicago time, in Federal or other funds immediately
available to the Agent, in Chicago, Illinois at its address specified in or
pursuant to Article XIII and, (ii) if such Loan is denominated in an Agreed
Currency other than Dollars, not later than 12:00 noon, local time, in the city
of the Agent’s Eurocurrency Payment Office for such currency, in such funds as
may

 

29



--------------------------------------------------------------------------------

then be customary for the settlement of international transactions in such
currency in the city of and at the address of the Agent’s Eurocurrency Payment
Office for such currency. Unless the Agent determines that any applicable
condition specified in Article IV has not been satisfied, the Agent will make
the funds so received from the Lenders available to the applicable Borrower at
the Agent’s aforesaid address or, if applicable, to such Borrower’s account
specified on the applicable Borrowing Notice. Notwithstanding the foregoing
provisions of this Section 2.10, to the extent that a Revolving Loan made by a
Lender matures on the Borrowing Date of a requested Revolving Loan, such Lender
shall apply the proceeds of the Revolving Loan it is then making to the
repayment of principal of the maturing Revolving Loan.

2.11. Changes in Interest Rate, etc. Each Floating Rate Advance (other than a
Swing Line Advance) shall bear interest on the outstanding principal amount
thereof, for each day from and including the date such Advance is made or is
automatically converted from a Eurocurrency Advance into a Floating Rate Advance
pursuant to Section 2.9, to but excluding the date it is paid or is converted
into a Eurocurrency Advance pursuant to Section 2.9 hereof, at a rate per annum
equal to the Floating Rate for such day. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof, for each day from and
including the day such Swing Line Loan is made to but excluding the date it is
fully paid at a rate per annum equal to the Floating Rate for such day or at
such other rate per annum as shall be agreed to by the Swing Line Lender and the
Company. Changes in the rate of interest on that portion of any Advance
maintained as a Floating Rate Advance will take effect simultaneously with each
change in the Alternate Base Rate. Each Eurocurrency Advance shall bear interest
on the outstanding principal amount thereof from and including the first day of
the Interest Period applicable thereto to (but not including) the last day of
such Interest Period at the Eurocurrency Rate determined by the Agent as
applicable to such Eurocurrency Advance based upon the applicable Borrower’s
selections under Sections 2.8 and 2.9 and otherwise in accordance with the terms
hereof. No Interest Period in respect of any Revolving Loan may end after the
Revolving Loan Termination Date.

2.12. Rates Applicable After Default. During the continuance of a Default the
Required Lenders may, at their option, by notice to the Borrowers (which notice
may be revoked at the option of the Required Lenders notwithstanding any
provision of Section 8.2 requiring unanimous consent of the Lenders to changes
in interest rates), declare that (i) each Eurocurrency Advance shall bear
interest for the remainder of the applicable Interest Period at a rate per annum
equal to the Floating Rate in effect from time to time plus 2% per annum,
(ii) each Floating Rate Advance and each Swing Line Loan shall bear interest at
a rate per annum equal to the Floating Rate in effect from time to time plus
2% per annum, and (iii) the LC Fee described in the first sentence of
Section 2.24.4 shall be increased to a rate per annum equal to the Floating Rate
in effect from time to time plus 2% per annum; provided that, during the
continuance of a Default under Section 7.2, 7.3 (solely arising as a result of a
breach of any of Sections 6.20 through 6.22), 7.6 or 7.7, the interest rates set
forth in clauses (i) and (ii) above and the increase in the LC Fee set forth in
clause (iii) above shall be applicable to all Credit Extensions, Advances, fees
and other Obligations hereunder without any election or action on the part of
the Agent, any LC Issuer or any Lender.

 

30



--------------------------------------------------------------------------------

2.13. Method of Payment; Non-availability of Original Currency.

2.13.1 Method of Payment. Each Advance shall be repaid and each payment of
interest thereon shall be paid in the currency in which such Advance was made
or, where such currency has converted to euro, in euro. All payments of the
Obligations hereunder shall be made, without setoff, deduction, or counterclaim,
in immediately available funds to the Agent at (except as set forth in the next
sentence) the Agent’s address specified pursuant to Article XIII, or at any
other Lending Installation of the Agent specified in writing by the Agent to the
Company, by 12:00 noon (local time) on the date when due and shall (except with
respect to repayments of Swing Line Loans, and except in the case of
Reimbursement Obligations for which any LC Issuer has not been fully indemnified
by the Lenders, or as otherwise specifically required hereunder) be applied
ratably by the Agent among the Lenders. All payments to be made by the Borrowers
hereunder in any currency other than Dollars shall be made in such currency on
the date due in such funds as may then be customary for the settlement of
international transactions in such currency for the account of the Agent, at its
Eurocurrency Payment Office for such currency and shall be applied ratably by
the Agent among the Lenders. Each payment delivered to the Agent for the account
of any Lender shall be delivered promptly by the Agent to such Lender in the
same type of funds that the Agent received at, (a) with respect to Floating Rate
Loans and Eurocurrency Loans denominated in Dollars, its address specified
pursuant to Article XIII or at any Lending Installation specified in a notice
received by the Agent from such Lender and (b) with respect to Eurocurrency
Loans denominated in an Agreed Currency other than Dollars, in the funds
received from the Borrowers at the address of the Agent’s Eurocurrency Payment
Office for such currency. The Agent is hereby authorized to charge the account
of any Borrower maintained with JPMorgan for each payment of the Obligations as
it becomes due hereunder. Each reference to the Agent in this Section 2.13 shall
also be deemed to refer, and shall apply equally to the LC Issuers in the case
of payments required to be made by any Borrower to the LC Issuers pursuant to
Section 2.24.6.

2.13.2 Non-availability of Original Currency. Notwithstanding the foregoing
provisions of this Section, if, after the making of any Advance in any currency
other than Dollars, currency control or exchange regulations are imposed in the
country which issues such currency with the result that the type of currency in
which the Advance was made (the “Original Currency”) no longer exists or the
applicable Borrower is not able to make payment to the Agent for the account of
the Lenders in such Original Currency, then all payments to be made by the
applicable Borrower hereunder in such currency shall instead be made when due in
Dollars in an amount equal to the Dollar Amount (as of the date of repayment) of
such

 

31



--------------------------------------------------------------------------------

payment due, it being the intention of the parties hereto that the applicable
Borrower take all risks of the imposition of any such currency control or
exchange regulations.

2.14. Advances to be Made in euro. If any Advance made (or to be made) would,
but for the provisions of this Section 2.14, be capable of being made in either
euro or in a National Currency Unit, such Advance shall be made in euro.

2.15. Noteless Agreement; Evidence of Indebtedness.

 

  (i) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder.

 

  (ii) The Agent shall also maintain accounts in which it will record (a) the
date and the amount of each Loan made hereunder, the Agreed Currency and Type
thereof and the Interest Period (in the case of a Eurocurrency Advance) with
respect thereto, (b) the amount of any principal or interest due and payable or
to become due and payable from the Borrowers to each Lender hereunder, (c) the
original stated amount of each Facility LC and the amount of LC Obligations
outstanding at any time, (d) the effective date and amount of each Assignment
Agreement delivered to and accepted by it and the parties thereto pursuant to
Section 12.3, (e) the amount of any sum received by the Agent hereunder from the
Borrowers and each Lender’s share thereof, and (f) all other appropriate debits
and credits as provided in this Agreement, including, without limitation, all
fees, charges, expenses and interest.

 

  (iii) The entries maintained in the accounts maintained pursuant to paragraphs
(i) and (ii) above shall be prima facie evidence of the existence and amounts of
the Obligations therein recorded; provided, however, that the failure of the
Agent or any Lender to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Obligations in
accordance with their terms.

 

  (iv)

Any Lender may request that its Revolving Loans or, in the case of the Swing
Line Lender, the Swing Line Loans, be evidenced by promissory notes (the
“Notes”) in substantially the form of Exhibit D, with appropriate changes for
notes evidencing Swing Line Loans. In such event, each Borrower shall prepare,
execute and deliver to such Lender such Note(s) payable to the order of such
Lender or its registered assigns. Thereafter, the Loans evidenced by such Notes
and interest thereon shall at all times (prior to any assignment pursuant to
Section 12.3) be represented by one or more Notes payable to the order of the
payee named therein, except to the extent that any such Lender subsequently
returns any such Note(s) for cancellation and requests that such Loans once
again be evidenced as described in paragraphs (i) and (ii) above. Each Note
issued in

 

32



--------------------------------------------------------------------------------

 

exchange for a “Note” issued under the Existing Credit Agreement shall be issued
in substitution for, and shall amend and restate, each respective “Note” issued
under and as defined in the Existing Credit Agreement. No such substitutions,
amendments and restatements shall constitute or effect a repayment, refinancing
or novation of the amounts evidenced by the Notes but rather a modification and
substitution of their respective terms.

2.16. Telephonic Notices. Each Borrower hereby authorizes the Lenders and the
Agent to extend, convert or continue Advances, effect selections of Agreed
Currencies and Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of such Borrower, it being understood that the
foregoing authorization is specifically intended to allow Borrowing Notices and
Conversion/Continuation Notices to be given telephonically. Each Borrower agrees
to deliver promptly to the Agent a written confirmation, signed by an Authorized
Officer of such Borrower, if such confirmation is requested by the Agent or any
Lender, of each telephonic notice. If the written confirmation differs in any
material respect from the action taken by the Agent and the Lenders, the records
of the Agent and the Lenders shall govern absent manifest error.

2.17. Interest Payment Dates; Interest and Fee Basis. Interest accrued on each
Floating Rate Advance shall be payable in arrears on the Closing Date and each
Payment Date, commencing with the first Payment Date to occur after the Closing
Date, on any date on which the Floating Rate Advance is prepaid, whether due to
acceleration or otherwise, and at maturity. Interest accrued on that portion of
the outstanding principal amount of any Floating Rate Advance converted into a
Eurocurrency Advance on a day other than a Payment Date shall be payable on the
date of conversion. Interest accrued on each Eurocurrency Advance shall be
payable on the last day of its applicable Interest Period, on any date on which
the Eurocurrency Advance is prepaid, whether by acceleration or otherwise, and
at maturity. Interest accrued on each Eurocurrency Advance having an Interest
Period longer than three (3) months shall also be payable on the last day of
each three-month interval during such Interest Period. Interest on Eurocurrency
Advances, Swing Line Loans, LC Fees and all other fees hereunder shall be
calculated for actual days elapsed on the basis of a 360-day year, except for
interest on Revolving Loans denominated in British Pounds Sterling which shall
be calculated for actual days elapsed on the basis of a 365-day year. Interest
on Floating Rate Advances (other than Swing Line Loans) shall be calculated for
actual days elapsed on the basis of a 365/366-day year. Interest shall be
payable for the day an Advance is made but not for the day of any payment on the
amount paid if payment is received prior to 12:00 noon (local time) at the place
of payment. If any payment of principal of or interest on an Advance, any fees
or any other amounts payable to the Agent or any Lender hereunder shall become
due on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.

2.18. Notification of Advances, Interest Rates, Prepayments and Commitment
Reduction. Promptly after receipt thereof, the Agent will notify each Lender of
the contents of each Aggregate Revolving Loan Commitment reduction notice,
Borrowing Notice, Swing Line Borrowing Notice, Conversion/Continuation Notice,
and repayment notice received by it

 

33



--------------------------------------------------------------------------------

hereunder. Promptly after notice from the applicable LC Issuer, the Agent will
notify each Lender of the contents of each request for issuance of a Facility LC
hereunder. The Agent will notify the Borrowers and each Lender of the interest
rate applicable to each Eurocurrency Advance promptly upon determination of such
interest rate and will give the Borrowers and each Lender prompt notice of each
change in the Alternate Base Rate.

2.19. Lending Installations.

2.19.1 Each Lender may book its Revolving Loans denominated in an Agreed
Currency other than Dollars at the appropriate Lending Installation listed on
the administrative information sheets provided to the Agent in connection
herewith or such other Lending Installation designated by such Lender in
accordance with the final sentence of this Section 2.19.1. All terms of this
Agreement shall apply to any such Lending Installation and the Revolving Loans
denominated in an Agreed Currency other than Dollars and any Notes evidencing
such Revolving Loans issued hereunder shall be deemed held by each Lender for
the benefit of any such Lending Installation. Each Lender may, by written notice
to the Agent and the Borrowers in accordance with Article XIII, designate
replacement or additional Lending Installations through which such Revolving
Loans will be made by it and for whose account such Revolving Loan payments are
to be made.

2.19.2 Except for Revolving Loans denominated in an Agreed Currency other than
Dollars, each Lender may book its Loans and its participation in any LC
Obligations and the LC Issuers may book the Facility LCs issued by it at any
Lending Installation selected by such Lender or LC Issuer, as applicable, and
may change its Lending Installation from time to time. All terms of this
Agreement shall apply to any such Lending Installation and the Loans, Facility
LCs, participations in LC Obligations and any Notes evidencing a Loan issued
hereunder shall be deemed held by each Lender or LC Issuer, as applicable, for
the benefit of any such Lending Installation. Each Lender and LC Issuer may, by
written notice to the Agent and the Borrowers in accordance with Article XIII,
designate replacement or additional Lending Installations through which Loans
will be made by it or Facility LCs will be issued by it and for whose account
Loan payments or payments with respect to Facility LCs are to be made.

2.20. Non-Receipt of Funds by the Agent. Unless the applicable Borrower or a
Lender, as the case may be, notifies the Agent prior to the date on which it is
scheduled to make payment to the Agent of (i) in the case of a Lender, the
proceeds of a Loan or (ii) in the case of any Borrower, a payment of principal,
interest or fees to the Agent for the account of the Lenders, that it does not
intend to make such payment, the Agent may assume that such payment has been
made. The Agent may, but shall not be obligated to, make the amount of such
payment available to the intended recipient in reliance upon such assumption. If
such Lender or the applicable

 

34



--------------------------------------------------------------------------------

Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to (x) in the case of payment by a Lender, the greater of (i) the Federal
Funds Effective Rate for such day for the first three days and, thereafter, the
interest rate applicable to the relevant Loan and (ii) a rate determined by the
Agent in accordance with banking industry rules on interbank compensation
(including without limitation the Overnight Foreign Currency Rate in the case of
Loans denominated in an Agreed Currency other than Dollars) or (y) in the case
of payment by any Borrower, the interest rate applicable to the relevant Loan.

2.21. Market Disruption. Notwithstanding the satisfaction of all conditions
referred to in Article II and Article IV with respect to any Advance in any
Agreed Currency other than Dollars, if there shall occur on or prior to the date
of such Advance any change in national or international financial, political or
economic conditions or currency exchange rates or exchange controls which would
in the reasonable opinion of the Agent or the Required Lenders make it
impracticable for the Eurocurrency Loans comprising such Advance to be
denominated in the Agreed Currency specified by the applicable Borrower, then
the Agent shall forthwith give notice thereof to such Borrower and the Lenders,
and such Loans shall not be denominated in such Agreed Currency but shall be
made on such Borrowing Date in Dollars, in an aggregate principal amount equal
to the Dollar Amount of the aggregate principal amount specified in the related
Borrowing Notice or Conversion/Continuation Notice, as the case may be, as
Floating Rate Loans, unless such Borrower notifies the Agent at least one
Business Day before such date that (i) it elects not to borrow on such date or
(ii) it elects to borrow on such date in a different Agreed Currency, provided
that (a) the denomination of such Loans in such different Agreed Currency would
in the opinion of the Agent and the Required Lenders be practicable and (b) such
borrowing shall be in an aggregate principal amount equal to the Dollar Amount
of the aggregate principal amount specified in the related Borrowing Notice or
Conversion/Continuation Notice, as the case may be.

2.22. Judgment Currency. If for the purposes of obtaining judgment in any court
it is necessary to convert a sum due from any Borrower hereunder in the currency
expressed to be payable herein (the “specified currency”) into another currency,
the parties hereto agree, to the fullest extent that they may effectively do so,
that the rate of exchange used shall be that at which in accordance with normal
banking procedures the Agent could purchase the specified currency with such
other currency at the Agent’s main Chicago office on the Business Day preceding
that on which final, non-appealable judgment is given. The obligations of the
Borrowers in respect of any sum due to any Lender or the Agent hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender or the Agent (as the case may be) of any sum adjudged to be so due in
such other currency such Lender or the Agent (as the case may be) may in
accordance with normal, reasonable banking procedures purchase the specified
currency with such other currency. If the amount of the specified currency so
purchased is less than the sum originally due to such Lender or the Agent, as
the case may be, in the specified currency, each Borrower agrees, to the fullest
extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the Agent, as the
case may be,

 

35



--------------------------------------------------------------------------------

against such loss, and if the amount of the specified currency so purchased
exceeds (a) the sum originally due to any Lender or the Agent, as the case may
be, in the specified currency and (b) any amounts shared with other Lenders as a
result of allocations of such excess as a disproportionate payment to such
Lender under Section 12.2, such Lender or the Agent, as the case may be, agrees
to remit such excess to the applicable Borrower.

2.23. Replacement of Lender. If any Borrower is required pursuant to
Section 3.1, 3.2 or 3.5 to make any additional payment to any Lender or if any
Lender’s obligation to make or continue, or to convert Floating Rate Advances
into, Eurocurrency Advances shall be suspended pursuant to Section 3.3 (any
Lender so affected an “Affected Lender”), the Company may elect, if such amounts
continue to be charged or such suspension is still effective, to terminate or
replace the Revolving Loan Commitment of such Affected Lender, provided that no
Default or Unmatured Default shall have occurred and be continuing at the time
of such termination or replacement, and provided further that, concurrently with
such termination or replacement, (i) if the Affected Lender is being replaced,
another bank or other entity which is reasonably satisfactory to the Company and
the Agent and the LC Issuers shall agree, as of such date, to purchase for cash
the Outstanding Revolving Credit Exposure of the Affected Lender pursuant to an
Assignment Agreement substantially in the form of Exhibit C and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Affected Lender to be terminated as of such date and to comply with the
requirements of Section 12.3 applicable to assignments, and (ii) the Borrowers
shall pay to such Affected Lender in immediately available funds on the day of
such replacement (A) all interest, fees and other amounts then accrued but
unpaid to such Affected Lender by the Borrowers hereunder to and including the
date of termination, including without limitation payments due to such Affected
Lender under Sections 3.1, 3.2 and 3.5, and (B) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 3.4 had the Loans of such Affected Lender been prepaid on such
date rather than sold to the replacement Lender, in each case to the extent not
paid by the replacement Lender and (iii) if the Affected Lender is being
terminated, the Borrowers shall pay to such Affected Lender all Obligations due
to such Affected Lender (including the amounts described in the immediately
preceding clauses (i) and (ii) plus the outstanding principal balance of such
Affected Lender’s Revolving Loans).

2.24. Facility LCs.

2.24.1 Issuance.

(a) Issuance. The LC Issuers hereby agree, on the terms and conditions set forth
in this Agreement, to issue commercial and standby Letters of Credit in Dollars
(each, a “Facility LC”) and to renew, extend, increase, decrease or otherwise
modify each Facility LC (“Modify,” and each such action, a “Modification”), from
time to time from and including the Closing Date and prior to the Revolving Loan
Termination Date upon the request of the applicable Borrower; provided that
immediately after each such Facility LC is issued or Modified, (i) the aggregate
amount of the outstanding LC Obligations shall not exceed $50,000,000 and
(ii) the Aggregate Outstanding Revolving Credit Exposure shall not exceed the
Aggregate Revolving Loan Commitment. No Facility LC shall have an expiry date
later than the earlier of (x) the fifth Business

 

36



--------------------------------------------------------------------------------

Day prior to the Revolving Loan Termination Date and (y) one year after its
issuance; provided that any Facility LC with a one-year tenor may provide for
the renewal thereof for additional one year periods (which shall in no event
extend beyond the date referred to in clause (x) above).

(b) [RESERVED].

2.24.2 Participations. Upon the issuance or Modification by the applicable LC
Issuer of a Facility LC in accordance with this Section 2.24, such LC Issuer
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably sold to each Lender, and each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from such LC Issuer, a participation in such Facility LC
(and each Modification thereof) and the related LC Obligations in proportion to
its Revolving Loan Pro Rata Share.

2.24.3 Notice. The applicable Borrower shall give the applicable LC Issuer
notice prior to 10:00 a.m. (Chicago time) at least five Business Days prior to
the proposed date of issuance or Modification of each Facility LC, specifying
the beneficiary, the proposed date of issuance (or Modification) and the expiry
date of such Facility LC, and describing the proposed terms of such Facility LC
and the nature of the transactions proposed to be supported thereby. The
applicable LC Issuer shall promptly notify the Agent, and, upon issuance only,
the Agent shall promptly notify each Lender, of the contents thereof and of the
amount of such Lender’s participation in such Facility LC. The issuance or
Modification by any LC Issuer of any Facility LC shall, in addition to the
conditions precedent set forth in Article IV (the satisfaction of which such LC
Issuer shall have no duty to ascertain), be subject to the conditions precedent
that such Facility LC shall be satisfactory to such LC Issuer and that the
applicable Borrower shall have executed and delivered such application agreement
and/or such other instruments and agreements relating to such Facility LC as
such LC Issuer shall have reasonably requested (each, a “Facility LC
Application”). In the event of any conflict between the terms of this Agreement
and the terms of any Facility LC Application, the terms of this Agreement shall
control.

2.24.4 LC Fees. The Company shall pay to the Agent, for the account of the
Lenders ratably in accordance with their respective Revolving Loan Pro Rata
Shares, (i) with respect to each standby Facility LC, a letter of credit fee at
a per annum rate equal to the Applicable Margin for Eurocurrency Loans in effect
from time to time on the average daily undrawn amount under such Facility LC,
such fee to be payable in arrears on each Payment Date, and (ii) with

 

37



--------------------------------------------------------------------------------

respect to each commercial Facility LC, a one-time letter of credit fee in an
amount to be agreed upon between the Company and the applicable LC Issuer based
upon the initial stated amount (or, with respect to a Modification of any such
commercial Facility LC which increases the stated amount thereof, such increase
in the stated amount) thereof, such fee to be payable on the date of such
issuance or increase. The applicable Borrower shall also pay to each LC Issuer
for its own account (x) at the time of such LC Issuer’s issuance of any standby
Facility LC, a fronting fee in an amount equal to 0.125% multiplied by the face
amount of such standby Facility LC, and (y) documentary and processing charges
in connection with the issuance, or Modification cancellation, negotiation, or
transfer of, and draws under Facility LCs in accordance with the applicable LC
Issuer’s standard schedule for such charges as in effect from time to time. Each
fee described in this Section 2.24.4 shall constitute an “LC Fee”.

2.24.5 Administration; Reimbursement by Lenders. Upon receipt from the
beneficiary of any Facility LC of any demand for payment under such Facility LC,
the applicable LC Issuer shall notify the Agent and the Agent shall promptly
notify the applicable Borrower and each other Lender as to the amount to be paid
by such LC Issuer as a result of such demand and the proposed payment date to
such beneficiary (the “LC Payment Date”); provided, however, that the failure of
such LC Issuer to so notify such Borrower shall not in any manner affect the
obligations of any Borrower to reimburse such LC Issuer pursuant to
Section 2.24.6. The responsibility of each LC Issuer to the Borrowers and each
Lender shall be only to determine that the documents (including each demand for
payment) delivered under each Facility LC issued by such LC Issuer in connection
with such presentment shall be in conformity in all material respects with such
Facility LC. Each LC Issuer shall endeavor to exercise the same care in the
issuance and administration of the Facility LCs issued by such LC Issuer as it
does with respect to Letters of Credit in which no participations are granted,
it being understood that in the absence of any gross negligence or willful
misconduct by the applicable LC Issuer, each Lender shall be unconditionally and
irrevocably liable without regard to the occurrence of any Default or any
condition precedent whatsoever, to reimburse such LC Issuer on demand for
(i) such Lender’s Revolving Loan Pro Rata Share of the amount of each payment
made by such LC Issuer under each Facility LC issued by such LC Issuer to the
extent such amount is not reimbursed by the Borrowers pursuant to Section 2.24.6
below, plus (ii) interest on the foregoing amount to be reimbursed by such
Lender, for each day from the date of the applicable LC Issuer’s demand for such
reimbursement (or, if such demand is made after 11:00 a.m. (Chicago time) on
such date, from

 

38



--------------------------------------------------------------------------------

the next succeeding Business Day) to the date on which such Lender pays the
amount to be reimbursed by it, at a rate of interest per annum equal to the
Federal Funds Effective Rate for the first three days and, thereafter, at a rate
of interest equal to the rate applicable to Floating Rate Advances.

2.24.6 Reimbursement by Borrowers. The Borrowers shall be irrevocably and
unconditionally obligated to reimburse the LC Issuers on or before the
applicable LC Payment Date for any amounts to be paid by any LC Issuer upon any
drawing under any Facility LC issued by such LC Issuer, without presentment,
demand, protest or other formalities of any kind; provided that no Borrower nor
any Lender shall hereby be precluded from asserting any claim for direct (but
not consequential) damages suffered by any Borrower or such Lender to the
extent, but only to the extent, caused by (i) the willful misconduct or gross
negligence of the applicable LC Issuer in determining whether a request
presented under any Facility LC issued by it complied with the terms of such
Facility LC or (ii) the applicable LC Issuer’s failure to pay under any Facility
LC issued by it after the presentation to it of a request strictly complying
with the terms and conditions of such Facility LC. All such amounts paid by any
LC Issuer and remaining unpaid by the Borrowers shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to (x) the rate
applicable to Floating Rate Advances for such day if such day falls on or before
the applicable LC Payment Date and (y) the sum of 2% plus the rate applicable to
Floating Rate Advances for such day if such day falls after such LC Payment
Date. Each LC Issuer will pay to each Lender ratably in accordance with its
Revolving Loan Pro Rata Share all amounts received by it from the Borrowers for
application in payment, in whole or in part, of the Reimbursement Obligation in
respect of any Facility LC issued by such LC Issuer, but only to the extent such
Lender has made payment to such LC Issuer in respect of such Facility LC
pursuant to Section 2.24.5. Subject to the terms and conditions of this
Agreement (including, without limitation, the submission of a Borrowing Notice
in compliance with Section 2.9 and the satisfaction of the applicable conditions
precedent set forth in Article IV), the Borrowers may request an Advance
hereunder for the purpose of satisfying any Reimbursement Obligation.

2.24.7 Obligations Absolute. The Borrowers’ obligations under this Section 2.24
shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower may have or have had against any LC Issuer, any Lender or any
beneficiary of a Facility LC. The Borrowers further agree with the LC Issuers
and the Lenders that the LC Issuers and the Lenders shall not be responsible

 

39



--------------------------------------------------------------------------------

for, and the Borrowers’ Reimbursement Obligation in respect of any Facility LC
shall not be affected by, among other things, the validity or genuineness of
documents or of any endorsements thereon, even if such documents should in fact
prove to be in any or all respects invalid, fraudulent or forged, or any dispute
between or among any Borrower, any of their respective Affiliates, the
beneficiary of any Facility LC or any financing institution or other party to
whom any Facility LC may be transferred or any claims or defenses whatsoever of
any Borrower or of any of their respective Affiliates against the beneficiary of
any Facility LC or any such transferee. No LC Issuer shall be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Facility LC.
Each Borrower agrees that any action taken or omitted by any LC Issuer or any
Lender under or in connection with each Facility LC and the related drafts and
documents, if done without gross negligence or willful misconduct, shall be
binding upon such Borrower and shall not put any LC Issuer or any Lender under
any liability to any Borrower. Nothing in this Section 2.24.7 is intended to
limit the right of any Borrower to make a claim against any LC Issuer for
damages as contemplated by the proviso to the first sentence of Section 2.24.6.

2.24.8 Actions of LC Issuers. Each LC Issuer shall be entitled to rely, and
shall be fully protected in relying, upon any Facility LC, draft, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by such LC Issuer.
Each LC Issuer shall be fully justified in failing or refusing to take any
action under this Agreement unless it shall first have received such advice or
concurrence of the Required Lenders as it reasonably deems appropriate or it
shall first be indemnified to its reasonable satisfaction by the Lenders against
any and all liability and expense which may be incurred by it by reason of
taking or continuing to take any such action. Notwithstanding any other
provision of this Section 2.24, each LC Issuer shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement in
accordance with a request of the Required Lenders, and such request and any
action taken or failure to act pursuant thereto shall be binding upon the
Lenders and any future holders of a participation in any Facility LC.

2.24.9 Indemnification. The Borrowers hereby agree to indemnify and hold
harmless each Lender, each LC Issuer and the Agent, and their respective
directors, officers, agents and employees

 

40



--------------------------------------------------------------------------------

from and against any and all claims and damages, losses, liabilities, reasonable
costs or expenses which such Lender, such LC Issuer or the Agent may incur (or
which may be claimed against such Lender, such LC Issuer or the Agent by any
Person whatsoever) by reason of or in connection with the issuance, execution
and delivery or transfer of or payment or failure to pay under any Facility LC
or any actual or proposed use of any Facility LC, including, without limitation,
any claims, damages, losses, liabilities, reasonable costs or expenses which any
LC Issuer may incur by reason of or in connection with (i) the failure of any
other Lender to fulfill or comply with its obligations to such LC Issuer
hereunder (but nothing herein contained shall affect any rights any Borrower may
have against any defaulting Lender) or (ii) by reason of or on account of such
LC Issuer issuing any Facility LC which specifies that the term “Beneficiary”
included therein includes any successor by operation of law of the named
Beneficiary, but which Facility LC does not require that any drawing by any such
successor Beneficiary be accompanied by a copy of a legal document, satisfactory
to such LC Issuer, evidencing the appointment of such successor Beneficiary;
provided that no Borrower shall be required to indemnify any Lender, any LC
Issuer or the Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (x) the willful
misconduct or gross negligence of the applicable LC Issuer in determining
whether a request presented under any Facility LC issued by such LC Issuer
complied with the terms of such Facility LC or (y) any LC Issuer’s failure to
pay under any Facility LC issued by such LC Issuer after the presentation to it
of a request strictly complying with the terms and conditions of such Facility
LC. Nothing in this Section 2.24.9 is intended to limit the obligations of any
Borrower under any other provision of this Agreement.

2.24.10 Lenders’ Indemnification. Each Lender shall, ratably in accordance with
its Revolving Loan Pro Rata Share, indemnify each LC Issuer, its affiliates and
their respective directors, officers, agents and employees (to the extent not
reimbursed by any Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such indemnitees’ gross negligence or willful
misconduct or the applicable LC Issuer’s failure to pay under any Facility LC
issued by such LC Issuer after the presentation to it of a request strictly
complying with the terms and conditions of such Facility LC) that such
indemnitees may suffer or incur in connection with this Section 2.24 or any
action taken or omitted by such indemnitees hereunder.

2.24.11 Facility LC Collateral Account. The Borrowers agree that the Company
will, on behalf of each of the Borrowers,

 

41



--------------------------------------------------------------------------------

upon the request of the Agent or the Required Lenders and until the final
expiration date of any Facility LC and thereafter as long as any amount is
payable to the LC Issuers or the Lenders in respect of any Facility LC, maintain
a special collateral account pursuant to arrangements satisfactory to the Agent
(the “Facility LC Collateral Account”) at the Agent’s office at the address
specified pursuant to Article XIII, in the name of the Company but under the
sole dominion and control of the Agent, for the benefit of the Lenders and in
which no Borrower shall have any interest other than as set forth in
Section 8.1. Each Borrower hereby pledges, assigns and grants to the Agent, on
behalf of and for the ratable benefit of the Lenders and the LC Issuers, a
security interest in all of such Borrower’s right, title and interest in and to
all funds which may from time to time be on deposit in the Facility LC
Collateral Account to secure the prompt and complete payment and performance of
the Obligations. The Agent will invest any funds on deposit from time to time in
the Facility LC Collateral Account in certificates of deposit of JPMorgan having
a maturity not exceeding 30 days. Nothing in this Section 2.24.11 shall either
obligate the Agent to require any Borrower to deposit any funds in the Facility
LC Collateral Account or limit the right of the Agent to release any funds held
in the Facility LC Collateral Account in each case other than as required by
Section 8.1.

2.24.12 Rights as a Lender. In its capacity as a Lender, each LC Issuer shall
have the same rights and obligations as any other Lender.

2.25. Subsidiary Borrowers. The Company may at any time or from time to time,
with the consent of the Agent, add as a party to this Agreement any Domestic
Subsidiary that is a Wholly-Owned Subsidiary to be a Subsidiary Borrower
hereunder by the execution and delivery to the Agent and the Lenders of (a) a
duly completed Assumption Letter by such Domestic Subsidiary, with the
acknowledgement of the Agent and written consent of the Borrowers at the foot
thereof, (b) such opinions, agreements, documents, certificates or other items
as may be required by Section 4.3, such documents with respect to any additional
Subsidiary Borrowers to be substantially similar in form and substance to the
Loan Documents executed on or about the Original Closing Date and the Closing
Date by the Subsidiary Borrowers parties hereto as of the Original Closing Date
and the Closing Date. Upon such execution, delivery and consent such Subsidiary
shall for all purposes be a party hereto as a Subsidiary Borrower as fully as if
it had executed and delivered this Agreement. So long as the principal of and
interest on any Credit Extensions made to any Subsidiary Borrower under this
Agreement shall have been repaid or paid in full, all Facility LCs issued for
the account of such Subsidiary Borrower have expired or been returned and
terminated and all other obligations of such Subsidiary Borrower under this
Agreement shall have been fully performed, the Company may, by not less than
five (5) Business Days’ prior notice to the Agent (which shall promptly notify
the Lenders thereof), terminate such Subsidiary Borrower’s status as a
“Subsidiary Borrower” (it being understood and agreed that such Subsidiary
Borrower shall remain liable with respect to indemnification and similar
obligations incurred prior to such termination). The Agent shall give the
Lenders written notice of the addition of any Subsidiary Borrowers to this
Agreement.

 

42



--------------------------------------------------------------------------------

ARTICLE III

YIELD PROTECTION; TAXES

3.1. Yield Protection. If, on or after the Closing Date, the adoption of any law
or any governmental or quasi-governmental rule, regulation, policy, guideline or
directive (whether or not having the force of law), or any change in any such
law, rule, regulation, policy, guideline or directive or in the interpretation
or administration thereof by any governmental or quasi-governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender or applicable Lending
Installation or any LC Issuer with any request or directive (whether or not
having the force of law) of any such authority, central bank or comparable
agency:

 

  (i) subjects any Lender or any applicable Lending Installation or any LC
Issuer to any Taxes, or changes the basis of taxation of payments (other than
with respect to Excluded Taxes) to any Lender or any LC Issuer in respect of its
Revolving Loan Commitments, Loans, Facility LCs or participations therein, or

 

  (ii) imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation or any LC Issuer (other than reserves and
assessments taken into account in determining the interest rate applicable to
Eurocurrency Advances) with respect to its Revolving Loan Commitment, Loans,
Facility LCs or participations therein, or

 

  (iii) imposes any other condition the result of which is to increase the cost
to any Lender, any applicable Lending Installation or any LC Issuer of making,
funding or maintaining its Revolving Loan Commitment, Loans or of issuing or
participating in Facility LCs, or reduces any amount receivable by any Lender or
any applicable Lending Installation or any LC Issuer in connection with its
Revolving Loan Commitment or Loans or Facility LCs (including participations
therein), or requires any Lender or any applicable Lending Installation or any
LC Issuer to make any payment calculated by reference to the amount of Revolving
Loan Commitment or Loans or Facility LCs (including participations therein) held
or interest or LC Fees received by it, by an amount deemed material by such
Lender or such LC Issuer, as applicable,

(and such event being a “Change in Law”) and the result of any of the foregoing
is to increase the cost to such Lender or applicable Lending Installation or
such LC Issuer of making or maintaining its Loans (including, without
limitation, any conversion of any Loan denominated in an Agreed Currency other
than euro into a Loan denominated in euro) or Revolving Loan Commitment or of
issuing or participating in Facility LCs, as applicable, or to reduce the return
received by such Lender or applicable Lending Installation or LC Issuer in
connection with such

 

43



--------------------------------------------------------------------------------

Loans, Revolving Loan Commitment or Facility LCs (including participations
therein), then, within 15 days of demand, accompanied by the written statement
required by Section 3.6, by such Lender or LC Issuer, the Borrowers shall pay
such Lender or LC Issuer such additional amount or amounts as will compensate
such Lender or LC Issuer for such increased cost or reduction in amount
received.

3.2. Changes in Capital Adequacy Regulations. If a Lender or any LC Issuer
determines the amount of capital required or expected to be maintained by such
Lender or such LC Issuer, any Lending Installation of such Lender or such LC
Issuer or any corporation controlling such Lender or such LC Issuer is increased
as a result of a Change in Capital Adequacy Regulations, then, within 15 days of
demand, accompanied by the written statement required by Section 3.6, by such
Lender or such LC Issuer, the Borrowers shall pay such Lender or such LC Issuer
the amount necessary to compensate for any shortfall in the rate of return on
the portion of such increased capital which such Lender or such LC Issuer
determines is attributable to this Agreement, its Outstanding Revolving Credit
Exposure, its Revolving Loan Commitment or its commitment to issue Facility LCs,
as applicable, hereunder (after taking into account such Lender’s or such LC
Issuer’s policies as to capital adequacy). “Change in Capital Adequacy
Regulations” means (i) any change after the Closing Date in the Risk-Based
Capital Guidelines or (ii) any adoption of, or change in, or change in the
interpretation or administration of any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any LC Issuer or any Lending Installation or any corporation
controlling any Lender or any LC Issuer. “Risk-Based Capital Guidelines” means
(i) the risk-based capital guidelines in effect in the United States on the
Closing Date, including transition rules, and (ii) the corresponding capital
regulations promulgated by regulatory authorities outside the United States
implementing the July 1988 report of the Basle Committee on Banking Regulation
and Supervisory Practices Entitled “International Convergence of Capital
Measurements and Capital Standards,” including transition rules, and any
amendments to such regulations adopted prior to the Closing Date.

3.3. Availability of Types of Advances. If (x) any Lender determines that
maintenance of its Eurocurrency Loans at a suitable Lending Installation would
violate any applicable law, rule, regulation, or directive, whether or not
having the force of law, or (y) the Required Lenders determine that (i) deposits
of a type, currency and maturity appropriate to match fund Eurocurrency Advances
are not available or (ii) the interest rate applicable to Eurocurrency Advances
does not accurately reflect the cost of making or maintaining Eurocurrency
Advances, or (iii) no reasonable basis exists for determining the Eurocurrency
Reference Rate, then the Agent shall suspend the availability of Eurocurrency
Advances and require any affected Eurocurrency Advances to be repaid or
converted to Floating Rate Advances on the respective last days of the then
current Interest Periods with respect to such Loans or within such earlier
period as required by law, subject to the payment of any funding indemnification
amounts required by Section 3.4.

3.4. Funding Indemnification. If any payment of a Eurocurrency Advance occurs on
a date which is not the last day of the applicable Interest Period, whether
because of acceleration, prepayment or otherwise, or a Eurocurrency Advance is
not made or continued, or a Floating Rate Advance is not converted into a
Eurocurrency Advance, on the date specified by the

 

44



--------------------------------------------------------------------------------

applicable Borrower for any reason other than default by the Lenders, or a
Eurocurrency Advance is not prepaid on the date specified by the applicable
Borrower for any reason, the Borrowers will, jointly and severally, indemnify
each Lender for any reasonable loss or cost incurred by it resulting therefrom,
including, without limitation, any reasonable loss or cost in liquidating or
employing deposits acquired to fund or maintain such Eurocurrency Advance.

3.5. Taxes. (i) All payments by the Borrowers to or for the account of any
Lender or any LC Issuer or the Agent hereunder or under any Note shall be made
free and clear of and without deduction for any and all Taxes. If any Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder to any Lender, any LC Issuer or the Agent, (a) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 3.5) such Lender, such LC Issuer or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (b) such Borrower shall make such deductions, (c) such
Borrower shall pay the full amount deducted to the relevant authority in
accordance with applicable law and (d) such Borrower shall furnish to the Agent
the original copy of a receipt evidencing payment thereof or, if a receipt
cannot be obtained with reasonable efforts, such other evidence of payment as is
reasonably acceptable to the Agent, in each case within 30 days after such
payment is made.

 

  (ii) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes and any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or under any Note or Facility
LC Application or from the execution or delivery of, or otherwise with respect
to, this Agreement or any Note or Facility LC Application or any other Loan
Document (“Other Taxes”).

 

  (iii) The Borrowers shall indemnify the Agent, each LC Issuer and each Lender
for the full amount of Taxes or Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed on amounts payable under this Section 3.5) paid by
the Agent, such LC Issuer or such Lender as a result of its Revolving Loan
Commitment, any Credit Extensions made by it hereunder, any Facility LC issued
or participated in by it hereunder, or otherwise in connection with its
participation in this Agreement and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. Payments due under this
indemnification shall be made within 30 days of the date the Agent, such LC
Issuer or such Lender makes demand therefor pursuant to Section 3.6.

 

  (iv)

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof (each a “Non-U.S. Lender”) agrees that it will, not
more than ten Business Days after the date on which it becomes a party to this
Agreement (but in any event before a payment is due to it hereunder),
(i) deliver to each of the Company and the Agent two duly completed copies of
United States Internal Revenue Service Form W-8BEN or W-8ECI or successor forms,
certifying in either case that such Non-U.S. Lender is entitled to receive
payments under this Agreement or under any Note or Facility LC Application
without deduction or withholding of any United States federal income taxes, or
(ii) in the

 

45



--------------------------------------------------------------------------------

 

case of a Non-U.S. Lender that is fiscally transparent, deliver to the Agent a
United States Internal Revenue Service Form W-8IMY or successor form together
with the applicable accompanying duly completed copies of United States Internal
Revenue Service applicable Forms W-8 or W-9 or successor forms, as the case may
be, and certify that it is entitled to an exemption from United States
withholding tax. Each Non-U.S. Lender further undertakes to deliver to each of
the Company and the Agent renewals or additional copies of such form (or any
successor form) (x) on or before the date that such form expires or becomes
obsolete, (y) after the occurrence of any event requiring a change in the most
recent forms so delivered by it, and (z) from time to time upon reasonable
request by the Company or the Agent. All forms or amendments described in the
preceding sentence shall certify that such Lender is entitled to receive
payments under this Agreement without deduction or withholding of any United
States federal income taxes, unless an event (including without limitation any
change in treaty, law or regulation) has occurred prior to the date on which any
such delivery would otherwise be required which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form or amendment with respect to it and such Lender advises
the Company and the Agent that it is not capable of receiving payments without
any deduction or withholding of United States federal income tax.

 

  (v) For any period during which a Non-U.S. Lender has failed to provide the
Company with an appropriate form pursuant to clause (iv) above (unless such
failure is due to a change in treaty, law or regulation, or any change in the
interpretation or administration thereof by any governmental authority,
occurring subsequent to the date on which a form originally was required to be
provided), such Non-U.S. Lender shall not be entitled to indemnification under
this Section 3.5 with respect to Taxes imposed by the United States; provided
that, should a Non-U.S. Lender which is otherwise exempt from or subject to a
reduced rate of withholding tax become subject to Taxes because of its failure
to deliver a form required under clause (iv) above, the Company shall take such
steps as such Non-U.S. Lender shall reasonably request to assist such Non-U.S.
Lender to recover such Taxes.

 

  (vi) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments under this Agreement or any Note
pursuant to the law of any relevant jurisdiction or any treaty shall deliver to
the Company (with a copy to the Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate.

 

  (vii)

If the U.S. Internal Revenue Service or any other governmental authority of the
United States or any other country or any political subdivision thereof asserts
a claim that the Agent did not properly withhold tax from amounts paid to or for
the account of any Lender (because the appropriate form was not delivered or
properly completed, because such Lender failed to notify the Agent of a change
in circumstances which rendered its exemption from withholding ineffective, or
for

 

46



--------------------------------------------------------------------------------

 

any other reason), such Lender shall indemnify the Agent fully for all amounts
paid, directly or indirectly, by the Agent as tax, withholding therefor, or
otherwise, including penalties and interest, and including taxes imposed by any
jurisdiction on amounts payable to the Agent under this subsection, together
with all costs and expenses related thereto (including attorneys fees of
attorneys for the Agent, which attorneys may be employees of the Agent). The
obligations of the Lenders under this Section 3.5(vii) shall survive the payment
of the Obligations and termination of this Agreement.

3.6. Lender Statements; Survival of Indemnity. Each Lender shall deliver a
written statement of such Lender to the Company (with a copy to the Agent) as to
the amount due, if any, under Section 3.1, 3.2, 3.4 or 3.5. Such written
statement shall set forth in reasonable detail the calculations upon which such
Lender determined such amount and shall be final, conclusive and binding on the
Borrowers in the absence of manifest error. Determination of amounts payable
under such Sections in connection with a Eurocurrency Loan shall be calculated
as though each Lender funded its Eurocurrency Loan through the purchase of a
deposit of the type, currency and maturity corresponding to the deposit used as
a reference in determining the Eurocurrency Rate applicable to such Loan,
whether in fact that is the case or not. Unless otherwise provided herein, the
amount specified in the written statement of any Lender shall be payable on
demand after receipt by the Company of such written statement. The obligations
of the Borrowers under Sections 3.1, 3.2, 3.4 and 3.5 shall survive payment of
the Obligations and termination of this Agreement. Failure or delay on the part
of any Lender or any LC Issuer to demand compensation pursuant to Sections 3.1,
3.2, 3.4 or 3.5 shall not constitute a waiver of such Lender’s or such LC
Issuer’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or any LC Issuer (or such Lender’s or LC
Issuer’s holding company) for any amounts payable pursuant to Section 3.1, 3.2,
3.4 or 3.5 incurred more than 180 days prior to the date such Lender or LC
Issuer notifies the Borrowers of the applicable Change in Law (as described in
Section 3.1), the applicable Change in Capital Adequacy Regulations (as
described in Section 3.2), the applicable event giving rise to funding
indemnification (as described in Section 3.4) or the applicable Taxes (as
described in Section 3.5) and of such Lender’s or such LC Issuer’s intention, as
the case may be, to claim compensation therefor; provided further that, if any
Change in Law or Change in Capital Adequacy Regulations or Taxes giving rise to
such requested amounts is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof.

3.7. Alternative Lending Installation. To the extent reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Loans to reduce any liability of the Borrowers to such Lender under
Sections 3.1, 3.2 and 3.5 or to avoid the unavailability of Eurocurrency
Advances under Section 3.3, so long as such designation is not, in the judgment
of such Lender, reasonably disadvantageous to such Lender. A Lender’s
designation of an alternative Lending Installation shall not affect any
Borrower’s rights under Section 2.23 to replace a Lender.

 

47



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

4.1. Effectiveness of this Agreement. This Agreement shall not become effective,
unless on or before November 24, 2007, the following conditions precedent have
been satisfied and the Company has furnished to the Agent with sufficient copies
for the Lenders:

4.1.1 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of each Credit Party, in each case, together with all amendments
thereto, and a certificate of good standing, each certified by the appropriate
governmental officer in its jurisdiction of organization and accompanied by a
certification by the Secretary or Assistant Secretary of such Credit Party that
there have been no changes in the matters certified by such governmental officer
since the date of such governmental officer’s certification.

4.1.2 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of each Credit Party, in each case, of its by-laws and of
its Board of Directors’ resolutions and of resolutions or actions of any other
body authorizing the execution of the Loan Documents to which such Credit Party
is a party.

4.1.3 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of each Credit Party which shall identify
by name and title and bear the signatures of the Authorized Officers and any
other officers of each such Credit Party authorized to sign the Loan Documents
to which it is a party, upon which certificate the Agent and the Lenders shall
be entitled to rely until informed of any change in writing by the applicable
Credit Party.

4.1.4 A certificate reasonably acceptable to the Agent signed by the chief
financial officer of the Company, stating that on the Closing Date (a) no
Default or Unmatured Default has occurred and is continuing, (b) all of the
representations and warranties in Article V shall be true and correct as of such
date and (c) no material adverse change in the business, Property, condition
(financial or otherwise), operations or results of operations, performance or
prospects of the Company and its Subsidiaries taken as a whole has occurred
since April 28, 2007.

4.1.5 Written opinion of Matthew Levitt, counsel to the Credit Parties, in form
and substance reasonably satisfactory to the Agent and addressed to the Lenders
in substantially the form of Exhibit A hereto.

 

48



--------------------------------------------------------------------------------

4.1.6 Duly executed originals of this Agreement from each of the Credit Parties
parties thereto and duly executed originals of any Note(s) requested by a Lender
pursuant to Section 2.15 payable to the order of each such requesting Lender.

4.1.7 [RESERVED].

4.1.8 Evidence satisfactory to the Agent that the Company has paid to the Agent
and the Arranger all fees and other amounts due and payable on or prior to the
Closing Date, including (i) the fees agreed to in the fee letter dated
October 11, 2007, among the Agent, the Arranger and the Company, (ii) all
interest, fees and expenses accrued under the Existing Credit Agreement to but
not including the Closing Date and (iii) reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Company hereunder.

4.1.9 Such other documents as any Lender or its counsel may have reasonably
requested, including, without limitation, those documents set forth in Exhibit F
hereto.

4.2. Each Credit Extension. The Lenders shall not (except as otherwise set forth
in Section 2.3.4 with respect to Revolving Loans extended for the purpose of
repaying Swing Line Loans) be required to make any Credit Extension unless on
the applicable Credit Extension Date:

4.2.1 At the time of and immediately after giving effect to such Credit
Extension, there exists no Default or Unmatured Default.

4.2.2 The representations and warranties contained in Article V are true and
correct as of such Credit Extension Date except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case such representation or warranty shall have been true and correct on
and as of such earlier date.

4.2.3 All legal matters incident to the making of such Credit Extension shall be
satisfactory to the Lenders and their counsel.

Each Borrowing Notice, request for issuance of a Facility LC or Swing Line
Borrowing Notice, as the case may be, or request for Modification of a Facility
LC, with respect to each such Credit Extension shall constitute a representation
and warranty by the applicable Borrower that the conditions contained in
Sections 4.2.1, 4.2.2 and 4.2.3 have been satisfied.

4.3. Initial Advance to Each New Subsidiary Borrower. The Lenders shall not be
required to make a Credit Extension hereunder to a new Subsidiary Borrower added
after the Closing Date unless (a) the conditions contained in Section 4.2 have
been satisfied and (b) the Company has furnished or caused to be furnished to
the Agent with sufficient copies for the Lenders:

4.3.1 The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the acknowledgment of the Agent and the written consent of the
Borrowers, as contemplated by Section 2.25.

 

49



--------------------------------------------------------------------------------

4.3.2 Copies of the articles or certificate of incorporation (or the equivalent
thereof) of such Subsidiary Borrower, together with all amendments thereto, and
a certificate of good standing, each certified by the appropriate governmental
officer in its jurisdiction of organization and accompanied by a certification
by the Secretary or Assistant Secretary of such Subsidiary Borrower that there
have been no changes in the matters certified by such governmental officer since
the date of such governmental officer’s certification.

4.3.3 Copies, certified by the Secretary or Assistant Secretary (or the
equivalent thereof) of such Subsidiary Borrower of its by-laws and of its Board
of Directors’ resolutions and of resolutions or actions of any other body
authorizing the execution of the Loan Documents to which such Subsidiary
Borrower is a party.

4.3.4 An incumbency certificate, executed by the Secretary or Assistant
Secretary (or the equivalent thereof) of such Subsidiary Borrower which shall
identify by name and title and bear the signatures of the Authorized Officers
and any other officers of such Subsidiary Borrower authorized to sign the Loan
Documents to which it is a party, upon which certificate the Agent and the
Lenders shall be entitled to rely until informed of any change in writing by
such Subsidiary Borrower.

4.3.5 An opinion of counsel to such Subsidiary Borrower, substantially in the
form of Exhibit A hereto.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to each Lender, LC Issuer and the Agent as
of each of (i) the Closing Date and (ii) each other date as required by
Section 4.2:

5.1. Existence and Standing. Each of the Company and its Subsidiaries is a
corporation, partnership (in the case of Subsidiaries only) or limited liability
company duly and properly incorporated or organized, as the case may be, validly
existing and (to the extent such concept applies to such entity) in good
standing under the laws of its jurisdiction of incorporation or organization,
(ii) has all requisite corporate, partnership or limited liability company power
and authority, as the case may be, to own, operate and encumber its Property and
(iii) is qualified to do business and is in good standing (to the extent such
concept applies to such entity) in all jurisdictions where the nature of the
business conducted by it makes such qualification necessary and where failure to
so qualify would reasonably be expected to have a Material Adverse Effect.

 

50



--------------------------------------------------------------------------------

5.2. Authorization and Validity. Each Credit Party has the requisite corporate,
partnership or limited liability company power and authority and legal right to
execute and deliver the Loan Documents to which it is a party and to perform its
obligations thereunder. The execution and delivery by each Credit Party of the
Loan Documents to which it is a party and the performance of its obligations
thereunder have been duly authorized by proper corporate, partnership or limited
liability company, as the case may be, proceedings, and the Loan Documents to
which each Credit Party is a party constitute legal, valid and binding
obligations of such Credit Party enforceable against such Credit Party in
accordance with their terms, except as enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent conveyances, reorganization or similar
laws relating to or affecting the enforcement of creditors’ rights generally;
(ii) general equitable principles (whether considered in a proceeding in equity
or at law); and (iii) requirements of reasonableness, good faith and fair
dealing.

5.3. No Conflict; Government Consent. Neither the execution and delivery by any
Credit Party of the Loan Documents to which it is a party, nor the consummation
by such Credit Party of the transactions therein contemplated, nor compliance by
such Credit Party with the provisions thereof will violate (i) any applicable
law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on such Credit Party or (ii) such Credit Party’s articles or certificate
of incorporation, partnership agreement, certificate of partnership, articles or
certificate of organization, by-laws, or operating agreement or other management
agreement, as the case may be, or (iii) the provisions of any indenture,
instrument or agreement to which such Credit Party is a party or is subject, or
by which it, or its Property, is bound, or conflict with, or constitute a
default under, or result in, or require, the creation or imposition of any Lien
in, of or on the Property of such Credit Party pursuant to the terms of, any
such indenture, instrument or agreement. No order, consent, adjudication,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, or other action in respect of any
governmental or public body or authority, or any subdivision thereof, which has
not been obtained by any Credit Party, is required to be obtained by such Credit
Party in connection with the execution and delivery of the Loan Documents, the
borrowings under this Agreement, the payment and performance by the Credit
Parties of the Obligations or the legality, validity, binding effect or
enforceability of any of the Loan Documents.

5.4. Financial Statements. The April 28, 2007 consolidated financial statements
of the Company and its Subsidiaries heretofore delivered to the Agent and the
Lenders, were prepared in accordance with generally accepted accounting
principles in effect on the date such statements were prepared and fairly
present the consolidated financial condition and operations of the Company and
its Subsidiaries, at such date and the consolidated results of their operations
for the period then ended.

5.5. Material Adverse Change. Since April 28, 2007, there has been no change in
the business, Property, condition (financial or otherwise), operations or
results of operations, performance or prospects of the Company and its
Subsidiaries taken as a whole which could reasonably be expected to have a
Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

5.6. Taxes. The Company and the Subsidiaries have filed all United States
federal tax returns and all other tax returns which are required to be filed and
have paid all taxes due pursuant to said returns or pursuant to any assessment
received by the Company or any Subsidiaries, except in respect of such taxes, if
any, as are being contested in good faith and as to which adequate reserves have
been provided in accordance with Agreement Accounting Principles and as to which
no Lien exists (except as permitted by Section 6.15.1) and as to which the
failure to file such return or pay such taxes could not reasonably be expected
to have a Material Adverse Effect. The United States income tax returns of the
Company and the Subsidiaries have been audited by the Internal Revenue Service
through the fiscal year ended April 30, 2005. No liens have been filed and no
claims are being asserted with respect to such taxes. The charges, accruals and
reserves on the books of the Company and the Subsidiaries in respect of any
taxes or other governmental charges are adequate.

5.7. Litigation and Contingent Obligations. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting the Company or any
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect or which seeks to prevent, enjoin or delay the making of any Loans. Other
than any liability incident to any litigation, arbitration or proceeding which
could not reasonably be expected to have a Material Adverse Effect, the Company
and its Subsidiaries has no material contingent obligations required to be
reflected on the Company’s consolidated balance sheet in accordance with
generally accepted accounting principles and not provided for or disclosed in
the financial statements referred to in Section 5.4.

5.8. Subsidiaries. Schedule 5.8 contains an accurate list of all Subsidiaries of
the Company as of the Closing Date, setting forth their respective jurisdictions
of organization and the percentage of their respective capital stock or other
ownership interests owned by the Company or other Subsidiaries. All of the
issued and outstanding shares of capital stock or other ownership interests of
such Subsidiaries have been (to the extent such concepts are relevant with
respect to such ownership interests) duly authorized and issued and are fully
paid and non-assessable.

5.9. ERISA. The Unfunded Liabilities of all Single Employer Plans do not in the
aggregate exceed $10,000,000. Neither the Company nor any other member of the
Controlled Group has incurred, or is reasonably expected to incur, pursuant to
Section 4201 of ERISA, any withdrawal liability to Multiemployer Plans. Each
Plan complies in all material respects with all applicable requirements of law
and regulations. No Reportable Event has occurred with respect to any Plan.
Neither the Company nor any other member of the Controlled Group has withdrawn
from any Multiemployer Plan within the meaning of Title IV of ERISA or initiated
steps to do so, and, to the knowledge of the Company, no steps have been taken
to reorganize or terminate, within the meaning of Title IV of ERISA, any
Multiemployer Plan.

5.10. Accuracy of Information. The information, exhibits or reports furnished by
the Company or any Subsidiary to the Agent or to any Lender in connection with
the negotiation of, or compliance with, the Loan Documents do not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading. The projected and
pro-forma financial information furnished by or on behalf of any Credit Party to
the Agent or any Lender in connection with the negotiation of, or compliance
with, the Loan Documents, were prepared in good faith based upon assumptions
believed to be reasonable at the time.

 

52



--------------------------------------------------------------------------------

5.11. Regulation U. Neither the Company nor any Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate of buying or
carrying margin stock (as defined in Regulation U), and after applying the
proceeds of each Credit Extension, margin stock (as defined in Regulation U)
constitutes less than 25% of the value of those assets of the Company and the
Subsidiaries which are subject to any limitation on sale, pledge, or any other
restriction hereunder.

5.12. Material Agreements. Neither the Company nor any Subsidiary is a party to
any agreement or instrument or subject to any charter or other corporate
restriction which could reasonably be expected to have a Material Adverse
Effect. Neither the Company nor any Subsidiary is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in (i) any agreement or instrument to which it is a party, which
default could reasonably be expected to have a Material Adverse Effect or
(ii) any agreement or instrument evidencing or governing Indebtedness.

5.13. Compliance With Laws. The Company and the Subsidiaries have complied in
all material respects with all applicable statutes, rules, regulations, orders
and restrictions of any domestic or foreign government or any instrumentality or
agency thereof having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property except for any failure
to comply with any of the foregoing which could not reasonably be expected to
have a Material Adverse Effect.

5.14. Ownership of Properties. The Company and the Subsidiaries have good title,
free of all Liens other than those permitted by Section 6.15, to all of the
assets reflected in the Company’s most recent consolidated financial statements
provided to the Agent, as owned by the Company and the Subsidiaries except
(i) assets sold or otherwise transferred as permitted under Section 6.12 and
(ii) to the extent the failure to hold such title could not reasonably be
expected to have a Material Adverse Effect.

5.15. Plan Assets; Prohibited Transactions. None of the Credit Parties is an
entity deemed to hold “plan assets” within the meaning of 29 C.F.R. § 2510.3-101
of an employee benefit plan (as defined in Section 3(3) of ERISA) which is
subject to Title I of ERISA or any plan (within the meaning of Section 4975 of
the Code), and assuming the accuracy of the representations and warranties made
in Section 9.12 and in any assignment made pursuant to Section 12.3.3, neither
the execution of this Agreement nor the making of Loans hereunder gives rise to
a prohibited transaction within the meaning of Section 406 of ERISA or
Section 4975 of the Code.

5.16. Environmental Matters. In the ordinary course of its business, the
officers of the Company and the Subsidiaries consider the effect of
Environmental Laws on the business of the Company and the Subsidiaries, in the
course of which they identify and evaluate potential risks and liabilities
accruing to the Company or any Subsidiary due to Environmental Laws. On the
basis of this consideration, the Company has concluded that Environmental Laws
cannot

 

53



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Subsidiary has received any notice to the effect that its operations are
not in material compliance with any of the requirements of applicable
Environmental Laws or are the subject of any federal or state investigation
evaluating whether any remedial action is needed to respond to a release of any
toxic or hazardous waste or substance into the environment, which non-compliance
or remedial action could reasonably be expected to have a Material Adverse
Effect.

5.17. Investment Company Act. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended.

5.18. [RESERVED].

5.19. Insurance. The Company maintains, and has caused each Subsidiary to
maintain, with financially sound and reputable insurance companies insurance on
all their Property in such amounts, subject to such deductibles and
self-insurance retentions and covering such properties and properties and risks
as is consistent with sound business practice.

5.20. Solvency. After giving effect to (i) the Credit Extensions to be made on
the Closing Date or such other date as Credit Extensions requested hereunder are
made, (ii) the other transactions contemplated by this Agreement and the other
Loan Documents, and (iii) the payment and accrual of all transaction costs with
respect to the foregoing, the Company and its Subsidiaries taken as a whole are
Solvent.

5.21. No Default or Unmatured Default. No Default or Unmatured Default has
occurred and is continuing.

5.22. Reportable Transaction. No Borrower intends to treat the Advances and
related transactions as being a “reportable transaction” (within the meaning of
the Treasury Regulation Section 1.6011-4). In the event any Borrower determines
to take any action inconsistent with such intention, it will promptly notify the
Agent thereof. Each Borrower acknowledges that one or more of the Lenders may
treat its Advances as part of a transaction that is subject to Treasury
Regulation Section 1.6011-4 or Section 301.6112-1, and the Agent and such Lender
or Lenders, as applicable, may file such IRS forms or maintain such lists and
other records as they may determine is required by such Treasury Regulations.

5.23. Post-Retirement Benefits. The present value of the expected cost of
post-retirement medical and insurance benefits payable by the Company and its
Subsidiaries to its employees and former employees, as estimated by the Company
in accordance with procedures and assumptions deemed reasonable by the Required
Lenders is zero.

ARTICLE VI

COVENANTS

During the term of this Agreement, unless the Required Lenders shall otherwise
consent in writing:

 

54



--------------------------------------------------------------------------------

6.1. Financial Reporting. The Company will maintain, for itself and each
Subsidiary, a system of accounting established and administered in accordance
with generally accepted accounting principles, and furnish to the Lenders:

6.1.1 Within 90 days after the close of each of the Company’s fiscal years,
commencing with the fiscal year ending April 26, 2008, financial statements
prepared in accordance with Agreement Accounting Principles on a consolidated
basis, for itself and its Subsidiaries, including balance sheets as of the end
of such period, statements of income and statements of cash flows, accompanied
by (a) an audit report, unqualified as to scope, of a nationally recognized firm
of independent public accountants or other independent public accountants
reasonably acceptable to the Required Lenders; (b) any management letter
prepared by said accountants, and (c) a certificate of said accountants that, in
the course of their examination necessary for their certification of the
foregoing, they have obtained no knowledge of any Default or Unmatured Default,
or if, in the opinion of such accountants, any Default or Unmatured Default
shall exist, stating the nature and status thereof.

6.1.2 Within 45 days after the close of the first three quarterly periods of
each of the Company’s fiscal years, commencing with the fiscal quarter ending
October 27, 2007, for the Company and its Subsidiaries, consolidated unaudited
balance sheets as at the close of each such period and consolidated statements
of income and a statement of cash flows for the period from the beginning of
such fiscal year to the end of such quarter, all certified as to fairness of
presentation, compliance with Agreement Accounting Principles and consistency by
its chief financial officer or treasurer.

6.1.3 Together with the financial statements required under Sections 6.1.1 and
6.1.2, a compliance certificate in substantially the form of Exhibit B signed by
its chief financial officer or treasurer showing the calculations necessary to
determine compliance with this Agreement, which certificate shall also state
that no Default or Unmatured Default exists, or if any Default or Unmatured
Default exists, stating the nature and status thereof, and a certificate
executed and delivered by the chief executive officer or chief financial officer
stating that the Company and each of its respective principal officers are in
compliance with all requirements of Section 302 and Section 906 of the
Sarbanes-Oxley Act of 2002 and all rules and regulations related thereto.

6.1.4 Within 120 days after the close of each of the Company’s fiscal years, a
copy of the plan and forecast (including a projected balance sheet, income
statements and funds flow

 

55



--------------------------------------------------------------------------------

statements, and any narrative prepared with respect thereto) of the Company and
its Subsidiaries for the upcoming fiscal year prepared in such detail as shall
be reasonably satisfactory to the Agent.

6.1.5 Within 270 days after the close of each fiscal year of the Company, if
applicable, a copy of the actuarial report showing the Unfunded Liabilities of
each Single Employer Plan as of the valuation date occurring in such fiscal
year, certified by an actuary enrolled under ERISA.

6.1.6 As soon as possible and in any event within 10 days after any Borrower
knows that any Reportable Event has occurred with respect to any Plan, a
statement, signed by the chief financial officer or treasurer of the Company,
describing said Reportable Event and the action which the Company proposes to
take with respect thereto.

6.1.7 As soon as possible and in any event within 10 days after receipt by the
Company or any Subsidiary, a copy of (a) any notice or claim to the effect that
the Company or any Subsidiary is or may be liable to any Person as a result of
the release by the Company, any Subsidiary, or any other Person of any toxic or
hazardous waste or substance into the environment, and (b) any notice alleging
any violation of any Environmental Law by the Company or any Subsidiary, which,
in either case, could reasonably be expected to have a Material Adverse Effect.

6.1.8 Promptly upon the furnishing thereof to the shareholders of the Company,
copies of all financial statements, reports and proxy statements so furnished.

6.1.9 Promptly upon the filing thereof, copies of all registration statements
and annual, quarterly, monthly or other regular reports which the Company or any
Subsidiary files with the SEC, including, without limitation, all certifications
and other filings required by Section 302 and Section 906 of the Sarbanes-Oxley
Act of 2002 and all rules and regulations related thereto.

6.1.10 Prior to the execution thereof, draft copies of all material amendments
to the Note Purchase Agreement and the Senior Notes.

6.1.11 Such other information (including non-financial information) as the Agent
or any Lender may from time to time reasonably request.

6.2. Use of Proceeds. Each Borrower will use the proceeds of the Revolving Loans
for general corporate purposes including, without limitation, for working
capital, Permitted

 

56



--------------------------------------------------------------------------------

Acquisitions and to pay fees and expenses incurred in connection with this
Agreement. The Borrowers shall use the proceeds of Credit Extensions in
compliance with all applicable legal and regulatory requirements and any such
use shall not result in a violation of any such requirements, including, without
limitation, Regulation U and X, the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the regulations promulgated
thereunder.

6.3. Notice of Default. Within five (5) Business Days after an Authorized
Officer of any Borrower becomes aware thereof, such Borrower will, and the
Company will cause each other Subsidiary to, give notice in writing to the
Lenders of the occurrence of (i) any Default or Unmatured Default, (ii) the
occurrence of any Off-Balance Sheet Trigger Event or any material default under
or with respect to any Material Indebtedness or any material service agreement
to which the Company or any Subsidiary is a party (together with copies of all
default notices, if any, pertaining thereto) and (iii) any other development,
financial or otherwise, which could reasonably be expected to have a Material
Adverse Effect.

6.4. Conduct of Business. Each Borrower will, and the Company will cause each
other Subsidiary to, carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as conducted by the
Company or its Subsidiaries as of the Closing Date, and do all things necessary
to remain duly incorporated or organized, validly existing and (to the extent
such concept applies to such entity) in good standing as a domestic corporation,
partnership or limited liability company in its jurisdiction of incorporation or
organization, as the case may be, as in effect on the Closing Date, and, except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect, maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted.

6.5. Taxes. Each Borrower will, and the Company will cause each other Subsidiary
to, timely file complete and correct United States federal and applicable
foreign, state and local tax returns required by law and pay when due all taxes,
assessments and governmental charges and levies upon it or its income, profits
or Property, except (i) those which are being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
set aside in accordance with Agreement Accounting Principles and (ii) those
taxes, assessments, charges and levies which by reason of the amount involved or
the remedies available to the applicable taxing authority could not reasonably
be expected to have a Material Adverse Effect.

6.6. Insurance. Each Borrower will, and the Company will cause each other
Subsidiary to, maintain with financially sound and reputable insurance companies
insurance on all their Property in such amounts, subject to such deductibles and
self-insurance retentions, and covering such properties and risks as is
consistent with sound business practice, and the Company will furnish to any
Lender upon request full information as to the insurance carried.

6.7. Compliance with Laws. Each Borrower will, and the Company will cause each
other Subsidiary to, comply with all laws, rules, regulations, orders, writs,
judgments, injunctions, decrees or awards to which it may be subject including,
without limitation, all Environmental Laws and Section 302 and Section 906 of
the Sarbanes-Oxley Act of 2002, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

57



--------------------------------------------------------------------------------

6.8. Maintenance of Properties. Subject to Section 6.12, each Borrower will, and
the Company will cause each other Subsidiary to, do all things necessary to
maintain, preserve, protect and keep its Property used in the operation of its
business in good repair, working order and condition (ordinary wear and tear
excepted), and make all necessary and proper repairs, renewals and replacements
so that its business carried on in connection therewith may be properly
conducted at all times, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

6.9. Inspection; Keeping of Books and Records. Each Borrower will, and the
Company will cause each other Subsidiary to, permit the Agent and the Lenders,
by their respective representatives and agents, to inspect any of the Property,
books and financial records of the Company and each Subsidiary, to examine and
make copies of the books of accounts and other financial records of the Company
and each Subsidiary, and to discuss the affairs, finances and accounts of the
Company and each Subsidiary with, and to be advised as to the same by, their
respective officers at such reasonable times and intervals as the Agent or any
Lender may designate. Each Borrower shall keep and maintain, and the Company
shall cause each of the other Subsidiaries to keep and maintain, in all material
respects, complete, accurate and proper books of record and account in which
entries in conformity with Agreement Accounting Principles shall be made of all
dealings and transactions in relation to their respective businesses and
activities. If a Default has occurred and is continuing, the Company, upon the
Agent’s request, shall turn over copies of any such records to the Agent or its
representatives.

6.10. Dividends. No Borrower will, nor will the Company permit any other
Subsidiary to, declare or pay any dividend or make any distribution on its
capital stock (other than dividends payable in its own capital stock) or redeem,
repurchase or otherwise acquire or retire any of its capital stock at any time
outstanding, except that (i) any Subsidiary of the Company may declare and pay
dividends or make distributions to any Borrower or to a Guarantor and (ii) the
Company may declare and pay dividends on its capital stock, and may repurchase
shares of its capital stock pursuant to the share repurchase program described
in note 11 to its audited financial statements for the year ended April 28,
2007, provided that no Default or Unmatured Default shall exist before or after
giving effect to such dividends or be created as a result thereof.

6.11. Merger. No Borrower will, nor will the Company permit any other Subsidiary
to, merge or consolidate with or into any other Person, except that:

6.11.1 (x) A Subsidiary Borrower may merge into (i) the Company, provided the
Company shall be the continuing or surviving corporation, or (ii) another
Subsidiary Borrower or any other Person that becomes a Subsidiary Borrower
promptly upon the completion of the applicable merger or consolidation, and
(y) a Guarantor may merge into (i) any Borrower, provided such Borrower shall be
the continuing or surviving corporation, or (ii) another Guarantor or any other
Person that becomes a Guarantor promptly upon the completion of the applicable
merger or consolidation.

6.11.2 A Subsidiary that is not a Guarantor or Subsidiary Borrower and not
required to be a Guarantor may merge or consolidate with or into the Company or
any Wholly-Owned Subsidiary.

 

58



--------------------------------------------------------------------------------

6.11.3 Any Subsidiary of the Company may consummate any merger or consolidation
in connection with any Permitted Acquisition.

6.12. Sale of Assets. No Borrower will, nor will the Company permit any other
Subsidiary to, lease, sell, transfer or otherwise dispose of its Property to any
other Person, except:

6.12.1 Sales of inventory in the ordinary course of business.

6.12.2 A disposition of assets (i) by the Company or any Subsidiary to any
Credit Party, (ii) by a Subsidiary that is not a Credit Party and not required
to be a Guarantor to any other Subsidiary and (iii) subject to Section 6.24, by
any Credit Party to any Foreign Subsidiary.

6.12.3 A disposition of obsolete property or property no longer used in the
business of the Company or any Subsidiary.

6.12.4 So long as no Default or Unmatured Default has occurred, a disposition of
assets for an aggregate purchase price of up to $700,000,000 outstanding at any
time pursuant to, and in accordance with, the Receivables Purchase Facilities.

6.12.5 The license or sublicense of software, trademarks, and other intellectual
property in the ordinary course of business which do not materially interfere
with the business of the Company or any Subsidiary.

6.12.6 Consignment arrangements (as consignor or consignee) or similar
arrangements for the sale of goods in the ordinary course of business and
consistent with the past practices of the Company and the Subsidiaries.

6.12.7 So long as no Default or Unmatured Default shall have occurred and is
continuing or would result therefrom, leases, sales or other dispositions of its
Property that (i) are for consideration consisting at least seventy-five percent
(75%) of cash, (ii) are for not less than fair market value, and (iii) together
with all other Property of the Company and the Subsidiaries previously leased,
sold or disposed of (other than dispositions otherwise permitted by this
Section 6.12) as permitted by this Section 6.12.7 during the twelve-month period
ending with the month in which any such lease, sale or other disposition occurs,
do not constitute in the aggregate a Substantial Portion of the Property of the
Company and its Subsidiaries.

 

59



--------------------------------------------------------------------------------

6.13. Investments and Acquisitions. No Borrower will, nor will the Company
permit any other Subsidiary to, make or suffer to exist any Investments
(including without limitation, loans and advances to, and other Investments in,
Subsidiaries), or to create any Subsidiary or to become or remain a partner in
any partnership or joint venture, or to make any Acquisition of any Person,
except:

6.13.1 Subject to Section 6.24, cash and Cash Equivalent Investments and other
Investments that comply with the Company’s investment policy as in effect on the
Closing Date, a copy of which the Company has provided to the Agent.

6.13.2 Existing Investments in Subsidiaries and other Investments in existence
on the Closing Date and described in Schedule 6.13 and any renewal or extension
of any such Investments that does not increase the amount of the Investment
being renewed or extended as determined as of such date of renewal or extension.

6.13.3 Investments in trade receivables or received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

6.13.4 Investments consisting of intercompany loans permitted under
Section 6.14.6.

6.13.5 All Acquisitions meeting the following requirements or otherwise approved
by the Required Lenders (each such Acquisition constituting a “Permitted
Acquisition”):

 

  (i) as of the date of the consummation of such Acquisition, no Default or
Unmatured Default shall have occurred and be continuing or would result from
such Acquisition, and the representation and warranty contained in Section 5.11
shall be true both before and after giving effect to such Acquisition;

 

  (ii) such Acquisition is consummated on a non-hostile basis pursuant to a
negotiated acquisition agreement approved by the board of directors or other
applicable governing body of the seller or entity to be acquired, and no
material challenge to such Acquisition (excluding the exercise of appraisal
rights) shall be pending or threatened in writing by any shareholder or director
of the seller or entity to be acquired;

 

  (iii) the business to be acquired in such Acquisition is similar or related to
one or more of the lines of business in which the Company and the Subsidiaries
are engaged on the Closing Date;

 

60



--------------------------------------------------------------------------------

  (iv) as of the date of the consummation of such Acquisition, all material
governmental and corporate approvals required in connection therewith shall have
been obtained;

 

  (v) the Purchase Price for each such Acquisition together with the Purchase
Price of all other Permitted Acquisitions shall not exceed an amount equal to
$100,000,000 in any twelve-month period;

 

  (vi) with respect to each Permitted Acquisition with respect to which the
Purchase Price shall be greater than $30,000,000, not less than fifteen
(15) days prior to the consummation of such Permitted Acquisition, the Company
shall have delivered to the Agent a pro forma consolidated balance sheet, income
statement and cash flow statement of the Company and the Subsidiaries (the
“Acquisition Pro Forma”), based on the Company’s most recent financial
statements delivered pursuant to Section 6.1.1 and using historical financial
statements for the acquired entity provided by the seller(s) or which shall be
complete and shall fairly present, in all material respects, the financial
condition and results of operations and cash flows of the Company and its
Subsidiaries in accordance with Agreement Accounting Principles, but taking into
account such Permitted Acquisition and the repayment of any Indebtedness in
connection with such Permitted Acquisition, and such Acquisition Pro Forma shall
reflect that, on a pro forma basis, the Company would have been in compliance
with the financial covenants set forth in Sections 6.20, 6.21 and 6.22 for the
four fiscal quarter period reflected in the compliance certificate most recently
delivered to the Agent pursuant to Section 6.1.3 prior to the consummation of
such Permitted Acquisition (giving effect to such Permitted Acquisition as if
made on the first day of such period); and

 

  (vii) prior to (or, with respect to clause (A) below, concurrently with) the
consummation of each such Permitted Acquisition, the Company shall deliver to
the Agent a documentation, information and certification package in form and
substance acceptable to the Agent, including, without limitation;

 

  (A) to the extent required under Section 6.23, a supplement to the Guaranty if
the Permitted Acquisition is an Acquisition of equities and the target company
will not be merged with the Company or any other Borrower;

 

  (B) the financial statements of the target entity together with any pro forma
financial statements, projections, forecasts and budgets prepared by the Company
in connection therewith;

 

  (C) a copy of the acquisition agreement for such Acquisition, together with
drafts of the material schedules thereto;

 

  (D) a copy of all documents, instruments and agreements with respect to any
Indebtedness to be incurred or assumed in connection with such Acquisition; and

 

61



--------------------------------------------------------------------------------

  (E) such other documents or information as shall be reasonably requested by
the Agent or any Lender.

6.13.6 Investments constituting promissory notes and other non-cash
consideration received in connection with any transfer of assets permitted under
Section 6.12.7.

6.13.7 Customer advances in the ordinary course of business.

6.13.8 Extensions of customer or trade credit in the ordinary course of business
consistent with the Company’s and the Subsidiaries’ past practices.

6.13.9 Investments constituting Rate Management Transactions permitted under
Section 6.17.

6.13.10 Subject to Section 6.24, the creation or formation of new Subsidiaries
(as opposed to the Acquisition of new Subsidiaries), so long as all applicable
requirements under Section 6.23 shall have been, or concurrently therewith are,
satisfied.

6.13.11 Investments constituting expenditures for any purchase or other
acquisition of any asset which would be classified as a fixed or capital asset
on a consolidated balance sheet of the Company and its Subsidiaries prepared in
accordance with Agreement Accounting Principles to the extent otherwise
permitted under this Agreement.

6.13.12 Investments by (i) the Company and its Subsidiaries in any Credit Party,
(ii) any Subsidiary which is not a Credit Party and is not required to be a
Guarantor in any other Subsidiary which is not a Credit Party and is not
required to be a Guarantor and (iii) subject to Section 6.24, any Credit Party
in any Foreign Subsidiary.

6.13.13 Deposits made in the ordinary course of business and referred to in
Sections 6.15.4, 6.15.6 and 6.15.7.

6.13.14 (a) cash Investments constituting the initial capitalization of an SPV
in connection with the consummation of any Receivables Purchase Facility
permitted under this Agreement in an aggregate amount (calculated based on
aggregate of the initial cash capitalization amount of each such SPV) not to
exceed $10,000,000, and (b) other Investments in connection with any Receivables
Purchase Facility permitted under this Agreement (including intercompany
Indebtedness permitted under Section 6.14.4(b)).

6.13.15 Additional Investments in an amount not to exceed $10,000,000 at any one
time outstanding.

 

62



--------------------------------------------------------------------------------

6.14. Indebtedness. No Borrower will, nor will the Company permit any other
Subsidiary to, create, incur or suffer to exist any Indebtedness, except:

6.14.1 The Obligations.

6.14.2 Indebtedness existing on the Closing Date and described in Schedule 6.14,
and any replacement, renewal, refinancing or extension of any such Indebtedness
that (i) does not exceed the aggregate principal amount (plus accrued interest
and any applicable premium and associated fees and expenses) of the Indebtedness
being replaced, renewed, refinanced or extended, (ii) does not have a Weighted
Average Life to Maturity at the time of such replacement, renewal, refinancing
or extension that is less than the Weighted Average Life to Maturity of the
Indebtedness being replaced, renewed, refinanced or extended and (iii) does not
rank at the time of such replacement, renewal, refinancing or extension senior
to the Indebtedness being replaced, renewed, refinanced or extended.

6.14.3 Indebtedness arising under Rate Management Transactions permitted under
Section 6.17;

6.14.4 (a) Amounts owing under the Receivables Purchase Facilities, the
principal amount of which shall not exceed $600,000,000 in the aggregate at any
time and (b) subordinated intercompany Indebtedness owing to the Company or any
Subsidiary of the Company by any SPV in connection with a Receivables Purchase
Facility permitted hereunder.

6.14.5 Secured or unsecured purchase money Indebtedness (including Capitalized
Leases) incurred by the Company or any Subsidiary after the Closing Date to
finance the acquisition of assets used in its business, if (1) at the time of
such incurrence, no Default or Unmatured Default has occurred and is continuing
or would result from such incurrence, (2) such Indebtedness does not exceed the
lower of the fair market value or the cost of the applicable fixed assets on the
date acquired, (3) such Indebtedness does not exceed $10,000,000 in the
aggregate outstanding at any time, and (4) any Lien securing such Indebtedness
is permitted under Section 6.15 (such Indebtedness being referred to herein as
“Permitted Purchase Money Indebtedness”).

6.14.6 Indebtedness arising from intercompany loans and advances made by (i) the
Company or any Subsidiary to any Credit Party, (ii) any Subsidiary that is not a
Credit Party to any other Subsidiary that is not a Credit Party or (iii) subject
to Section 6.24, any Credit Party to any Foreign Subsidiary; provided that all
such Indebtedness shall be expressly subordinated to the Obligations.

 

63



--------------------------------------------------------------------------------

6.14.7 Indebtedness incurred or assumed by the Company or any Subsidiary in
connection with a Permitted Acquisition but not created in contemplation of such
event.

6.14.8 Indebtedness constituting Contingent Obligations otherwise permitted by
Section 6.19.

6.14.9 Indebtedness under (i) performance bonds and surety bonds and (ii) bank
overdrafts outstanding for not more than two (2) Business Days, in each case
incurred in the ordinary course of business.

6.14.10 To the extent the same constitutes Indebtedness, obligations in respect
of earn-out arrangements permitted pursuant to a Permitted Acquisition.

6.14.11 Unsecured Indebtedness arising under the Note Purchase Agreement and the
Senior Notes, the outstanding principal amount of which shall not exceed
$180,000,000 in the aggregate at any time.

6.14.12 Additional Indebtedness in an aggregate principal amount in Dollars not
to exceed $10,000,000 at any time.

6.14.13 Indebtedness incurred by AbilityOne Homecraft Limited, a Foreign
Subsidiary of the Company, (i) to acquire and develop the real property located
at Kirkby, Nottinghamshire, United Kingdom (the “UK Development”) or (ii) to
reimburse AbilityOne Homecraft Limited for costs and expense incurred in
connection with UK Development or otherwise to refinance, renew or refund the
cost of the UK Development; provided that in no event shall the aggregate
outstanding principal amount of all Indebtedness under this Section 6.14.13
exceed £6,000,000 at any time.

6.15. Liens. No Borrower will, nor will the Company permit any other Subsidiary
to, create, incur, or suffer to exist any Lien in, of or on the Property of the
Company or any Subsidiary, except:

6.15.1 Liens, if any, securing Obligations.

6.15.2 Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

 

64



--------------------------------------------------------------------------------

6.15.3 Liens imposed by law, such as landlords’, wage earners’, carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business which secure payment of obligations not more than 45
days past due or which are being contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with Agreement
Accounting Principles shall have been set aside on its books.

6.15.4 Liens arising out of pledges or deposits under worker’s compensation
laws, unemployment insurance, old age pensions, or other social security or
retirement benefits, or similar legislation.

6.15.5 Liens existing on the Closing Date and described in Schedule 6.15.

6.15.6 Deposits securing liability to insurance carriers under insurance or
self-insurance arrangements.

6.15.7 Deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business.

6.15.8 Easements, reservations, rights-of-way, restrictions, survey exceptions
and other similar encumbrances as to real property of the Company and the
Subsidiaries which customarily exist on properties of corporations engaged in
similar activities and similarly situated and which are not material in amount
and that do not materially interfere with the conduct of the business of the
Company or such Subsidiary conducted at the property subject thereto.

6.15.9 Liens arising by reason of any judgment, decree or order of any court or
other governmental authority, but only to the extent and for an amount and for a
period not resulting in a Default under Section 7.8.

6.15.10 Liens on receivables and related assets (including, without limitation,
(i) any interest in the equipment or inventory (including returned or
repossessed goods), if any, the sale, financing or lease of which gave rise to
the receivables, together with insurance related thereto, (ii) all security
interests purporting to secure payment of the receivables, (iii) all guaranties,
insurance, letters of credit or other agreements supporting or securing payment
of the receivables,

 

65



--------------------------------------------------------------------------------

(iv) all contracts associated with the receivables, (v) all collection accounts
and lockbox accounts into which receivables payments are made, (vi) all records
relating to the receivables, and (vii) all proceeds of the foregoing) arising in
connection with a Receivables Purchase Facility permitted under Section 6.14.4.

6.15.11 Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary becomes a Subsidiary and not created in
contemplation of such event.

6.15.12 Liens on any specific fixed asset securing Indebtedness incurred or
assumed for the purpose of financing or refinancing all or any part of the cost
of acquiring or constructing such asset; provided that such Lien attaches to
such asset concurrently with or within six (6) months after the acquisition or
completion or construction thereof.

6.15.13 Liens existing on any specific fixed asset of any Subsidiary of the
Company at the time such Subsidiary is merged or consolidated with or into the
Company or any Subsidiary and not created in contemplation of such event.

6.15.14 Liens existing on any specific fixed asset prior to the acquisition
thereof by the Company or any Subsidiary and not created in contemplation
thereof; provided that such Liens do not encumber any other property or assets,
other than improvements thereon and proceeds thereof.

6.15.15 Liens arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted under Sections 6.15.5, 6.15.11
through 6.15.14 and 6.14.24; provided that (i) such Indebtedness is not secured
by any additional assets, other than improvements thereon and proceeds thereof,
and (ii) the amount of such Indebtedness secured by any such Lien is not
increased.

6.15.16 Liens securing Permitted Purchase Money Indebtedness; provided that such
Liens shall not apply to any property of the Company or any Subsidiary other
than that purchased with the proceeds of such Permitted Purchase Money
Indebtedness, other than improvements thereon and proceeds thereof.

6.15.17 Liens in respect of Capitalized Lease Obligations to the extent
permitted hereunder and Liens arising under any equipment, furniture or fixtures
leases or Property consignments to the Company or any Subsidiary otherwise
permitted under the Loan Documents.

 

66



--------------------------------------------------------------------------------

6.15.18 Licenses, leases or subleases granted to others in the ordinary course
of business consistent with the Company’s and the Subsidiaries’ past practices
that do not materially interfere with the conduct of the business of the Company
and the Subsidiaries taken as a whole.

6.15.19 Statutory and contractual landlords’ Liens under leases to which the
Company or any Subsidiary is a party.

6.15.20 Liens in favor of a banking institution arising as a matter of
applicable law encumbering deposits (including the right of set-off) held by
such banking institutions incurred in the ordinary course of business and which
are within the general parameters customary in the banking industry.

6.15.21 Liens in favor of customs and revenue authorities arising as a matter of
applicable law to secure the payment of customs’ duties in connection with the
importation of goods.

6.15.22 Any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement.

6.15.23 Liens not otherwise permitted under this Section 6.15 to the extent
attaching to Properties and assets with an aggregate fair market value not in
excess of, and securing liabilities not in excess of, $10,000,000, in the
aggregate at any one time outstanding.

6.15.24 Liens securing Indebtedness permitted under Section 6.14.13; provided
that such Liens shall not apply to any property of the Company or any Subsidiary
other than the UK Development, other than improvements thereon or proceeds
thereof.

6.16. Affiliates. No Borrower will enter into, directly or indirectly, nor will
the Company permit any other Subsidiary to enter into, directly or indirectly,
any transaction (including, without limitation, the purchase or sale of any
Property or service) with, or make any payment or transfer to, any Affiliate
(other than the Borrowers and the Guarantors) except (a) in the ordinary course
of business and pursuant to the reasonable requirements of such Borrower’s or
such Subsidiary’s business and upon fair and reasonable terms no less favorable
to such Borrower or such Subsidiary than such Borrower or such Subsidiary would
obtain in a comparable arm’s-length transaction and (b) in connection with any
Receivables Purchase Facility permitted under Section 6.14.4.

6.17. Financial Contracts. No Borrower will, nor will the Company permit any
other Subsidiary to, enter into or remain liable upon any Rate Management
Transactions except for those entered into (i) by the Company and its
Subsidiaries in the ordinary course of business for bona fide hedging purposes
and not for speculative purposes and (ii) by any SPV in connection with a
Receivables Purchase Facility permitted hereunder.

 

67



--------------------------------------------------------------------------------

6.18. Subsidiary Covenants. No Borrower will, and the Company will not permit
any other Subsidiary (other than any SPV) to, create or otherwise cause to
become effective any consensual encumbrance or restriction of any kind on the
ability of any Subsidiary (other than any SPV) (i) to pay dividends or make any
other distribution on its stock, (ii) to pay any Indebtedness or other
obligation owed to the Company or any Subsidiary, (iii) to make loans or
advances or other Investments in the Company or any Subsidiary, or (iv) to sell,
transfer or otherwise convey any of its property to the Company or any
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (a) this Agreement, the other Loan Documents, the Note Purchase
Agreement and the Receivables Purchase Documents, (b) customary provisions
restricting subletting or assignment of any lease governing any leasehold
interest of the Company or any of its Subsidiaries, (c) customary provisions
restricting assignment of any licensing agreement or other contract entered into
by Company and its Subsidiaries in the ordinary course of business,
(d) restrictions on the transfer of any asset pending the close of the sale of
such asset and (e) restrictions on the transfer of any assets subject to a Lien
permitted by Section 6.15.

6.19. Contingent Obligations. No Borrower will, nor will the Company permit any
other Subsidiary to, make or suffer to exist any Contingent Obligation
(including, without limitation, any Contingent Obligation with respect to the
obligations of a Subsidiary), except Contingent Obligations arising with respect
to (i) this Agreement and the other Loan Documents, including, without
limitation, Reimbursement Obligations (ii) customary indemnification obligations
in favor of purchasers in connection with asset dispositions permitted
hereunder, (iii) customary indemnification obligations under such Person’s
charter and bylaws (or equivalent formation documents), (iv) indemnities in
favor of the Persons issuing title insurance policies insuring the title to any
property, (v) guarantees of (a) real property leases of the Company and its
Subsidiaries and (b) personal property Operating Leases of the Company and its
Subsidiaries, in each case entered into in the ordinary course of business by
the Company or any of the Subsidiaries, (vi) the Receivables Purchase Facility
and (vii) other Contingent Obligations constituting guarantees of Indebtedness
of the Company or any of its Subsidiaries permitted under Section 6.14, provided
that to the extent such Indebtedness is subordinated to the Obligations each
such Contingent Obligation shall be subordinated to the Obligations on terms
reasonably acceptable to the Agent.

6.20. Leverage Ratio. The Company will maintain, as of the end of each fiscal
quarter, a Leverage Ratio of not greater than 3.50 to 1.00.

6.21. Interest Expense Coverage Ratio. The Company will not permit the ratio
(the “Interest Expense Coverage Ratio”), determined as of the end of each of its
fiscal quarters for the then most-recently ended four fiscal quarters of
(i) Consolidated Adjusted EBITDA during such period to (ii) Consolidated
Interest Expense during such period, all calculated for the Company and its
Subsidiaries on a consolidated basis, to be less than 3.00 to 1.00.

6.22. [RESERVED].

6.23. Additional Subsidiary Guarantors. The Company shall execute or shall cause
to be executed on the date any Person becomes a Material Domestic Subsidiary of
the Company (other than an SPV or a Subsidiary Borrower), the Guaranty (or a
supplement to the Guaranty)

 

68



--------------------------------------------------------------------------------

pursuant to which such Material Domestic Subsidiary shall become a Guarantor,
and shall deliver or cause to be delivered to the Agent all appropriate
corporate resolutions and other documentation (including opinions of counsel) in
each case in form and substance reasonably satisfactory to the Agent. If at any
time (a) the aggregate assets of all of the Company’s Domestic Subsidiaries that
are not Subsidiary Borrowers or Guarantors under the Guaranty exceeds twenty
percent (20%) of the consolidated total assets of the Company and its
Subsidiaries, or (b) the aggregate Consolidated Adjusted Net Income for the four
consecutive fiscal quarters most recently ended of all of the Company’s Domestic
Subsidiaries that are not Subsidiary Borrowers or Guarantors under the Guaranty
exceeds twenty percent (20%) of the Company’s Consolidated Adjusted Net Income
for such period, the Company will, within 30 days after its senior management
becomes aware (or reasonably should have become aware) of such event, cause to
be executed and delivered to the Agent a supplement to the Guaranty (together
with such other documents, opinions and information as the Agent may require)
with respect to additional Domestic Subsidiaries to the extent necessary so
that, after giving effect thereto, the threshold levels in clauses (a) and
(b) above are not exceeded.

6.24. Foreign Subsidiary Investments. No Borrower will, nor will the Company
permit any other Credit Party to, enter into or suffer to exist Foreign
Subsidiary Investments at any time in an aggregate amount greater than
$50,000,000.

6.25. Subordinated Indebtedness. No Borrower will, nor with the Company permit
any other Subsidiary to, make any amendment or modification to the indenture,
note or other agreement evidencing or governing any Subordinated Indebtedness,
or directly or indirectly voluntarily prepay, defease or in substance defease,
purchase, redeem, retire or otherwise acquire, any Subordinated Indebtedness.

6.26. Sale of Accounts. No Borrower will, nor will the Company permit any other
Subsidiary to, sell or otherwise dispose of any notes receivable or accounts
receivable, with or without recourse except to the extent permitted by
Section 6.12.4.

ARTICLE VII

DEFAULTS

The occurrence of any one or more of the following events shall constitute a
Default:

7.1 Any representation or warranty made or deemed made by or on behalf of the
Company or any Subsidiary to the Lenders or the Agent under or in connection
with this Agreement, any Credit Extension, or any certificate or information
delivered in connection with this Agreement or any other Loan Document shall be
false in any material respect on the date as of which made or deemed made.

7.2 Nonpayment of (i) principal of any Loan when due, (ii) any Reimbursement
Obligation within one Business Day after the same becomes due or (iii) interest
upon any Loan, any Commitment Fee, LC Facility Fee or other Obligations under
any of the Loan Documents within five (5) days after such interest, fee or other
Obligation becomes due.

 

69



--------------------------------------------------------------------------------

7.3 The breach by any Borrower of any of the terms or provisions of any of
Sections 6.1 through 6.3 or any of Sections 6.10 through 6.26.

7.4 The breach by any Borrower (other than a breach which constitutes a Default
under another Section of this Article VII) or any other Credit Party of any of
the terms or provisions of this Agreement or any other Loan Document to which it
is a party which is not remedied within five (5) days after the earlier to occur
of (i) written notice from the Agent or any Lender to the Company or (ii) an
Authorized Officer of any Borrower otherwise become aware of any such breach.

7.5 Failure of the Company or any Subsidiary to pay when due any Material
Indebtedness (beyond the applicable grace period with respect thereto, if any);
or the default by the Company or any Subsidiary in the performance (beyond the
applicable grace period with respect thereto, if any) of any term, provision or
condition contained in any Material Indebtedness Agreement, or any other event
shall occur or condition exist, the effect of which default, event or condition
is to cause, or to permit the holder(s) of such Material Indebtedness or the
lender(s) under any Material Indebtedness Agreement to cause, such Material
Indebtedness to become due prior to its stated maturity or any commitment to
lend under any Material Indebtedness Agreement to be terminated prior to its
stated expiration date; or any Material Indebtedness of the Company or any
Subsidiary shall be declared to be due and payable or required to be prepaid or
repurchased (other than by a regularly scheduled payment) prior to the stated
maturity thereof; or the Company or any Subsidiary shall not pay, or admit in
writing its inability to pay, its debts generally as they become due.

7.6 The Company or any Subsidiary shall (i) have an order for relief entered
with respect to it under the Federal bankruptcy laws as now or hereafter in
effect, (ii) make an assignment for the benefit of creditors, (iii) apply for,
seek, consent to, or acquiesce in, the appointment of a receiver, custodian,
trustee, examiner, liquidator or similar official for it or any Substantial
Portion of its Property, (iv) institute any proceeding seeking an order for
relief under the Federal bankruptcy laws as now or hereafter in effect or
seeking to adjudicate it a bankrupt or insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material allegations of any such proceeding filed against it,
(v) take any corporate or partnership action to authorize or effect any of the
foregoing actions set forth in this Section 7.6 or (vi) fail to contest in good
faith any appointment or proceeding described in Section 7.7.

7.7 Without the application, approval or consent of the Company or any
Subsidiary, a receiver, trustee, examiner, liquidator or similar official shall
be appointed for the Company or any Subsidiary or any Substantial Portion of its
Property, or a proceeding described in Section 7.6(iv) shall be instituted
against the Company or any Subsidiary and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 30 consecutive days.

7.8 Any court, government or governmental agency shall condemn, seize or
otherwise appropriate, or take custody or control of, all or any portion of the
Property of the Company and the Subsidiaries which, when taken together with all
other Property of the Company and the

 

70



--------------------------------------------------------------------------------

Subsidiaries so condemned, seized, appropriated, or taken custody or control of,
during the twelve-month period ending with the month in which any such action
occurs, constitutes a Substantial Portion.

7.9 The Company or any Subsidiary shall fail within 30 days to pay, bond or
otherwise discharge one or more (i) judgments or orders for the payment of money
in excess of $5,000,000 (or the equivalent thereof in currencies other than
Dollars) in the aggregate, or (ii) nonmonetary judgments or orders which,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgment(s), in any such case, is/are not
(a) stayed on appeal or otherwise being appropriately contested in good faith or
(b) paid in full by third-party insurers under the Company’s or any Subsidiary’s
insurance policies.

7.10 The Unfunded Liabilities of all Single Employer Plans shall exceed
$10,000,000 in the aggregate, or any Reportable Event shall occur in connection
with any Plan.

7.11 Nonpayment by the Company or any Subsidiary of any Rate Management
Obligation, in an outstanding principal amount of $5,000,000 or more, when due
or the breach by the Company or any Subsidiary of any term, provision or
condition contained in any Rate Management Transaction or any transaction of the
type described in the definition of “Rate Management Transactions,” whether or
not any Lender or Affiliate of a Lender is a party thereto.

7.12 Any Change in Control shall occur.

7.13 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that it has incurred, pursuant
to Section 4201 of ERISA, withdrawal liability to such Multiemployer Plan in an
amount which, when aggregated with all other amounts required to be paid to
Multiemployer Plans by the Company or any other member of the Controlled Group
as withdrawal liability (determined as of the date of such notification),
exceeds $10,000,000 or requires payments exceeding $10,000,000 per annum.

7.14 The Company or any other member of the Controlled Group shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
in reorganization or is being terminated, within the meaning of Title IV of
ERISA, if as a result of such reorganization or termination the aggregate annual
contributions of the Company and the other members of the Controlled Group
(taken as a whole) to all Multiemployer Plans which are then in reorganization
or being terminated have been or will be increased, in the aggregate, over the
amounts contributed to such Multiemployer Plans for the respective plan years of
such Multiemployer Plans immediately preceding the plan year in which the
reorganization or termination occurs by an amount exceeding $10,000,000.

7.15 The Company or any Subsidiary shall (i) be the subject of any proceeding or
investigation pertaining to the release by the Company or any Subsidiary or any
other Person of any toxic or hazardous waste or substance into the environment,
or (ii) violate any Environmental Law, which, in the case of an event described
in clause (i) or clause (ii), has resulted in liability to the Company or any
Subsidiary in an amount equal to $10,000,000 or more, which liability is not
paid, bonded or otherwise discharged within 60 days or which is not stayed on
appeal and being appropriately contested in good faith.

 

71



--------------------------------------------------------------------------------

7.16 Any Loan Document shall fail to remain in full force or effect against the
Company or any Subsidiary or any action shall be taken or shall fail to be taken
to discontinue or to assert the invalidity or unenforceability of, or which
results in the discontinuation or invalidity or unenforceability of, any Loan
Document.

7.17 An event (such event, an “Off-Balance Sheet Trigger Event”) shall occur
which (i) permits the investors or purchasers in respect of Off-Balance Sheet
Liabilities of the Company or any Affiliate of the Company to require the
amortization or liquidation of such Off-Balance Sheet Liabilities as a result of
the non-payment of any Off-Balance Sheet Liability having an aggregate
outstanding principal amount (or similar outstanding liability) greater than or
equal to $5,000,000 and (x) such Off-Balance Sheet Trigger Event shall not be
remedied or waived within the later to occur of the tenth day after the
occurrence thereof or the expiry date of any grace period related thereto under
the agreement evidencing such Off-Balance Sheet Liabilities, or (y) such
investors shall require the amortization or liquidation of such Off-Balance
Sheet Liabilities as a result of such Off-Balance Sheet Trigger Event,
(ii) results in the termination of reinvestments of collections or proceeds of
receivables and related assets under the agreements evidencing such Off-Balance
Sheet Liabilities, or (iii) causes or otherwise permits the replacement or
substitution of the Company or any Affiliate thereof as the servicer under the
agreements evidencing such Off-Balance Sheet Liabilities; provided, however,
that this Section 7.17 shall not apply on any date with respect to (a) any
voluntary request by the Company or an Affiliate thereof for an above-described
amortization, liquidation, or termination of reinvestments so long as the
aforementioned investors or purchasers cannot independently require on such date
such amortization, liquidation or termination of reinvestments or (b) any
scheduled amortization or liquidation at the stated maturity of the facility
evidencing such Off-Balance Sheet Liabilities.

ARTICLE VIII

ACCELERATION, WAIVERS, AMENDMENTS AND REMEDIES

8.1. Acceleration. (i) If any Default described in Section 7.6 or 7.7 occurs
with respect to any Credit Party, the obligations of the Lenders to make Loans
hereunder and the obligation and power of the LC Issuers to issue Facility LCs
shall automatically terminate and the Obligations shall immediately become due
and payable without any election or action on the part of the Agent, any LC
Issuer or any Lender, and the Borrowers will be and become thereby
unconditionally obligated, without any further notice, act or demand, to pay the
Agent an amount in immediately available funds, which funds shall be held in the
Facility LC Collateral Account, equal to (x) the amount of the LC Obligations at
such time minus (y) the amount on deposit in the Facility LC Collateral Account
at such time which is free and clear of all rights and claims of third parties
and has not been applied against the Obligations (the “Collateral Shortfall
Amount”). Without prejudice to the provisions of Section 4.2, if any other
Default occurs, the Required Lenders (or the Agent with the consent of the
Required Lenders) may (a) terminate or suspend the obligations of the Lenders to
make Loans hereunder and the obligation and power of the LC Issuers to issue
Facility LCs, or declare the Obligations to be due and payable, or both,
whereupon the Obligations shall become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which each Borrower
hereby expressly waives and (b) upon notice to the Borrowers and in addition to
the continuing right to demand payment of all

 

72



--------------------------------------------------------------------------------

amounts payable under this Agreement, make demand on the Borrowers to pay, and
the Borrowers will forthwith upon such demand and without any further notice or
act pay to the Agent the Collateral Shortfall Amount which funds shall be
deposited in the Facility LC Collateral Account.

 

  (ii) If at any time while any Default is continuing, the Agent determines that
the Collateral Shortfall Amount at such time is greater than zero, the Agent may
make demand on the Borrowers to pay, and the Borrowers will, forthwith upon such
demand and without any further notice or act, pay to the Agent the Collateral
Shortfall Amount, which funds shall be deposited in the Facility LC Collateral
Account.

 

  (iii) The Agent may at any time or from time to time after funds are deposited
in the Facility LC Collateral Account, apply such funds to the payment of the
Obligations and any other amounts as shall from time to time have become due and
payable by the Borrowers to the Lenders or the LC Issuers under the Loan
Documents.

 

  (iv) At any time while any Default is continuing, no Borrower nor any Person
claiming on behalf of or through any Borrower shall have any right to withdraw
any of the funds held in the Facility LC Collateral Account. After all of the
Obligations have been indefeasibly paid in full and the Aggregate Revolving Loan
Commitment has been terminated, any funds remaining in the Facility LC
Collateral Account shall be returned by the Agent to the Company or paid to
whomever may be legally entitled thereto at such time.

 

  (v) If, after acceleration of the maturity of the Obligations or termination
of the obligations of the Lenders to make Loans and the obligations and power of
the LC Issuers to issue Facility LCs hereunder as a result of any Default (other
than any Default as described in Section 7.6 or 7.7 with respect to any Credit
Party) and before any judgment or decree for the payment of the Obligations due
shall have been obtained or entered, the Required Lenders (in their sole
discretion) shall so direct, the Agent shall, by notice to the Borrowers,
rescind and annul such acceleration and/or termination.

8.2. Amendments. Subject to the provisions of this Section 8.2, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or the Borrowers hereunder or thereunder or
waiving any Default hereunder or thereunder; provided, however, that no such
supplemental agreement shall:

8.2.1 Without the consent of each Lender adversely affected thereby, extend the
Revolving Loan Termination Date, extend the final maturity of any Revolving Loan
or extend the expiry date of any Facility LC to a date after the Revolving Loan
Termination Date or postpone any regularly scheduled payment of principal of any
Loan

 

73



--------------------------------------------------------------------------------

or forgive all or any portion of the principal amount thereof, or any
Reimbursement Obligation related thereto, or reduce the rate or extend the time
of payment of interest or fees thereon or Reimbursement Obligations related
thereto (other than a waiver of the application of the default rate of interest
or LC Fees pursuant to Section 2.12 hereof, which shall only require the
approval of the Required Lenders).

8.2.2 Without the consent of each Lender, reduce the percentage specified in the
definition of Required Lenders or any other percentage of Lenders specified to
be the applicable percentage in this Agreement to act on specified matters or
amend the definition of “Revolving Loan Pro Rata Share”.

8.2.3 Except as provided in Section 2.5.3, increase the amount of the Revolving
Loan Commitment of any Lender hereunder without the consent of such Lender.

8.2.4 Without the consent of each Lender, amend this Section 8.2.

8.2.5 Without the consent of each Lender, permit the Borrower to assign its
rights or obligations under this Agreement;

8.2.6 Without the consent of each Lender, other than in connection with a
transaction permitted under this Agreement, release (i) any Borrower from its
obligations under Article XVI or (ii) any Guarantor that remains a Material
Domestic Subsidiary from its obligations under the Guaranty.

No amendment of any provision of this Agreement relating to the Agent shall be
effective without the written consent of the Agent. The Agent may waive payment
of the fee required under Section 12.3.3 without obtaining the consent of any
other party to this Agreement. No amendment of any provision of this Agreement
relating to the Swing Line Lender or any Swing Line Loan shall be effective
without the written consent of the Swing Line Lender. No amendment of any
provisions of this Agreement relating to any LC Issuer shall be effective
without the written consent of such LC Issuer.

8.3. Preservation of Rights. No delay or omission of the Lenders, the LC Issuers
or the Agent to exercise any right under the Loan Documents shall impair such
right or be construed to be a waiver of any Default or an acquiescence therein,
and the making of a Credit Extension notwithstanding the existence of a Default
or Unmatured Default or the inability of a Borrower to satisfy the conditions
precedent to such Credit Extension shall not constitute any waiver or
acquiescence. Any single or partial exercise of any such right shall not
preclude other or further exercise thereof or the exercise of any other right,
and no waiver, amendment or other variation of the terms, conditions or
provisions of the Loan Documents whatsoever shall be valid unless in writing
signed by, or by the Agent with the consent of, the requisite number of Lenders

 

74



--------------------------------------------------------------------------------

required pursuant to Section 8.2, and then only to the extent in such writing
specifically set forth. All remedies contained in the Loan Documents or by law
afforded shall be cumulative and all shall be available to the Agent, the LC
Issuers and the Lenders until all of the Obligations have been paid in full.

ARTICLE IX

GENERAL PROVISIONS

9.1. Survival of Representations. All representations and warranties of the
Borrowers contained in this Agreement shall survive the making of the Credit
Extensions herein contemplated.

9.2. Governmental Regulation. Anything contained in this Agreement to the
contrary notwithstanding, neither any LC Issuer nor any Lender shall be
obligated to extend credit to any Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

9.3. Headings. Section headings in the Loan Documents are for convenience of
reference only, and shall not govern the interpretation of any of the provisions
of the Loan Documents.

9.4. Entire Agreement. The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent, the LC Issuers and the Lenders and
supersede all prior agreements and understandings among the Borrowers, the
Agent, the LC Issuers and the Lenders relating to the subject matter thereof
other than those contained in the fee letter described in Section 10.13 which
shall survive and remain in full force and effect during the term of this
Agreement.

9.5. Several Obligations; Benefits of this Agreement. The respective obligations
of the Lenders hereunder are several and not joint and no Lender shall be the
partner or agent of any other (except to the extent to which the Agent is
authorized to act as such). The failure of any Lender to perform any of its
obligations hereunder shall not relieve any other Lender from any of its
obligations hereunder. This Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and assigns, provided, however, that the parties
hereto expressly agree that the Arranger shall enjoy the benefits of the
provisions of Sections 9.6, 9.10 and 10.11 to the extent specifically set forth
therein and shall have the right to enforce such provisions on its own behalf
and in its own name to the same extent as if it were a party to this Agreement.

9.6. Expenses; Indemnification.

 

  (i)

The Borrowers shall reimburse the Agent and the Arranger for any reasonable
costs, internal charges and out-of-pocket expenses (including outside attorneys’
and paralegals’ fees and expenses of and fees for other advisors and
professionals engaged by the Agent or the Arranger and, unless a Default shall
be continuing, with the consent of the Company) paid or incurred by the Agent or
the Arranger in connection with the investigation, preparation, negotiation,
documentation,

 

75



--------------------------------------------------------------------------------

 

execution, delivery, syndication, distribution (including, without limitation,
via the internet), review, amendment, modification and administration of the
Loan Documents. Each Borrower also agrees to reimburse the Agent, the Arranger,
the LC Issuers and the Lenders for any costs, internal charges and out-of-pocket
expenses (including outside attorneys’ and paralegals’ fees and expenses of
outside attorneys and paralegals for the Agent, the Arranger, the LC Issuers and
the Lenders) paid or incurred by the Agent, the Arranger, any LC Issuer or any
Lender in connection with the collection and enforcement of the Loan Documents.
Expenses being reimbursed by the Borrowers under this Section include, without
limitation, costs and expenses incurred in connection with the Reports described
in the following sentence. Each Borrower acknowledges that from time to time
JPMorgan may prepare and may distribute to the Lenders (but shall have no
obligation or duty to prepare or to distribute to the Lenders) certain audit
reports (the “Reports”) pertaining to such Borrower’s assets for internal use by
JPMorgan from information furnished to it by or on behalf of such Borrower,
after JPMorgan has exercised its rights of inspection pursuant to this
Agreement.

 

  (ii) Each Borrower hereby further agrees to indemnify the Agent, the Arranger,
each LC Issuer, each Lender, their respective affiliates, and each of their
directors, officers and employees against all losses, claims, damages,
penalties, judgments, liabilities and expenses (including, without limitation,
all expenses of litigation or preparation therefor whether or not the Agent, the
Arranger, any LC Issuer, any Lender or any affiliate is a party thereto, and all
outside attorneys’ and paralegals’ fees and expenses of outside attorneys and
paralegals of the party seeking indemnification) which any of them may pay or
incur arising out of or relating to this Agreement, the other Loan Documents and
the other transactions contemplated hereby or the direct or indirect application
or proposed application of the proceeds of any Credit Extension hereunder except
to the extent that they are determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from the gross negligence or
willful misconduct of the party seeking indemnification. The obligations of the
Borrowers under this Section 9.6 shall survive the termination of this
Agreement.

9.7. Numbers of Documents. All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders, to the extent that the
Agent deems necessary.

9.8. Accounting. Except as provided to the contrary herein, all accounting terms
used in the calculation of any financial covenant or test shall be interpreted
and all accounting determinations hereunder in the calculation of any financial
covenant or test shall be made in accordance with Agreement Accounting
Principles. If any changes in generally accepted accounting principles are
hereafter required or permitted and are adopted by the Company or any Subsidiary
with the agreement of its independent certified public accountants and such
changes result in a change in the method of calculation of any of the financial
covenants, tests, restrictions or standards herein or in the related definitions
or terms used therein (“Accounting Changes”), the parties hereto agree, at the
Company’s request, to enter into negotiations, in good faith, in order to amend
such provisions in a credit neutral manner so as to reflect equitably such

 

76



--------------------------------------------------------------------------------

changes with the desired result that the criteria for evaluating the Company’s
and its Subsidiaries’ financial condition shall be the same after such changes
as if such changes had not been made; provided, however, until such provisions
are amended in a manner reasonably satisfactory to the Agent and the Required
Lenders, no Accounting Change shall be given effect in such calculations. In the
event such amendment is entered into, all references in this Agreement to
Agreement Accounting Principles shall mean generally accepted accounting
principles, including the Accounting Change, as of the date of such amendment.
Notwithstanding the foregoing, all financial statements to be delivered by the
Borrowers pursuant to Section 6.1 shall be prepared in accordance with generally
accepted accounting principles in effect at such time.

9.9. Severability of Provisions. Any provision in any Loan Document that is held
to be inoperative, unenforceable, or invalid in any jurisdiction shall, as to
that jurisdiction, be inoperative, unenforceable, or invalid without affecting
the remaining provisions in that jurisdiction or the operation, enforceability,
or validity of that provision in any other jurisdiction, and to this end the
provisions of all Loan Documents are declared to be severable.

9.10. Nonliability of Lenders. The relationship between the Borrowers on the one
hand and the Lenders, the LC Issuers and the Agent on the other hand shall be
solely that of borrower and lender. Neither the Agent (except to the limited
extent as provided by Section 12.3.4 relating to maintaining the Register), the
Arranger, the LC Issuers, nor any Lender shall have any fiduciary
responsibilities to any Borrower or any other Credit Party. Neither the Agent,
the Arranger, the LC Issuers nor any Lender undertakes any responsibility to any
Borrower or any other Credit Party to review or inform any Credit Party of any
matter in connection with any phase of any Credit Party’s business or
operations. Each Borrower agrees that neither the Agent, the Arranger, the LC
Issuers, nor any Lender shall have liability to any Borrower (whether sounding
in tort, contract or otherwise) for losses suffered by any Borrower in
connection with, arising out of, or in any way related to, the transactions
contemplated and the relationship established by the Loan Documents, or any act,
omission or event occurring in connection therewith, unless it is determined in
a final non-appealable judgment by a court of competent jurisdiction that such
losses resulted from the gross negligence or willful misconduct of the party
from which recovery is sought. Neither the Agent, the Arranger, the LC Issuers
nor any Lender shall have any liability with respect to, and each Borrower
hereby waives, releases and agrees not to sue for, any special, indirect,
consequential or punitive damages suffered by the Company or any Subsidiary in
connection with, arising out of, or in any way related to the Loan Documents or
the transactions contemplated thereby.

9.11. Confidentiality. Each Lender agrees to hold any confidential information
which it may receive from any Borrower pursuant to this Agreement in confidence
in accordance with its respective customary practices (but in any event in
accordance with reasonable confidentiality practices), except for disclosure
(i) to its Affiliates and to other Lenders and their respective Affiliates, for
use solely in connection with the transactions contemplated hereby, (ii) to
legal counsel, accountants, and other professional advisors to such Lender or to
a Transferee who are expected to be involved in the evaluation of such
information in connection with the transactions contemplated hereby, in each
case which have been informed as to the confidential nature of such information,
(iii) to regulatory officials having jurisdiction over it, (iv) to any Person as
required by law, regulation, or legal process, (v) of information that presently
or hereafter

 

77



--------------------------------------------------------------------------------

becomes available to such Lender on a non-confidential basis from a source other
than any Borrower and other than as a result of disclosure not otherwise
permitted by this Section 9.11, (vi) to any Person in connection with any legal
proceeding to which such Lender is a party, (vii) to such Lender’s direct or
indirect contractual counterparties in credit derivative transactions or to
legal counsel, accountants and other professional advisors to such
counterparties, in each case which have been informed as to the confidential
nature of such information, (viii) permitted by Section 12.4 and (ix) to rating
agencies if requested or required by such agencies in connection with a rating
relating to the Credit Extensions hereunder. Without limiting Section 9.4, each
Borrower agrees that the terms of this Section 9.11 shall set forth the entire
agreement between the Borrowers and each Lender (including the Agent) with
respect to any confidential information previously or hereafter received by such
Lender in connection with this Agreement or any other Loan Document, and this
Section 9.11 shall supersede any and all prior confidentiality agreements
entered into by such Lender with respect to such confidential information.
Notwithstanding anything herein to the contrary, confidential information shall
not include, and each party hereto (and each employee, representative or other
agent of any party hereto) may disclose to any and all Persons, without
limitation of any kind, the U.S. federal income tax treatment and U.S. federal
income tax structure of the transactions contemplated hereby and all materials
of any kind (including opinions or other tax analyses) that are or have been
provided to such party relating to such tax treatment or tax structure, and it
is hereby confirmed that each party hereto has been authorized to make such
disclosures since the commencement of discussions regarding the transactions
contemplated hereby.

9.12. Lenders Not Utilizing Plan Assets. Each Lender and Designated Lender
represents and warrants that none of the consideration used by such Lender or
Designated Lender to make its Loans constitutes for any purpose of ERISA or
Section 4975 of the Code assets of any “plan” as defined in Section 3(3) of
ERISA or Section 4975 of the Code and the rights and interests of such Lender or
Designated Lender in and under the Loan Documents shall not constitute such
“plan assets” under ERISA.

9.13. Nonreliance. Each Lender hereby represents that it is not relying on or
looking to any margin stock (as defined in Regulation U) as collateral in the
extension or maintenance of the credit provided for herein.

9.14. Disclosure. Each Borrower and each Lender, including the LC Issuers,
hereby acknowledge and agree that each Lender and/or its Affiliates from time to
time may hold investments in, make other loans to or have other relationships
with the Borrowers and their Affiliates.

9.15. Performance of Obligations. Each Borrower agrees that the Agent may, but
shall have no obligation to (i) at any time, pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against any collateral for the Obligations and (ii) after the occurrence and
during the continuance of a Default make any other payment or perform any act
required of the Company or any Subsidiary under any Loan Document or take any
other action which the Agent in its discretion deems necessary or desirable to
protect or preserve the collateral, if any, for the Obligations, including,
without limitation, any action to (x) effect any repairs or obtain any insurance
called for by the terms of any of the Loan Documents and to pay all or any part
of the premiums therefor and the costs thereof and (y) pay any rents payable by

 

78



--------------------------------------------------------------------------------

the Company or any Subsidiary which are more than 30 days past due, or as to
which the landlord has given notice of termination, under any lease. The Agent
shall use its best efforts to give the Company notice of any action taken under
this Section 9.15 prior to the taking of such action or promptly thereafter
provided the failure to give such notice shall not affect any Borrower’s
obligations in respect thereof. Each Borrower, jointly and severally, agrees to
pay the Agent, upon demand, the principal amount of all funds advanced by the
Agent under this Section 9.15, together with interest thereon at the rate from
time to time applicable to Floating Rate Loans from the date of such advance
until the outstanding principal balance thereof is paid in full. If the
Borrowers fail to make payment in respect of any such advance under this
Section 9.15 within one (1) Business Day after the date the Company receives
written demand therefor from the Agent, the Agent shall promptly notify each
Lender and each Lender agrees that it shall thereupon make available to the
Agent, in Dollars in immediately available funds, the amount equal to such
Lender’s Revolving Loan Pro Rata Share of such advance. If such funds are not
made available to the Agent by such Lender within one (1) Business Day after the
Agent’s demand therefor, the Agent will be entitled to recover any such amount
from such Lender together with interest thereon at the Federal Funds Effective
Rate for each day during the period commencing on the date of such demand and
ending on the date such amount is received. The failure of any Lender to make
available to the Agent its Revolving Loan Pro Rata Share of any such
unreimbursed advance under this Section 9.15 shall neither relieve any other
Lender of its obligation hereunder to make available to the Agent such other
Lender’s Revolving Loan Pro Rata Share of such advance on the date such payment
is to be made nor increase the obligation of any other Lender to make such
payment to the Agent. All outstanding principal of, and interest on, advances
made under this Section 9.15 shall constitute Obligations until paid in full by
the Borrowers.

9.16. Relations Among Lenders.

9.16.1 No Action Without Consent. Except with respect to the exercise of setoff
rights of any Lender, including the LC Issuers, in accordance with Section 11.1,
the proceeds of which are applied in accordance with this Agreement, each Lender
agrees that it will not take any action, nor institute any actions or
proceedings, against any Borrower or any other obligor hereunder or with respect
to any Loan Document, without the prior written consent of the Required Lenders
or, as may be provided in this Agreement or the other Loan Documents, with the
consent of the Agent.

9.16.2 Not Partners; No Liability. The Lenders, including the LC Issuers, are
not partners or co-venturers, and no Lender shall be liable for the acts or
omissions of, or (except as otherwise set forth herein in case of the Agent)
authorized to act for, any other Lender. The Agent shall have the exclusive
right on behalf of the Lenders to enforce the payment of the principal of and
interest on any Loan or any Facility LC after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.

 

79



--------------------------------------------------------------------------------

9.17. USA Patriot Act Notification. The following notification is provided to
the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: When a Borrower opens an account, the Agent and the Lenders will
ask for such Borrower’s name, tax identification number, business address, and
other information that will allow the Agent and the Lenders to identify such
Borrower. The Agent and the Lenders may also ask to see such Borrower’s legal
organizational documents or other identifying documents.

ARTICLE X

THE AGENT

10.1. Appointment; Nature of Relationship. JPMorgan is hereby appointed by each
of the Lenders as its contractual representative (herein referred to as the
“Agent”) hereunder and under each other Loan Document, and each of the Lenders
irrevocably authorizes the Agent to act as the contractual representative of
such Lender with the rights and duties expressly set forth herein and in the
other Loan Documents. The Agent agrees to act as such contractual representative
upon the express conditions contained in this Article X. Notwithstanding the use
of the defined term “Agent,” it is expressly understood and agreed that the
Agent shall not have any fiduciary responsibilities to any of the Holders of
Obligations (including, without limitation, the Lenders) by reason of this
Agreement or any other Loan Document and that the Agent is merely acting as the
contractual representative of the Lenders with only those duties as are
expressly set forth in this Agreement and the other Loan Documents. In its
capacity as the Lenders’ contractual representative, the Agent (i) does not
hereby assume any fiduciary duties to any of the Holders of Obligations, (ii) is
a “representative” of the Holders of Obligations within the meaning of the term
“secured party” as defined in the Illinois Uniform Commercial Code and (iii) is
acting as an independent contractor, the rights and duties of which are limited
to those expressly set forth in this Agreement and the other Loan Documents.
Each of the Lenders, for itself and on behalf of its Affiliates as Holders of
Obligations, hereby agrees to assert no claim against the Agent on any agency
theory or any other theory of liability for breach of fiduciary duty, all of
which claims each Holder of Obligations hereby waives.

10.2. Powers. The Agent shall have and may exercise such powers under the Loan
Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto. The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action thereunder except any action
specifically provided by the Loan Documents to be taken by the Agent.

10.3. General Immunity. Neither the Agent nor any of its directors, officers,
agents or employees shall be liable to any Borrower, any Subsidiary, any Lender
or any Holder of Obligations for any action taken or omitted to be taken by it
or them hereunder or under any

 

80



--------------------------------------------------------------------------------

other Loan Document or in connection herewith or therewith except to the extent
such action or inaction is determined in a final, non-appealable judgment by a
court of competent jurisdiction to have arisen from the gross negligence or
willful misconduct of such Person.

10.4. No Responsibility for Loans, Recitals, etc. Neither the Agent nor any of
its directors, officers, agents or employees shall be responsible for or have
any duty to ascertain, inquire into, or verify (a) any statement, warranty or
representation made in connection with any Loan Document or any borrowing
hereunder; (b) the performance or observance of any of the covenants or
agreements of any obligor under any Loan Document, including, without
limitation, any agreement by an obligor to furnish information directly to each
Lender; (c) the satisfaction of any condition specified in Article IV, except
receipt of items required to be delivered solely to the Agent; (d) the existence
or possible existence of any Default or Unmatured Default; (e) the validity,
enforceability, effectiveness, sufficiency or genuineness of any Loan Document
or any other instrument or writing furnished in connection therewith; (f) the
value sufficiency, creation, perfection or priority of any Lien in any
collateral security; or (g) the financial condition of the Company, any
Subsidiary or any guarantor of any of the Obligations or of any of the
Company’s, such Subsidiary’s or any such guarantor’s respective Subsidiaries.
The Agent shall have no duty to disclose, and shall have no liability for the
failure to disclose, to the Lenders information that is not required to be
furnished by any Borrower to the Agent at such time, but is voluntarily
furnished by such Borrower to the Agent (either in its capacity as Agent or in
its individual capacity) or any of its Affiliates.

10.5. Action on Instructions of Lenders. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder and under any other
Loan Document in accordance with written instructions signed by the Required
Lenders (or all of the Lenders in the event that and to the extent that this
Agreement expressly requires such approval), and such instructions and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders. The Lenders hereby acknowledge that the Agent shall be under no duty to
take any discretionary action permitted to be taken by it pursuant to the
provisions of this Agreement or any other Loan Document unless it shall be
requested in writing to do so by the Required Lenders (or all of the Lenders in
the event that and to the extent that this Agreement expressly requires such
approval). The Agent shall be fully justified in failing or refusing to take any
action hereunder and under any other Loan Document unless it shall first be
indemnified to its satisfaction by the Lenders pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action.

10.6. Employment of Agents and Counsel. The Agent may execute any of its duties
as Agent hereunder and under any other Loan Document by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Lenders, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it
with reasonable care. The Agent shall be entitled to advice of counsel
concerning the contractual arrangement between the Agent and the Lenders and all
matters pertaining to the Agent’s duties hereunder and under any other Loan
Document.

10.7. Reliance on Documents; Counsel. The Agent shall be entitled to rely upon
any Note, notice, consent, certificate, affidavit, letter, telegram, facsimile,
telex, electronic mail message, statement, paper or document believed by it to
be genuine and correct and to have been

 

81



--------------------------------------------------------------------------------

signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent. For purposes of determining compliance with the
conditions specified in Sections 4.1, 4.2 and 4.3, each Lender that has signed
this Agreement (or otherwise become party hereto pursuant to an Assignment
Agreement) shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Agent shall have received notice from such Lender prior to the applicable date
specifying its objection thereto.

10.8. Agent’s Reimbursement and Indemnification. The Lenders agree to reimburse
and indemnify the Agent ratably in proportion to the Lenders’ Revolving Loan Pro
Rata Shares of the Aggregate Revolving Loan Commitment (or, if the Aggregate
Revolving Loan Commitment has been terminated, of the Aggregate Outstanding
Revolving Credit Exposure) (i) for any amounts not reimbursed by the Borrowers
for which the Agent is entitled to reimbursement by any Credit Party under the
Loan Documents, (ii) for any other expenses incurred by the Agent on behalf of
the Lenders, in connection with the preparation, execution, delivery,
administration and enforcement of the Loan Documents (including, without
limitation, for any expenses incurred by the Agent in connection with any
dispute between the Agent and any Lender or between two or more of the Lenders)
and (iii) for any liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever which may be imposed on, incurred by or asserted against the Agent in
any way relating to or arising out of the Loan Documents or any other document
delivered in connection therewith or the transactions contemplated thereby
(including, without limitation, for any such amounts incurred by or asserted
against the Agent in connection with any dispute between the Agent and any
Lender or between two or more of the Lenders), or the enforcement of any of the
terms of the Loan Documents or of any such other documents, provided that (i) no
Lender shall be liable for any of the foregoing to the extent any of the
foregoing is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the gross negligence or willful misconduct of
the Agent and (ii) any indemnification required pursuant to Section 3.5(vii)
shall, notwithstanding the provisions of this Section 10.8, be paid by the
relevant Lender in accordance with the provisions thereof. The obligations of
the Lenders under this Section 10.8 shall survive payment of the Obligations and
termination of this Agreement.

10.9. Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Unmatured Default hereunder unless
the Agent has received written notice from a Lender or the Company referring to
this Agreement describing such Default or Unmatured Default and stating that
such notice is a “notice of default”. In the event that the Agent receives such
a notice, the Agent shall give prompt notice thereof to the Lenders.

10.10. Rights as a Lender. In the event the Agent is a Lender, the Agent shall
have the same rights and powers hereunder and under any other Loan Document with
respect to its Revolving Loan Commitment and its Credit Extensions as any Lender
and may exercise the same as though it were not the Agent, and the term “Lender”
or “Lenders” shall, at any time when the Agent is a Lender, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may accept deposits from, lend money to, and generally engage in
any kind of trust, debt, equity or other transaction, in addition to those

 

82



--------------------------------------------------------------------------------

contemplated by this Agreement or any other Loan Document, with the Company or
any Subsidiary in which the Company or such Subsidiary is not restricted hereby
from engaging with any other Person. The Agent, in its individual capacity, is
not obligated to remain a Lender.

10.11. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arranger or any other
Lender and based on the financial statements prepared by the Company and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent, the Arranger or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Loan Documents.

10.12. Successor Agent. The Agent may resign at any time by giving written
notice thereof to the Lenders and the Company, such resignation to be effective
upon the appointment of a successor Agent or, if no successor Agent has been
appointed, forty-five days after the retiring Agent gives notice of its
intention to resign. Upon any such resignation, the Required Lenders shall have
the right to appoint, on behalf of the Borrowers and the Lenders, a successor
Agent. If no successor Agent shall have been so appointed by the Required
Lenders within thirty days after the resigning Agent’s giving notice of its
intention to resign, then the resigning Agent may appoint, on behalf of the
Borrowers and the Lenders, a successor Agent. Notwithstanding the two
immediately preceding sentences: (x) subject to clause (y) of this sentence, the
consent of the Borrowers shall be required prior to the appointment of a
successor Agent unless such successor Agent is a Lender or an Affiliate of a
Lender, provided that the consent of the Borrowers shall not be required if a
Default has occurred and is continuing, and (y) the Agent may at any time
without the consent of any Borrower or any Lender, appoint any of its Affiliates
which is a commercial bank as a successor Agent hereunder. If the Agent has
resigned and no successor Agent has been appointed, the Lenders may perform all
the duties of the Agent hereunder and the Borrowers shall make all payments in
respect of the Obligations to the applicable Lender and for all other purposes
shall deal directly with the Lenders. No successor Agent shall be deemed to be
appointed hereunder until such successor Agent has accepted the appointment. Any
such successor Agent shall be a commercial bank having capital and retained
earnings of at least $100,000,000. Upon the acceptance of any appointment as
Agent hereunder by a successor Agent, such successor Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the effectiveness of the resignation of the Agent,
the resigning shall be discharged from its duties and obligations hereunder and
under the Loan Documents. After the effectiveness of the resignation of an
Agent, the provisions of this Article X shall continue in effect for the benefit
of such Agent in respect of any actions taken or omitted to be taken by it while
it was acting as the Agent hereunder and under the other Loan Documents. In the
event that there is a successor to the Agent by merger, or the Agent assigns its
duties and obligations to an Affiliate pursuant to this Section 10.12, then the
term “Prime Rate” as used in this Agreement shall mean the prime rate, base rate
or other analogous rate of the new Agent.

10.13. Agent and Arranger Fees. The Company agrees to pay to the Agent and the
Arranger, for their respective accounts, the fees agreed to by the Company, the
Agent, and the Arranger pursuant to that certain letter agreement dated
October 11, 2007, or as otherwise agreed from time to time.

 

83



--------------------------------------------------------------------------------

10.14. Delegation to Affiliates. The Borrowers and the Lenders agree that the
Agent may delegate any of its duties under this Agreement to any of its
Affiliates. Any such Affiliate (and such Affiliate’s directors, officers, agents
and employees) which performs duties in connection with this Agreement shall be
entitled to the same benefits of the indemnification, waiver and other
protective provisions to which the Agent is entitled under Articles IX and X.

10.15. No Duties Imposed on Syndication Agent, Documentation Agents or Arranger.
None of the Persons identified on the cover page to this Agreement, the
signature pages to this Agreement or otherwise in this Agreement as a
“Syndication Agent,” “Documentation Agent” or “Arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, if such Person is a Lender, those applicable to all Lenders as such.
Without limiting the foregoing, none of the Persons identified on the cover page
to this Agreement, the signature pages to this Agreement or otherwise in this
Agreement as a “Syndication Agent,” “Documentation Agent” or “Arranger” shall
have or be deemed to have any fiduciary duty to or fiduciary relationship with
any Holder of Obligations. Each of the Holders of Obligations acknowledges that
it has not relied, and will not rely, on any of the Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

ARTICLE XI

SETOFF; RATABLE PAYMENTS

11.1. Setoff. In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Borrower becomes insolvent, however
evidenced, or any other Default occurs and continues, any and all deposits
(including all account balances, whether provisional or final and whether or not
collected or available) and any other Indebtedness at any time held or owing by
any Lender or any Affiliate of any Lender to or for the credit or account of
such Borrower or any Subsidiary may be offset and applied toward the payment of
the Obligations owing to such Lender, whether or not the Obligations, or any
part thereof, shall then be due.

11.2. Ratable Payments. If any Lender, whether by setoff or otherwise, has
payment made to it upon its Outstanding Revolving Credit Exposure (other than
payments received pursuant to Section 3.1, 3.2, 3.4 or 3.5) in a greater
proportion than that received by any other Lender, such Lender agrees, promptly
upon demand, to purchase a participation in the Aggregate Outstanding Revolving
Credit Exposure held by the other Lenders so that after such purchase each
Lender will hold its Revolving Loan Pro Rata Share of the Aggregate Outstanding
Revolving Credit Exposure. If any Lender, whether in connection with setoff or
amounts which might be subject to setoff or otherwise, receives collateral or
other protection for its Obligations or such amounts which may be subject to
setoff, such Lender agrees, promptly upon demand, to take such action necessary
such that all Lenders share in the benefits of such collateral ratably in
proportion to their respective Revolving Loan Pro Rata Shares of the Aggregate
Outstanding Revolving Credit Exposure. In case any such payment is disturbed by
legal process, or otherwise, appropriate further adjustments shall be made.

 

84



--------------------------------------------------------------------------------

ARTICLE XII

BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS

12.1. Successors and Assigns; Designated Lenders.

12.1.1 Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) no Borrower shall have any right to assign its rights or obligations
under the Loan Documents without the prior written consent of each Lender,
(ii) any assignment by any Lender must be made in compliance with Section 12.3,
and (iii) any transfer by Participants must be made in compliance with
Section 12.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 12.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 12.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 12.1 relates only to absolute assignments and this Section 12.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank, (y) in
the case of a Lender which is a Fund, any pledge or assignment of all or any
portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee or (z) any pledge or assignment by any
Lender of all or any portion of its rights under this Agreement and any Note to
direct or indirect contractual counterparties in credit derivative transactions
relating to the Loans; provided, however, that no such pledge or assignment
creating a security interest shall release the transferor Lender from its
obligations hereunder unless and until the parties thereto have complied with
the provisions of Section 12.3. The Agent may treat the Person which made any
Loan or which holds any Note as the owner thereof for all purposes hereof unless
and until such Person complies with Section 12.3; provided, however, that the
Agent may in its discretion (but shall not be required to) follow instructions
from the Person which made any Loan or which holds any Note to direct payments
relating to such Loan or Note to another Person. Any assignee of the rights to
any Loan or any Note agrees by acceptance of such assignment to be bound by all
the terms and provisions of the Loan Documents. Any request, authority or
consent of any Person, who at the time of making such request or giving such
authority or consent is the owner of the rights to any Loan (whether or not a
Note has been issued in evidence thereof), shall be conclusive and binding on
any subsequent holder or assignee of the rights to such Loan.

 

85



--------------------------------------------------------------------------------

12.1.2 Designated Lenders.

 

  (i) Subject to the terms and conditions set forth in this Section 12.1.2, any
Lender may from time to time elect to designate an Eligible Designee to provide
all or any part of the Loans to be made by such Lender pursuant to this
Agreement; provided that the designation of an Eligible Designee by any Lender
for purposes of this Section 12.1.2 shall be subject to the approval of the
Agent (which consent shall not be unreasonably withheld or delayed). Upon the
execution by the parties to each such designation of an agreement in the form of
Exhibit E hereto (a “Designation Agreement”) and the acceptance thereof by the
Agent, the Eligible Designee shall become a Designated Lender for purposes of
this Agreement. The Designating Lender shall thereafter have the right to permit
the Designated Lender to provide all or a portion of the Loans to be made by the
Designating Lender pursuant to the terms of this Agreement and the making of the
Loans or portion thereof shall satisfy the obligations of the Designating Lender
to the same extent, and as if, such Loan was made by the Designating Lender. As
to any Loan made by it, each Designated Lender shall have all the rights a
Lender making such Loan would have under this Agreement and otherwise; provided,
(x) that all voting rights under this Agreement shall be exercised solely by the
Designating Lender, (y) each Designating Lender shall remain solely responsible
to the other parties hereto for its obligations under this Agreement, including
the obligations of a Lender in respect of Loans made by its Designated Lender
and (z) no Designated Lender shall be entitled to reimbursement under Article
III hereof for any amount which would exceed the amount that would have been
payable by the Borrowers to the Lender from which the Designated Lender obtained
any interests hereunder. No additional Notes shall be required with respect to
Loans provided by a Designated Lender; provided, however, to the extent any
Designated Lender shall advance funds, the Designating Lender shall be deemed to
hold the Notes in its possession as an agent for such Designated Lender to the
extent of the Loan funded by such Designated Lender. Such Designating Lender
shall act as administrative agent for its Designated Lender and give and receive
notices and communications hereunder. Any payments for the account of any
Designated Lender shall be paid to its Designating Lender as administrative
agent for such Designated Lender and no Borrower nor the Agent shall be
responsible for any Designating Lender’s application of such payments. In
addition, any Designated Lender may (1) with notice to, but without the consent
of any Borrower or the Agent, assign all or portions of its interests in any
Loans to its Designating Lender or to any financial institution consented to by
the Agent providing liquidity and/or credit facilities to or for the account of
such Designated Lender and (2) subject to advising any such Person that such
information is to be treated as confidential in accordance with Section 9.11,
disclose on a confidential basis any non-public information relating to its
Loans to any rating agency, commercial paper dealer or provider of any
guarantee, surety or credit or liquidity enhancement to such Designated Lender.

 

  (ii)

Each party to this Agreement hereby agrees that it shall not institute against,
or join any other Person in instituting against, any Designated Lender any

 

86



--------------------------------------------------------------------------------

 

bankruptcy, reorganization, arrangement, insolvency or liquidation proceeding or
other proceedings under any federal or state bankruptcy or similar law for one
year and a day after the payment in full of all outstanding senior indebtedness
of any Designated Lender; provided that the Designating Lender for each
Designated Lender hereby agrees to indemnify, save and hold harmless each other
party hereto for any loss, cost, damage and expense arising out of its inability
to institute any such proceeding against such Designated Lender. This
Section 12.1.2 shall survive the termination of this Agreement.

12.2. Participations.

12.2.1 Permitted Participants; Effect. Any Lender may at any time sell to one or
more banks or other entities (“Participants”) participating interests in any
Outstanding Revolving Credit Exposure of such Lender, any Note held by such
Lender, any Revolving Loan Commitment of such Lender or any other interest of
such Lender under the Loan Documents. In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under the
Loan Documents shall remain unchanged, such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
such Lender shall remain the owner of its Outstanding Revolving Credit Exposure
and the holder of any Note issued to it in evidence thereof for all purposes
under the Loan Documents, all amounts payable by the Borrowers under this
Agreement shall be determined as if such Lender had not sold such participating
interests, and the Borrowers and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under the Loan Documents.

12.2.2 Voting Rights. Each Lender shall retain the sole right to approve,
without the consent of any Participant, any amendment, modification or waiver of
any provision of the Loan Documents other than any amendment, modification or
waiver with respect to any Credit Extension or Revolving Loan Commitment in
which such Participant has an interest which would require consent of all of the
Lenders pursuant to the terms of Section 8.2.

12.2.3 Benefit of Certain Provisions. Each Borrower agrees that each Participant
shall be deemed to have the right of setoff provided in Section 11.1 in respect
of its participating interest in amounts owing under the Loan Documents to the
same extent as if the amount of its participating interest were owing directly
to it as a Lender under the Loan Documents, provided that each Lender shall
retain the right of setoff provided in Section 11.1 with respect to the amount
of participating interests sold to each Participant. The Lenders agree to share
with each Participant, and each Participant, by exercising the right of setoff
provided in Section 11.1, agrees to share

 

87



--------------------------------------------------------------------------------

with each Lender, any amount received pursuant to the exercise of its right of
setoff, such amounts to be shared in accordance with Section 11.2 as if each
Participant were a Lender. Each Borrower further agrees that each Participant
shall be entitled to the benefits of Sections 3.1, 3.2, 3.4 and 3.5 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 12.3, provided that (i) a Participant shall not be entitled
to receive any greater payment under Section 3.1, 3.2 or 3.5 than the Lender who
sold the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrowers, and
(ii) any Participant not incorporated under the laws of the United States of
America or any State thereof agrees to comply with the provisions of Section 3.5
to the same extent as if it were a Lender.

12.3. Assignments.

12.3.1 Permitted Assignments. Any Lender may at any time assign to one or more
banks or other entities (“Purchasers”) all or any part of its rights and
obligations under the Loan Documents. Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit C or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”). Each such assignment with respect to a Purchaser which is not a
Lender or an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Company, on behalf of the Borrowers, the Agent
and each LC Issuer, either be in an amount equal to the entire applicable
Outstanding Revolving Credit Exposure of the assigning Lender or (unless each of
the Agent and, prior to the occurrence and continuance of a Default, the
Company, on behalf of the Borrowers, otherwise consents) be in an aggregate
amount not less than $5,000,000. The amount of the assignment shall be based on
the Outstanding Revolving Credit Exposure subject to the assignment, determined
as of the date of such assignment or as of the “Trade Date,” if the “Trade Date”
is specified in the Assignment Agreement.

12.3.2 Consents. The consent of the Company shall be required prior to an
assignment becoming effective unless the Purchaser is a Lender, an Affiliate of
a Lender or an Approved Fund (other than a Lender or Affiliate of a Lender or an
Approved Fund that becomes a Lender solely by means of the settlement of a
credit derivative), provided that the consent of the Company shall not be
required if (i) a Default or Unmatured Default has occurred and is continuing or
(ii) if such assignment is in connection with the physical settlement of any
Lender’s obligations to direct or indirect

 

88



--------------------------------------------------------------------------------

contractual counterparties in credit derivative transactions relating to the
Loans; provided, that the assignment without the Company’s consent pursuant to
clause (ii) shall not increase the Borrowers’ liability under Section 3.5. The
consent of the Agent shall be required prior to an assignment becoming effective
unless the Purchaser is a Lender, an Affiliate of a Lender or an Approved Fund
(other than a Lender or Affiliate of a Lender or an Approved Fund that becomes a
Lender solely by means of the settlement of a credit derivative). The consent of
the LC Issuers shall be required prior to any assignment becoming effective. Any
consent required under this Section 12.3.2 shall not be unreasonably withheld or
delayed.

12.3.3 Effect; Effective Date. Upon (i) delivery to the Agent of an Assignment
Agreement, together with any consents required by Sections 12.3.1 and 12.3.2,
and (ii) payment of a $3,500 fee to the Agent by the assigning Lender or the
Purchaser for processing such assignment (unless such fee is waived by the Agent
or unless such assignment is made to such assigning Lender’s Affiliate), such
assignment shall become effective on the effective date specified in such
assignment. The Assignment Agreement shall contain a representation and warranty
by the Purchaser to the effect that none of the funds, money, assets or other
consideration used to make the purchase and assumption of the Revolving Loan
Commitment and Outstanding Revolving Credit Exposure under the applicable
Assignment Agreement constitutes “plan assets” as defined under ERISA and that
the rights, benefits and interests of the Purchaser in and under the Loan
Documents will not be “plan assets” under ERISA. On and after the effective date
of such assignment, such Purchaser shall for all purposes be a Lender party to
this Agreement and any other Loan Document executed by or on behalf of the
Lenders and shall have all the rights, benefits and obligations of a Lender
under the Loan Documents, to the same extent as if it were an original party
thereto, and the transferor Lender shall be released with respect to the
Revolving Loan Commitment and Outstanding Revolving Credit Exposure assigned to
such Purchaser without any further consent or action by the Company, the Lenders
or the Agent. In the case of an assignment covering all of the assigning
Lender’s rights, benefits and obligations under this Agreement, such Lender
shall cease to be a Lender hereunder but shall continue to be entitled to the
benefits of, and subject to, those provisions of this Agreement and the other
Loan Documents which survive payment of the Obligations and termination of the
Loan Documents. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 12.3 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 12.2.
Upon the consummation of any assignment to a

 

89



--------------------------------------------------------------------------------

Purchaser pursuant to this Section 12.3.3, the transferor Lender, the Agent and
the Borrowers shall, if the transferor Lender or the Purchaser desires that its
Loans be evidenced by Notes, make appropriate arrangements so that, upon
cancellation and surrender to the Company of the Notes (if any) held by the
transferor Lender, new Notes or, as appropriate, replacement Notes are issued to
such transferor Lender, if applicable, and new Notes or, as appropriate,
replacement Notes, are issued to such Purchaser, in each case in principal
amounts reflecting their respective Revolving Loan Commitments (or, if the
Revolving Loan Termination Date has occurred, their respective Outstanding
Revolving Credit Exposure) as adjusted pursuant to such assignment.

12.3.4 Register. The Agent, acting solely for this purpose as an agent of the
Borrowers (and each Borrower hereby designates the Agent to act in such
capacity), shall maintain at one of its offices in Chicago, Illinois a copy of
each Assignment and Assumption delivered to it and a register (the “Register”)
for the recordation of the names and addresses of the Lenders, and the Revolving
Loan Commitments of, and principal amounts of and interest on the Loans owing
to, each Lender pursuant to the terms hereof from time to time and whether such
Lender is an original Lender or assignee of another Lender pursuant to an
assignment under this Section 13.3. The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

12.4. Dissemination of Information. Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the creditworthiness of the Company and the Subsidiaries; provided
that each Transferee and prospective Transferee agrees to be bound by
Section 9.11 of this Agreement.

12.5. Tax Certifications. If any interest in any Loan Document is transferred to
any Transferee which is not organized under the laws of the United States or any
State thereof, the transferor Lender shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 3.5(iv).

 

90



--------------------------------------------------------------------------------

ARTICLE XIII

NOTICES

13.1. Notices; Effectiveness; Electronic Communication.

13.1.1 Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 13.1.2), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

  (i) if to any Borrower, at the Company’s address or telecopier number set
forth on the signature page hereof;

 

  (ii) if to the Agent or the Swing Line Lender or if the LC Issuer is JPMorgan,
(i) in the case of an Advance denominated in Dollars or Canadian Dollars, at its
address or telecopier number set forth on the signature page hereof and (ii) in
the case of an Advance denominated in an Agreed Currency other than Dollars or
Canadian Dollars, at its address or telecopier number set forth on the signature
page hereof, with a copy to J.P. Morgan Europe Limited, 125 London Wall, London
EC2Y 5AJ, Attention of Maxine Graves, Agency Department, Telephone: 44 207 777
2352/ 2355, FAX: 44 207 777 2360;

 

  (iii) if to a Lender or to any LC Issuer other than JPMorgan, to it at its
address (or telecopier number) set forth in its administrative questionnaire
delivered to the Agent.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 13.1.2, shall be effective as provided in Section 13.1.2.

13.1.2 Electronic Communications. Notices and other communications to the
Lenders may be delivered or furnished by electronic communication (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
Agent or as otherwise determined by the Agent, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. The Agent or the Company, on behalf of each
Borrower, may, in its respective discretion, agree to accept notices and other
communications to it

 

91



--------------------------------------------------------------------------------

hereunder by electronic communications pursuant to procedures approved by it or
as it otherwise determines, provided that such determination or approval may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if such notice or other communication is not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

13.2. Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

ARTICLE XIV

COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION

14.1. Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Article IV, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the parties hereto, and thereafter
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

14.2. Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any assignment and assumption agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, or any other state laws based on the Uniform Electronic
Transactions Act.

 

92



--------------------------------------------------------------------------------

ARTICLE XV

CHOICE OF LAW; CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL

15.1. CHOICE OF LAW. THE LOAN DOCUMENTS (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK BUT OTHERWISE WITHOUT REGARD TO
THE CONFLICT OF LAWS PROVISIONS THEREOF BUT GIVING EFFECT TO FEDERAL LAWS
APPLICABLE TO NATIONAL BANKS.

15.2. CONSENT TO JURISDICTION. EACH BORROWER HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING
IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND EACH BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT, ANY LC
ISSUER, ANY LENDER OR ANY HOLDER OF OBLIGATIONS TO BRING PROCEEDINGS AGAINST ANY
BORROWER IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY
BORROWER AGAINST THE AGENT, ANY LC ISSUER, ANY LENDER OR HOLDER OF OBLIGATIONS
OR ANY AFFILIATE OF THE AGENT, ANY LC ISSUER, ANY LENDER OR HOLDER OF
OBLIGATIONS INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH ANY LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A
COURT SITTING IN NEW YORK, NEW YORK.

15.3. WAIVER OF JURY TRIAL. EACH BORROWER, THE AGENT, EACH LC ISSUER, EACH
LENDER AND EACH HOLDER OF OBLIGATIONS HEREBY WAIVE TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH ANY LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER.

 

93



--------------------------------------------------------------------------------

ARTICLE XVI

CO-BORROWER PROVISIONS

16.1. Appointment. Each of the Borrowers hereby irrevocably designates, appoints
and authorizes each other Borrower as its agent and attorney-in-fact to take
actions under this Agreement and the other Loan Documents, together with such
powers as are reasonably incidental thereto. The Agent and the Lenders shall be
entitled to rely, and shall be fully protected in relying, upon any
communication from or to any Borrower as having been delivered by or to all
Borrowers. Any action taken by one Borrower under this Agreement and the other
Loan Documents shall be binding upon each other Borrower. Each Borrower agrees
that it is jointly and severally liable to the Agent and the Lenders for the
payment of (i) the Obligations and (ii) all Rate Management Obligations owing to
any Holder of Obligations (collectively, the “Co-Borrower Obligations”) and that
such liability is independent of the Obligations and Rate Management Obligations
of each other Borrower and whether such Obligations and/or Rate Management
Obligations become unenforceable against any other Borrower.

16.2. Separate Actions. A separate action or actions may be brought and
prosecuted against any Borrower whether such action is brought against any other
Borrower or whether any other Borrower is joined in such action or actions. Each
Borrower authorizes the Agent and the Lenders to release the other Borrowers
without in any manner or to any extent affecting the liability of such Borrower
hereunder or under the Loan Documents. Each Borrower waives any defense arising
by reason of any disability or other defense of any other Borrower, or the
cessation for any reason whatsoever of the liability of any other Borrower with
respect to any of the Co-Borrower Obligations, or any claim that such Borrower’s
liability hereunder exceeds or is more burdensome than the liability of any
other Borrower.

16.3. Co-Borrower Obligations Absolute and Unconditional. Each Borrower hereby
agrees that its Co-Borrower Obligations hereunder and under the Loan Documents
shall be unconditional, irrespective of:

(a) the validity, enforceability, avoidance or subordination of any of the
Co-Borrower Obligations or any of the Loan Documents as to any other Borrower;

(b) the absence of any attempt by, or on behalf of, the Agent or any Lender to
collect, or to take any other action to enforce, all or any part of the
Co-Borrower Obligations whether from or against any other Borrower or any other
Person liable for such Co-Borrower Obligations;

(c) the election of any remedy available under the Loan Documents or applicable
law by, or on behalf of, the Agent or any Lender with respect to all or any part
of the Co-Borrower Obligations;

(d) the waiver, consent, extension, forbearance or granting of any indulgence
by, or on behalf of, the Agent or any Lender with respect to any provision of
any of the Loan Documents;

 

94



--------------------------------------------------------------------------------

(e) the failure of the Agent or any Lender to take any steps to perfect and
maintain its security interest in, or to preserve its rights to, any security or
collateral for the Co-Borrower Obligations;

(f) the election by, or on behalf of, the Agent or any Lender, in any proceeding
described in Section 8.01(f), involving any other Borrower of any right which is
comparable to the rights set forth in Section 1111(b)(2) of the Bankruptcy Code;

(g) any borrowing or grant of a security interest by any other Borrower or any
receiver or assignee following the occurrence of any event described in
Section 8.01(f), pursuant to any provision of applicable law comparable to
Section 364 of the Bankruptcy Code;

(h) the disallowance, under any provision of applicable law comparable to
Section 502 of the Bankruptcy Code, of all or any portion of the claims against
any other Borrower held by any Lender or any Agent, for repayment of all or any
part of the Co-Borrower Obligations;

(i) the insolvency of any other Borrower; and

(j) any other circumstance which might otherwise constitute a legal or equitable
discharge or defense of such Borrower (other than payment in full in cash of the
Co-Borrower Obligations and the termination of the Commitments).

16.4. Waivers and Acknowledgements.

16.4.1 Except as otherwise expressly provided under any provision of the Loan
Documents or as required by any mandatory provision of applicable law, each
Borrower hereby waives diligence, presentment, demand of payment, filing of
claims with a court in the event of receivership, insolvency or bankruptcy of
any Borrower or any other Person, protest or notice with respect to the
Co-Borrower Obligations, all setoffs and counterclaims and all presentments,
demands for performance, notices of nonperformance, protests, notices of
protest, notices of dishonor and notices of acceptance of this Agreement and the
other Loan Documents, the benefits of all statutes of limitation, and all other
demands whatsoever (and shall not require that the same be made on any other
Borrower as a condition precedent to such other Borrower’s Co-Borrower
Obligations hereunder), and covenants that this Agreement (and the joint and
several liability of each Borrower under Section 11.01) will not be discharged,
except by payment in full in cash of the Co-Borrower Obligations and the
termination of the Commitments. Each Borrower further waives all notices of the
existence, creation or incurrence of new or additional Indebtedness, arising
either from additional loans extended to any other Borrower or otherwise, and
also waives all notices that the principal amount, or any portion thereof,
and/or any interest on any instrument or document

 

95



--------------------------------------------------------------------------------

evidencing all or any part of the Co-Borrower Obligations is due, notices of any
and all proceedings to collect from the maker, any endorser or any other
guarantor of all or any part of the Co-Borrower Obligations, or from any other
Person, and, to the extent permitted by law, notices of exchange, sale,
surrender or other handling of any security or collateral given to the Agent or
any Lender to secure payment of all or any part of the Co-Borrower Obligations.

16.4.2 The Agent and/or the Lenders are hereby authorized, without notice or
demand and without affecting the liability of the Borrowers hereunder, from time
to time, (i) to accept partial payments on all or any part of the Co-Borrower
Obligations; (ii) to take and hold security or collateral for the payment of all
or any part of the Co-Borrower Obligations, this Agreement, or any other
guaranties of all or any part of the Co-Borrower Obligations or other
liabilities of the Borrowers, and (iii) to settle, release, exchange, enforce,
waive, compromise or collect or otherwise liquidate all or any part of the
Co-Borrower Obligations, this Agreement, any guaranty of all or any part of the
Co-Borrower Obligations, and any security or collateral for the Co-Borrower
Obligations or for any such guaranty, irrespective of the effect on the
contribution or subrogation rights of the Borrowers. Any of the foregoing may be
done in any manner, without affecting or impairing the obligations of each
Borrower hereunder.

16.5. Contribution Among Borrowers. The Borrowers agree as between themselves
and without limiting any liability of any Borrower hereunder to the Agent or the
Lenders, that to the extent any payment of the Co-Borrower Obligations of the
Borrowers is required to be made under this Agreement, to the extent that any
Borrower shall make a payment under this Agreement (a “Borrower Payment”) which,
taking into account all other Borrower Payments then previously or concurrently
made by any other Borrower, exceeds the amount which otherwise would have been
paid by or attributable to such Borrower if each Borrower had paid the aggregate
Co-Borrower Obligations satisfied by such Borrower Payment in the same
proportion as such Borrower’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Borrower Payment) bore to the aggregate
Allocable Amounts of each of the Borrowers as determined immediately prior to
the making of such Borrower Payment, then, following payment in full in cash of
the Co-Borrower Obligations, such Borrower shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Borrower for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Borrower Payment. As of
any date of determination, the “Allocable Amount” of any Borrower shall be equal
to the maximum amount of the claim which could then be recovered from such
Borrower under this Agreement without rendering such claim voidable or avoidable
under Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.

 

96



--------------------------------------------------------------------------------

16.6. Subrogation. Until the Co-Borrower Obligations shall have been paid in
full in cash and the Commitments shall have been terminated, each Borrower
hereby agrees that it (i) shall have no right of subrogation with respect to
such Co-Borrower Obligations (under contract, Section 509 of the Bankruptcy Code
or any comparable provision of any other applicable law, or otherwise) or any
other right of indemnity, reimbursement or contribution, and (ii) hereby waives
any right to enforce any remedy which the Agent or any Lender may now have or
may hereafter have against any other Borrower, any endorser or any other
Guarantor of all or any part of the Co-Borrower Obligations or any other Person,
and each Borrower hereby waives any benefit of, and any right to participate in,
any security or collateral given to the Agent and the Lenders to secure the
payment or performance of all or any part of the Co-Borrower Obligations or any
other liability of any other Borrower to the Agent and the Lenders.

16.7. Subordination. Each Borrower agrees that any and all claims of such
Borrower against the other Borrowers, the Guarantors or any endorser or other
guarantor of all or any part of the Co-Borrower Obligations, or against any of
their respective properties, shall be subordinated to all of the Co-Borrower
Obligations. Notwithstanding any right of any Borrower to ask for, demand, sue
for, take or receive any payment from any other Borrower, all rights and Liens
of such Borrower, whether now or hereafter arising and howsoever existing, in
any assets of such other Borrower (whether constituting part of any collateral
or otherwise) shall be and hereby are subordinated to the rights of the Agent or
the Lenders in those assets. Such Borrower shall have no right to possession of
any such asset or to foreclose upon any such asset, whether by judicial action
or otherwise, unless and until all of the Co-Borrower Obligations shall have
been paid in full in cash and the Commitments shall have been terminated. If all
or any part of the assets of any Borrower, or the proceeds thereof, are subject
to any distribution, division or application to the creditors of such Borrower,
whether partial or complete, voluntary or involuntary, and whether by reason of
liquidation, bankruptcy, arrangement, receivership, assignment for the benefit
of creditors or any other action or proceeding, or if the business of any
Borrower is dissolved or if substantially all of the assets of any Borrower are
sold, then, and in any such event, any payment or distribution of any kind or
character, either in cash, securities or other property, which shall be payable
or deliverable upon or with respect to any Indebtedness of any Borrower to any
other Borrower (“Inter-Borrower Debt”) shall be paid or delivered directly to
the Agent for application to the Co-Borrower Obligations, due or to become due,
until such Co-Borrower Obligations shall have been paid in full in cash. Each
Borrower irrevocably authorizes and empowers the Agent and each of the Lenders
to demand, sue for, collect and receive every such payment or distribution and
give acquittance therefor and to make and present for and on behalf of such
Borrower such proofs of claim and take such other action, in the Agent’s or such
Lender’s own name or in the name of such Borrower or otherwise, as the Agent or
any Lender may deem reasonably necessary or reasonably advisable for the
enforcement of this Agreement. After the occurrence and during the continuance
of a Default or an Unmatured Default, each Lender may vote, with respect to the
Co-Borrower Obligations owed to it, such proofs of claim in any such proceeding,
receive and collect any and all dividends or other payments or disbursements
made thereon in whatever form the same may be paid or issued and apply the same
on account of any of the Co-Borrower Obligations. Except as permitted under
Sections 7.02(d) and (e), should any payment, distribution, security or
instrument or proceeds thereof be received by any Borrower upon or with respect
to the Inter-Borrower Debt prior to the payment in full in cash of all of the
Co-Borrower Obligations and the termination of the Commitments, such Borrower
shall receive and hold the same in trust, as trustee, for the benefit

 

97



--------------------------------------------------------------------------------

of the Agent and the Lenders and shall forthwith deliver the same to the Agent
in precisely the form received (accompanied by the endorsement or assignment of
such Borrower where necessary), for application to the Co-Borrower Obligations,
due or not due, and, until so delivered, the same shall be held in trust by such
Borrower as the property of the Agent and the Lenders. After the occurrence and
during the continuance of a Default or an Unmatured Default, if any Borrower
fails to make any such endorsement or assignment to the Agent or the Lenders,
the Agent or the Lenders (or any of their respective officers or employees) are
hereby irrevocably authorized to make the same. Each Borrower agrees that until
the Co-Borrower Obligations have been paid in full in cash and the Commitments
have been terminated, such Borrower will not assign or transfer to any Person
any claim such Borrower has or may have against any other Borrower (other than
in favor of the Agent pursuant to the Loan Documents).

ARTICLE XVII

AMENDMENT AND RESTATEMENT

17.1. Amendment and Restatement of the Existing Credit Agreement. It is the
express intent of the parties hereto that this Agreement (a) shall re-evidence
the Borrowers’ indebtedness under the Existing Credit Agreement, (b) is entered
into in substitution for, and not in payment of, the obligations of the
Borrowers under the Existing Credit Agreement, and (c) is in no way intended to
constitute a novation of any of the Borrowers’ indebtedness which was evidenced
by the Existing Credit Agreement or any of the other “Loan Documents” (as such
term is defined in the Existing Credit Agreement before giving effect to this
Agreement). The parties to this Agreement agree that, upon (x) the execution and
delivery by each of the parties hereto of this Agreement and (y) satisfaction of
the conditions set forth in Article IV, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. All “Loans” made
and obligations incurred under, and as defined in, the Existing Credit Agreement
which are outstanding on the Closing Date shall continue as Loans and
obligations under (and shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as such term is defined in
the Existing Credit Agreement before giving effect to this Agreement) to the
“Administrative Agent”, the “Agent”, the “Agreement” and the “Loan Documents”
shall be deemed to refer to the Administrative Agent, the Agent, this Agreement
and the Loan Documents, (b) Facility LCs which remain outstanding on the Closing
Date shall continue as Facility LCs and shall be governed by the terms of this
Agreement, (c) the Agent shall make such reallocations, sales, assignments or
other relevant actions in respect of each Lender’s credit and loan exposure
under the Existing Credit Agreement as are necessary in order that each such
Lender’s Revolving Loan Commitment hereunder reflects such Lender’s Revolving
Loan Pro Rata Share of the outstanding aggregate Revolving Loan Commitments on
the Closing Date, (d) the existing “Loans” under and as defined in the Existing
Credit Agreement of any exiting Lender shall be repaid in full (accompanied by
any accrued and unpaid interest and fees thereon) and each such exiting Lender’s
“Commitment” under and as defined in the Existing Credit Agreement shall be
terminated and (f) the Company hereby agrees to compensate each Lender for any
and all losses, costs and expenses incurred by such Lender in connection with
any break funding events (as described in Section 3.4) arising out of the sale
and assignment of any Eurocurrency Loans (including the “Eurocurrency Loans”
under and as defined in the Existing Credit Agreement) and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 3.4 hereof.

 

98



--------------------------------------------------------------------------------

The remainder of this page is intentionally blank

 

99



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the initial Borrowers, the Lenders, the LC Issuers and the
Agent have executed this Agreement as of the date first above written.

 

PATTERSON COMPANIES, INC., as a Borrower By:  

/s/ R. Stephen Armstrong

Print Name:   R. Stephen Armstrong Title:  

Executive Vice President,

Chief Financial Officer and Treasurer

  1031 Mendota Heights Road St. Paul, MN 55120 Attention:   R. Stephen Armstrong
 

Executive Vice President,

Chief Financial Officer, and Treasurer

Telephone:   (651) 686-1769 FAX:   (651) 686-8984

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PATTERSON DENTAL HOLDINGS, INC. PATTERSON DENTAL SUPPLY, INC. PATTERSON MEDICAL
HOLDINGS, INC. PATTERSON MEDICAL SUPPLY, INC.

WEBSTER VETERINARY SUPPLY, INC.

each, as a Borrower

By:  

/s/ R. Stephen Armstrong

Print Name:   R. Stephen Armstrong Title:   Vice President and Treasurer   1031
Mendota Heights Road St. Paul, MN 55120 Attention:   R. Stephen Armstrong   Vice
President and Treasurer Telephone:   (651) 686-1769 FAX:   (651) 686-8984

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WEBSTER MANAGEMENT, LP, as a Borrower By: WEBSTER VETERINARY SUPPLY, INC. Its
General Partner By:  

/s/ R. Stephen Armstrong

Print Name:   R. Stephen Armstrong Title:   Vice President and Treasurer   1031
Mendota Heights Road St. Paul, MN 55120 Attention:   R. Stephen Armstrong   Vice
President and Treasurer Telephone:   (651) 686-1769 FAX:   (651) 686-8984

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

(SUCCESSOR BY MERGER TO BANK ONE, NA (MAIN OFFICE CHICAGO)),

individually, as LC Issuer and the Swing Line

Lender, and as Administrative Agent

By:  

/s/ Krys Szremski

Print Name:   Krys Szremski Title:   Vice President   10 South Dearborn, Floor
09 Chicago, IL 60603-2003 Attention:   Krys Szremski Telephone:   (312) 325-3227
FAX:   (312) 325-3239

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., individually, as a Lender and as Syndication Agent By:  

/s/ Jill J. Hogan

Print Name:   Jill J. Hogan Title:   Vice President   100 North Tryon Street,
NC1-007-17-11 Charlotte, North Carolina 28255 Attention:   Jill J. Hogan
Telephone:   (704) 386-5045 FAX:   (704) 388-6002

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK, N.A., as a Lender By:  

/s/ Philip K. Liebscher

Print Name:   Philip K. Liebscher Title:   Senior Vice President   249 Fifth
Avenue, P1-POPP-2-3 Pittsburgh, Pennsylvania 15222-2707 Attention:   Dorothy
Brailer Telephone:   (412) 762-3440 FAX:   (412) 405-3232

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Documentation Agent and as a Lender By:  

/s/ Helen C. Hartz

Print Name:   Helen C. Hartz Title:   Vice President  

Mail Code NA1907 201 4th Avenue North, 3rd Floor

Nashville, Tennessee 37219

Attention:   Helen C. Hartz Telephone:   (615) 748-5645 FAX:   (615) 748-5269

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. as a Lender By:  

/s/ Victor Pierzchalski

Print Name:   Victor Pierzchalski Title:   Vice President & Manager   227 Monroe
Street, Suite 2300 Chicago, IL 60606 Attention:   Victor Pierzchalski Telephone:
  (312) 696-4676 FAX:   (312) 696-4532

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Documentation Agent and as a Lender By:  

/s/ John C. Canty

Print Name:   John C. Canty Title:   Vice President   50 South LaSalle, Suite B2
Chicago, Illinois 60603 Attention:   John C. Canty Telephone:   (312) 444-7729
FAX:   (312) 444-7028

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Documentation Agent and as a Lender By:  

/s/ Karen Weathers

Print Name:   Karen Weathers Title:   Vice President   800 Nicollet Mall
Minneapolis, MN 55402 Attention:   Karen Weathers Telephone:   (612) 303-3764
FAX:   (612) 303-2265

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Brian R. Buck

Print Name:   Brian R. Buck Title:   Assistant Vice President  

Sixth & Marquette, 3rd Floor MAC: N9305-031

Minneapolis, MN 55402

Attention:   Brian Buck Telephone:   (612) 667-3857 FAX:   (612) 667-2276

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:  

/s/ Michael R. Zaksheske

Print Name:   Michael R. Zaksheske Title:   Vice President  

38 Fountain Square Plaza Mail Drop 109055

Cincinnati, OH 45202

Attention:   Gary S. Losey Telephone:   (513) 534-7757 FAX:   (513) 534-5947

 

SIGNATURE PAGE TO

PATTERSON COMPANIES, INC. AMENDED AND RESTATED CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

Revolving Loan Commitments

 

Lender

  

Amount of Revolving

Loan Commitment

  

% of Aggregate Revolving

Loan Commitment

 

Bank of America, N.A.

   $ 36,000,000    12.000,000,00 %

Fifth Third Bank

   $ 25,000,000    8.333,333,33 %

JPMorgan Chase Bank, National Association

   $ 45,000,000    15.000,000,00 %

PNC Bank, N.A.

   $ 25,000,000    8.333,333,33 %

SunTrust Bank

   $ 36,000,000    12.000,000,00 %

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 36,000,000    12.000,000,00 %

The Northern Trust Company

   $ 36,000,000    12.000,000,00 %

U.S. Bank National Association

   $ 36,000,000    12.000,000,00 %

Wells Fargo Bank, National Association

   $ 25,000,000    8.333,333,33 %              

TOTAL

   $ 300,000,000.00    100 %



--------------------------------------------------------------------------------

PRICING SCHEDULE

 

Applicable Margin

  

Level I

Status

   

Level II

Status

   

Level III

Status

   

Level IV

Status

   

Level V

Status

 

Eurocurrency Rate

   0.400 %   0.500 %   0.625 %   0.750 %   1.000 %

Floating Rate

   0.00 %   0.00 %   0.00 %   0.00 %   0.00 %

Applicable Fee Rate

  

Level I

Status

   

Level II

Status

   

Level III

Status

   

Level IV

Status

   

Level V

Status

 

Commitment Fee

   0.080 %   0.100 %   0.125 %   0.150 %   0.200 %

The Applicable Margin and Applicable Fee Rate shall be Level II Status until the
delivery of the Financials for the fiscal period ending October 27, 2007.

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

“Financials” means the annual or quarterly financial statements of the Company
delivered pursuant to Section 6.1.1 or 6.1.2.

“Level I Status” exists at any date if, as of the last day of the fiscal quarter
of the Company referred to in the most recent Financials, the Leverage Ratio is
less than or equal to 1.50 to 1.00.

“Level II Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status and (ii) the Leverage Ratio is less
than or equal to 2.00 to 1.00.

“Level III Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status or Level II Status and (ii) the
Leverage Ratio is less than or equal to 2.50 to 1.00.

“Level IV Status” exists at any date if, as of the last day of the fiscal
quarter of the Company referred to in the most recent Financials, (i) the
Company has not qualified for Level I Status, Level II Status or Level III
Status and (iii) the Leverage Ratio is less than or equal to 3.00 to 1.00.

“Level V Status” exists at any date if the Company has not qualified for Level I
Status, Level II Status, Level III Status or Level IV Status.



--------------------------------------------------------------------------------

“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

The Applicable Margin and Applicable Fee Rate shall be determined in accordance
with the foregoing table based on the Company’s Status as reflected in the then
most recent Financials. Adjustments, if any, to the Applicable Margin or
Applicable Fee Rate shall be effective five Business Days after the Agent has
received the applicable Financials. If the Company fails to deliver the
Financials to the Agent at the time required pursuant to Section 6.1, then the
Applicable Margin and Applicable Fee Rate shall be the highest Applicable Margin
and Applicable Fee Rate set forth in the foregoing table until five days after
such Financials are so delivered.



--------------------------------------------------------------------------------

MANDATORY COST SCHEDULE

 

1. The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2. On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Associated Costs
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Associated Costs Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3. The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4. The Associated Costs Rate for any Lender lending from a Facility Office in
the United Kingdom will be calculated by the Agent as follows:

 

  (a) in relation to a Loan in British Pounds Sterling:

 

AB + C (B – D) + E x 0.01     100 – (A + C)   per cent per annum

 

  (b) in relation to a Loan in any currency other than British Pounds Sterling:

 

E x 0.01     300   per cent per annum.

Where:

 

  A is the percentage of Eligible Liabilities (assuming these to be in excess of
any stated minimum) which that Lender is from time to time required to maintain
as an interest free cash ratio deposit with the Bank of England to comply with
cash ratio requirements.



--------------------------------------------------------------------------------

  B is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.12 payable for the relevant Interest Period on
the Loan).

 

  C is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  D is the percentage rate per annum payable by the Bank of England to the Agent
on interest bearing Special Deposits.

 

  E is designed to compensate Lenders for amounts payable under the Fees Rules
and is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 

5. For the purposes of this Schedule:

 

  (a) “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b) “Facility Office” means the office or offices notified by a Lender to the
Agent in writing on or before the date it becomes a Lender (or, following that
date, by not less than five Business Days’ written notice) as the office or
offices through which it will perform its obligations under this Agreement.

 

  (c) “Fees Rules” means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;

 

  (d) “Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

  (e) “Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 

  (f) “Reference Banks” means, in relation to Mandatory Cost, the principal
London offices of JPMorgan Chase Bank, N.A.

 

  (g) “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.



--------------------------------------------------------------------------------

  (h) “Unpaid Sum” means any sum due and payable but unpaid by any Borrower
under the Loan Documents.

 

6. In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.

 

7. If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 

8. Each Lender shall supply any information required by the Agent for the
purpose of calculating its Associated Costs Rate. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 

  (i) the jurisdiction of its Facility Office; and

 

  (j) any other information that the Agent may reasonably require for such
purpose.

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

9. The percentages of each Lender for the purpose of A and C above and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by the Agent based upon the information supplied to it pursuant to paragraphs 7
and 8 above and on the assumption that, unless a Lender notifies the Agent to
the contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 

10. The Agent shall have no liability to any person if such determination
results in an Associated Costs Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 

11. The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Associated Costs Rate for
each Lender based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.



--------------------------------------------------------------------------------

12. Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Associated Costs Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 

13. The Agent may from time to time, after consultation with the Borrower and
the relevant Lenders, determine and notify to all parties hereto any amendments
which are required to be made to this Mandatory Cost Schedule in order to comply
with any change in law, regulation or any requirements from time to time imposed
by the Bank of England, the Financial Services Authority or the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.